Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4793 Filed 04/06/21 Page 1 of 199




                                 EXHIBIT 1
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4794 Filed 04/06/21 Page 2 of 199




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   TIMOTHY KING, MARIAN ELLEN
   SHERIDAN, JOHN EARL
   HAGGARD, CHARLES JAMES                     No. 2-20-cv-13134
   RITCHARD, JAMES DAVID
   HOOPER, and DARREN WADE                    HON. LINDA V. PARKER
   RUBINGH,
                                              MAG. R. STEVEN WHALEN
         Plaintiffs,
   v                                          DEFENDANTS WHITMER
                                                   AND BENSON’S
   GRETCHEN WHITMER, in her                    SUPPLEMENTAL BRIEF
   official capacity as Governor of the       IN SUPPORT OF MOTION
   State of Michigan, JOCELYN                 FOR SANCTIONS UNDER
   BENSON, in her official capacity as             28 U.S.C. § 1927
   Michigan Secretary of State and the
   Michigan BOARD OF STATE
   CANVASSERS,

         Defendants,

   CITY OF DETROIT,
       Intervening Defendant,

   ROBERT DAVIS,
       Intervening Defendant,

   DEMOCRATIC NATIONAL
   COMMITTEE and MICHIGAN
   DEMOCRATIC PARTY,
        Intervening Defendants.
   ___________________________________
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4795 Filed 04/06/21 Page 3 of 199




   Sidney Powell (Texas Bar No. 16209700)
   Attorney for Plaintiffs
   2911 Turtle Creek Blvd
   Dallas, TX 75219
   (517) 763-7499
   sidney@federalappeals.com

   Stefanie Lambert Junttila (P71303)
   Attorney for Plaintiffs
   500 Griswold Street, Suite 2340
   Detroit, MI 48226
   (313) 963-4740
   attorneystefanielambert@gmail.com

   Scott Hagerstrom (P57885)
   Attorney for Plaintiffs
   222 West Genesee
   Lansing, MI 48933
   (517) 763-7499
   Scotthagerstrom@yahoo.com

   Gregory J. Rohl (P39185)
   Attorney for Plaintiffs
   41850 West 11 Mile Road, Suite 110
   Novi, Michigan 48375
   248.380.9404
   gregoryrohl@yahoo.com

   Heather S. Meingast (P55439)
   Erik A. Grill (P64713)
   Assistant Attorneys General
   Attorneys for Defendants
   PO Box 30736
   Lansing, Michigan 48909
   517.335.7659
   meingasth@michigan.gov
   grille@michigan.gov

   David Fink (P28235)
   Attorney for Intervenor City of Detroit
   38500 Woodward Avenue, Suite 350
   Bloomfield Hills, Michigan 48304
   248.971.2500
   dfrink@finkbressack.com
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4796 Filed 04/06/21 Page 4 of 199




   Mary Ellen Gurewitz (P25724)
   Attorney for Intervenor DNC/MDP
   423 North Main Street, Suite 200
   Royal Oak, Michigan 48067
   313.204.6979
   maryellen@cummingslawpllc.com

   Scott R. Eldridge
   Attorney for Intervenor DNC/MDP
   One Michigan Avenue, Suite 900
   Lansing, Michigan 48933
   517.483.4918
   eldridge@millercanfield.com

   Andrew A. Paterson (P18690)
   Attorney for Intervenor Davis
   2893 East Eisenhower Parkway
   Ann Arbor, Michigan 48108
   248.568.9712
   Aap43@outlook.com
                                                                         /


    DEFENDANTS WHITMER AND BENSON’S SUPPLEMENTAL
   BRIEF IN SUPPORT OF MOTION FOR SANCTIONS UNDER 28
                       U.S.C. § 1927


                                           Dana Nessel
                                           Attorney General

                                           Heather S. Meingast (P55439)
                                           Erik A. Grill (P64713)
                                           Assistant Attorneys General
                                           Attorneys for Defendants
                                           PO Box 30736
                                           Lansing, Michigan 48909
                                           517.335.7659
                                           meingasth@michigan.gov
                                           grille@michigan.gov
  Dated: April __, 2021
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4797 Filed 04/06/21 Page 5 of 199




                                      TABLE OF CONTENTS

                                                                                                           Page

  Table of Contents .......................................................................................... i

  Index of Authorities ..................................................................................... ii

  Concise Statement of Issues Presented.....................................................iii

  Introduction .................................................................................................. 1

  Argument ...................................................................................................... 4

  I.      The State Defendants are entitled to sanctions and an award
          of attorneys’ fees either under 28 U.S.C. § 1927 or based on
          this Court’s inherent authority. ........................................................ 4

          A.       The statements at issue in the Dominion Action
                   include statements on which this action is based................... 4

          B.       Ms. Powell’s admissions in the Dominion Action
                   support sanctions against Plaintiffs’ Counsel here. ............... 6

  Conclusion and Relief Requested ............................................................. 10




                                                          i
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4798 Filed 04/06/21 Page 6 of 199




                                   INDEX OF AUTHORITIES

                                                                                                            Page
  Cases
  Jones v. Ill. Cent. R.R. Co., 617 F.3d 843 (6th Cir. 2010) ..................... 3, 8

  Salkikl v. Mt. Sterling Twp. Police Dep’t, 458 F.3d 520 (6th Cir.
   2006) ...................................................................................................... 2, 7

  Shrock v. Altru Nurses Registry, 810 F.2d 658 (7th Cir. 1987) ............ 3, 9

  Statutes
  28 U.S.C. § 1927 ................................................................................. passim

  Rules
  MCR 1.109(E)(5) .......................................................................................... 8




                                                         ii
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4799 Filed 04/06/21 Page 7 of 199




             CONCISE STATEMENT OF ISSUES PRESENTED

        1.    Whether Defendants Whitmer and Benson’s motion for
              sanctions should be granted and an award of attorneys’ fees
              entered in favor of the Michigan Department of Attorney
              General under 28 U.S.C. § 1927 or under the Court’s
              inherent authority to award fees where Plaintiffs’ counsel
              unreasonably multiplied the proceedings in this case and
              abused the judicial process?




                                       iii
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4800 Filed 04/06/21 Page 8 of 199




                              INTRODUCTION

        Governor Whitmer and Secretary Benson submit this

  supplemental brief to apprise the Court of admissions Sidney Powell

  made in a recent filing in US Dominion, Inc. v. Powell, No. 1:21-cv-

  0040-CJN (the “Dominion Action”), pending before the United States

  District Court for the District of Columbia. Faced with the specter of

  more than $1.3 billion in damages in the Dominion Action, Ms. Powell

  has adopted a new litigation strategy to evade Dominion’s defamation

  claim: the truth. Whether that strategy will be advantageous in the

  Dominion Action remains to be seen, but it strongly underscores why

  sanctions and attorneys’ fees are appropriate here.

        In her Memorandum of Law in Support of Defendants’ Motion to

  Dismiss the Dominion Action, attached as Exhibit A, Ms. Powell all but

  admits that she and her co-counsel here have engaged in sanctionable

  conduct before this Court. Addressing statements made by Plaintiffs in

  this action, Ms. Powell concedes in the Dominion Action that “no

  reasonable person would conclude that the statements were truly

  statements of fact,” (Ex. A, pp 27-28), but rather were “claims that

  await testing by the courts through the adversary process” (Id., p 32).


                                        1
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4801 Filed 04/06/21 Page 9 of 199




  Ms. Powell argues that it was this Court’s responsibility—not hers or

  her co-counsels’—to investigate the veracity of the statements on which

  this action was based.

        That approach to litigation is sanctionable under any standard.

  Under 28 U.S.C. § 1927, Ms. Powell essentially admits she has failed

  the very test by which the Sixth Circuit measures attorney conduct:

        Section 1927 Standard                 Ms. Powell’s Admission
    “[A] district court may impose       As to statements that form the
    sanctions under § 1927 when it       basis for this action, “no
    determines that ‘ “an attorney       reasonable person would conclude
    reasonably should know that a        that the statements were truly
    claim pursued is frivolous.” ’ ”     statements of fact.”

    Salkikl v. Mt. Sterling Twp.         (Ex. A, pp 27-28) (emphasis
    Police Dep’t, 458 F.3d 520, 532      added).
    (6th Cir. 2006) (emphasis
    added).


  And under Rule 11, Plaintiffs’ counsels’ failure to investigate the

  accuracy of the statements on which this action relies requires

  sanctions:




                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4802 Filed 04/06/21 Page 10 of 199




             Rule 11 Standard                  Ms. Powell’s Admission
     Rule 11 “by its terms requires—      Plaintiffs’ counsel were not
     it does not merely permit—the        required to investigate the
     district court to impose             veracity of the statements on
     sanctions on a plaintiff who files   which they relied because
     a complaint without some             “[l]awyers involved in fast-moving
     minimum of previous                  litigation” cannot be held to
     investigation.”                      account for blindly relying on
                                          statements that “turn out not to be
     Shrock v. Altru Nurses Registry,     true.”
     810 F.2d 658, 661-62 (7th Cir.
     1987).                               (Ex. A, pp 36-37.)


   Section 1927 also requires lawyers to investigate the statements on

   which they rely in court. See Jones v. Ill. Cent. R.R. Co., 617 F.3d 843,

   856 (6th Cir. 2010) (attorney’s assertions “without first investigating

   the matter” supported sanctions under 28 U.S.C. § 1927).

         Had Plaintiffs’ counsel conducted even a superficial investigation

   of the bases for this lawsuit, they would have discovered their claims

   had no merit. But they did not, leaving it to the Court and Defendants

   to parse through the speculation and conjecture contained in Plaintiffs’

   complaint.

         Accordingly, Ms. Powell’s admissions in the Dominion Action

   confirm the appropriateness of sanctions against Plaintiffs’ counsel


                                          3
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4803 Filed 04/06/21 Page 11 of 199




   here. Defendants Whitmer and Benson’s motion for sanctions should be

   granted.

                                  ARGUMENT

   I.    The State Defendants are entitled to sanctions and an
         award of attorneys’ fees either under 28 U.S.C. § 1927 or
         based on this Court’s inherent authority.

         In order to meet the standards for pressing forward an argument,

   an attorney must have some good faith basis either in fact or law to

   support a claim. The statements made by Sidney Powell in the

   Dominion Action concede that the allegations here were not grounded in

   fact. This Court should consider the statements in reviewing the

   motion of the State Defendants here for sanctions.

         A.    The statements at issue in the Dominion Action
               include statements on which this action is based.

         On January 8, 2021, US Dominion, Inc., Dominion Voting

   Systems, Inc., and Dominion Voting Systems Corporation filed a

   complaint, attached as Exhibit B, initiating the Dominion Action

   against Sidney Powell and her firms. The complaint seeks recovery on

   two counts: defamation and deceptive trade practices. Most of the

   allegations in the complaint focus on statements Ms. Powell made




                                        4
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4804 Filed 04/06/21 Page 12 of 199




   regarding her lawsuits pertaining to the 2020 election including this

   lawsuit.

         Many of the statements at issue in the Dominion Action are

   substantially the same as statements made in this case. For example:

             Dominion Action                          King Action
     “They also used an algorithm to     (“‘[T]he absentee voting counts in
     calculate the votes they would      some counties in Michigan have
     need to flip and they used the      likely been manipulated by a
     computers to flip those votes       computer algorithm,’ and [] at
     from Trump to Biden and from        some time after the 2016 election,
     other Republican candidates to      software was installed that
     their competitors also.”            programmed tabulating machines
                                         to ‘shift a percentage of absentee
     (Ex. B, ¶ 181(b).)                  ballot votes from Trump to Biden.’”

                                       (ECF No. 6, PageID.916-917, ¶
                                       124.)
     “[Dominion’s] system was          “Smartmatic and Dominion were
     specifically created and designed founded by foreign oligarchs and
     by Venezuelan money and           dictators to ensure computerized
     interests to rig elections for    ballot-stuffing and vote
     Hugo Chávez.”                     manipulation to whatever level
                                       was needed to make certain
     (Ex. B., ¶ 181(h).)               Venezuelan dictator Hugo Chavez
                                       never lost another election.”

                                         (ECF No. 6, PageID.874, ¶ 5)




                                        5
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4805 Filed 04/06/21 Page 13 of 199




     “We know for example one of the      “The several spikes cast solely for
     Dominion’s highest levels            Biden could easily be produced in
     employees or offices went to         the Dominion system by pre-
     Detroit himself to…decide which      loading batches of blank ballots in
     file folder in the system to put     files such as Write-Ins, then
     those votes into. That’s why you     casting them all for Biden using
     see the massive spikes after         the Override Procedure (to cast
     hours when people were told          Write-In ballots) that is available
     that all of the votes were in, and   to the operator of the system.”
     all of the votes were counted.”
                                          (ECF No. 6, PageID.922, § 143.)
     (Ex. B, ¶ 181(k).)

         In other instances, the statements alleged as defamatory in the

   Dominion Action are taken directly from Plaintiffs’ filings here. See Ex.

   B at 27, 35 (citing to filings in this action). In short, many of the

   statements Defendants Whitmer and Benson claim are sanctionable

   here are the same statements that Dominion claims are defamatory in

   the Dominion Action.

         B.    Ms. Powell’s admissions in the Dominion Action
               support sanctions against Plaintiffs’ Counsel here.

         In seeking to dismiss the complaint in the Dominion Action, Ms.

   Powell makes two stunning admissions. First, discussing statements

   that form the very foundation of this action, she admits that “no

   reasonable person would conclude that the statements were truly

   statements of fact.” (Ex. A, pp 27-28) (emphasis added). She further
                                          6
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4806 Filed 04/06/21 Page 14 of 199




   explains that “reasonable people would not accept such statements as

   fact but view them only as claims that await testing by the courts

   through the adversary process.” (Ex. A, p 32.) Second, she tacitly

   admits that neither she nor her co-counsel made any effort to

   investigate the veracity of the statements they relied upon in bringing

   Plaintiffs’ claims, arguing that “[l]awyers involved in fast-moving

   litigation” cannot be held to account for blindly relying on statements

   that “turn out not to be true.” (Ex. A, pp 36-37.) Both of those

   admissions reveal the sort of egregious misconduct that demands

   sanctions.

         On its own, the decision of Plaintiffs’ counsel to file claims that

   were objectively false warrants sanctions. “[A] district court may

   impose sanctions under [28 U.S.C.] § 1927 when it determines that ‘an

   attorney reasonably should have known that a claim pursued is

   frivolous.’” Salkil v. Mt. Sterling Twp. Police Dep’t, 458 F.3d 520, 532

   (6th Cir. 2006) (emphasis added). In their prior briefs, Defendants have

   gone to great pains to show that no reasonable person would believe the

   claims advanced by Plaintiffs in this case. Plaintiffs have pushed back

   on Defendants’ arguments, but now Ms. Powell herself has


                                         7
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4807 Filed 04/06/21 Page 15 of 199




   admitted as much. If there were any doubts about counsel’s mindset

   when filing this action, Ms. Powell has put them to rest—she and her

   co-counsel knew there was no reasonable basis for the statements they

   made in this litigation, but they made them anyway.

         Given that, it is unsurprising that Plaintiffs’ counsel made no

   effort to investigate the statements on which they based this lawsuit, as

   Ms. Powell also now admits. Relying on the standard applicable to

   journalists, not to attorneys (who are understandably held to a higher

   standard), Ms. Powell asserts that the First Amendment excuses her co-

   counsel and her from having to investigate the veracity of the

   statements on which she based Plaintiffs’ claims in this case. (Ex. A, pp

   36-37.)

         As Ms. Powell well knows or should know, an attorney is required

   to investigate the basis of her client’s claims before filing a complaint.

   See MCR 1.109(E)(5). Thus, where an attorney makes assertions in a

   case “without first investigating the matter,” sanctions are appropriate

   under 28 U.S.C. § 1927. Jones v. Ill. Cent. R.R. Co., 617 F.3d 843, 856

   (6th Cir. 2010). Similarly, Rule 11 “by its terms requires—it does not

   merely permit—the district court to impose sanctions on a plaintiff who


                                        8
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4808 Filed 04/06/21 Page 16 of 199




   files a complaint without some minimum of previous investigation.”

   Shrock v. Altru Nurses Registry, 810 F.2d 658, 661-62 (7th Cir. 1987).

         Of course, Ms. Powell likely also knows that if she or her

   co-counsel had investigated the bases for this lawsuit, they would not

   have liked what they found. For example, a simple Google search of

   Plaintiffs’ purported expert, Russell Ramsland, would have revealed

   that Mr. Ramsland has peddled in political conspiracy theories for

   years—including a theory that George Soros, born August 12, 1930,

   founded the “Deep State” in Nazi Germany in the 1930s. 1 But instead

   of conducting any due diligence on their claims, Plaintiffs’ counsel

   pressed ahead, relying on “nothing but speculation and conjecture that

   votes for President Trump were destroyed, discarded, or switched to

   votes for Vice President Biden.” (ECF No. 62, PageID.3328.)

         For that reason, and because they (now admittedly) brought

   claims that were objectively meritless, this Court should accept this

   supplemental filing and Plaintiffs should be sanctioned.



   1John Savage, Texas Tea Partiers Are Freaking Out Over ‘Deep State’
   Conspiracy Theories, Vice (Sep. 20, 2018),
   https://www.vice.com/en/article/mbwgxx/texas-tea-partiers-are-freaking-
   out-over-deep-state-conspiracy-theories.
                                        9
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4809 Filed 04/06/21 Page 17 of 199




                CONCLUSION AND RELIEF REQUESTED

         For all the reasons discussed above and in their principal brief

   and reply brief, Defendants Governor Gretchen Whitmer and Secretary

   of State Jocelyn Benson request that this Court enter an Order granting

   their motion for sanctions under 28 U.S.C. § 1927 or the Court’s

   inherent authority, and award attorneys’ fees in the amount of

   $11,071.00 to the Michigan Department of Attorney General.

                                             Respectfully submitted,

                                             DANA NESSEL
                                             Attorney General

                                             s/Heather S. Meingast
                                             Heather S. Meingast (P55439)
                                             Erik A. Grill (P64713)
                                             Assistant Attorneys General
                                             Attorneys for Defendants
                                             P.O. Box 30736
                                             Lansing, Michigan 48909
                                             517.335.7659
                                             Email: meingasth@michigan.gov
                                             P55439
   Dated: April __, 2021




                                        10
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4810 Filed 04/06/21 Page 18 of 199



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

   TIMOTHY KING, MARIAN ELLEN
   SHERIDAN, JOHN EARL
   HAGGARD, CHARLES JAMES
   RITCHARD, JAMES DAVID                      No. 2-20-cv-13134
   HOOPER, and DARREN WADE
   RUBINGH,                                   HON. LINDA V. PARKER

         Plaintiffs,
                                              MAG. R. STEVEN WHALEN
   v

   GRETCHEN WHITMER, in her
   official capacity as Governor of the               EXHIBIT LIST
   State of Michigan, JOCELYN
   BENSON, in her official capacity as         DEFENDANTS WHITMER
   Michigan Secretary of State and the              AND BENSON’S
   Michigan BOARD OF STATE                      SUPPLEMENTAL BRIEF
   CANVASSERS,                                 IN SUPPORT OF MOTION
                                               FOR SANCTIONS UNDER
         Defendants,                                28 U.S.C. § 1927

   CITY OF DETROIT,
       Intervening Defendant,

   ROBERT DAVIS,
       Intervening Defendant,

   DEMOCRATIC NATIONAL
   COMMITTEE and MICHIGAN
   DEMOCRATIC PARTY,

        Intervening Defendants.
   ___________________________________
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4811 Filed 04/06/21 Page 19 of 199



     DEFENDANTS WHITMER AND BENSON’S SUPPLEMENTAL
    BRIEF IN SUPPORT OF MOTION FOR SANCTIONS UNDER 28
                        U.S.C. § 1927

                                EXHIBIT LIST

         A.    Memorandum of Law in Support of Defendants’ Motion to
               Dismiss the Dominion Action

         B.    US Dominion, Inc., Dominion Voting Systems, Inc., and
               Dominion Voting Systems Corporation filed a complaint
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4812 Filed 04/06/21 Page 20 of 199




                               EXHIBIT A
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4813
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 1 ofPage
                                                                             54 21 of 199




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                  )
   US DOMINION, INC., DOMINION VOTING             )
   SYSTEMS, INC., and DOMINION VOTING             )
   SYSTEMS CORPORATION,                           )
                                                      Civil Action No. 1:21-cv-00040-CJN
          Plaintiffs,                             )
                                                  )
                  v.                              )
   SIDNEY POWELL, SIDNEY POWELL, P.C., and        )
   DEFENDING THE REPUBLIC, INC.,                  )
                                                  )
          Defendants.                             )
                                                  )
            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS




   Lawrence J. Joseph                      Howard Kleinhendler
   D.C. Bar No. 464777                     N.Y. Bar No. 2657120, admitted pro hac vice
   LAW OFFICE OF LAWRENCE J. JOSEPH        HOWARD KLEINHENDLER ESQUIRE
   1250 Connecticut Av NW Suite 700-1A     369 Lexington Ave. 12th Floor
   Washington, DC 20036                    New York, New York 10017
   Tel: (202) 355-9452                     Tel: (917) 793-1188
   Fax: (202) 318-2254                     Email: howard@kleinhendler.com
   ljoseph@larryjoseph.com
                                           Counsel for Sidney Powell, Sidney Powell, P.C.
   Local Counsel for All Defendants
                                           Jesse R. Binnall
                                           D.C. Bar No. 79292
                                           BINNALL LAW GROUP
                                           717 King Street, Suite 200
                                           Alexandria, VA 22314
                                           Tel: (703) 888-1943
                                           Email: jesse@binnall.com

                                           Counsel for Defending The Republic, Inc.
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4814
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 2 ofPage
                                                                             54 22 of 199




                                                        TABLE OF CONTENTS
   Table of Authorities ........................................................................................................................ ii
   Index of Exhibits ............................................................................................................................ ix
   Introduction ......................................................................................................................................1
   Summary of Allegations in the Complaint ......................................................................................2
   Argument .........................................................................................................................................4
   I.    This Court lacks personal jurisdiction over the Defendants. ....................................................4
         A. Standard of Review ...........................................................................................................4
         B. Plaintiffs do not allege nor does the court possess general jurisdiction
            over Defendants. ................................................................................................................6
         C. There is no basis for specific jurisdiction over Defendants...............................................8
                1.     Plaintiffs fail to establish jurisdiction under § 13-423(a)(1). .....................................8
                2.     Plaintiffs fail to establish jurisdiction under § 13-423(a)(3) or (a)(4)......................11
                3.     Plaintiffs’ alter ego allegations are insufficient as a matter of law. .........................13
   II. Venue is improper and inconvenient. .....................................................................................14
         A. Venue is improper in this District. ..................................................................................14
         B. Venue should be transferred. ...........................................................................................16
   III. The Complaint fails to state a claim. ......................................................................................19
         A. Standard of Review .........................................................................................................19
         B. Choice of Law .................................................................................................................20
         C. Applicable Defamation Law............................................................................................20
         D. The statements alleged in the Complaint are constitutionally protected
            and not actionable. ...........................................................................................................24
                1.     The challenged statements relate to matters of public concern. ...............................24
                2.     Dominion is a public figure. .....................................................................................25
                3.     The statements at issue are protected and not actionable. ........................................27
                4.     Plaintiffs cannot show that the statements at issue were made with
                       malice. ......................................................................................................................36
         E. The Complaint fails to state a claim for defamation against DTR ..................................40
   IV. The Complaint fails to state a claim for deceptive trade practices .........................................42
   Conclusion .....................................................................................................................................43




                                                                            i
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4815
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 3 ofPage
                                                                             54 23 of 199




                                                 TABLE OF AUTHORITIES
                                                                CASES
   * Adelson v. Harris,
          973 F. Supp. 2d 467 (S.D.N.Y. 2013)..........................................................................22, 28

   Annapolis Citizens Class Overcharged for Water-Sewer, by Loudon Operations,
         LLC v. Stantec, Inc., 2021 U.S. Dist. LEXIS 4286 (D.D.C. Jan. 8, 2021) ..........................7

   Arpaio v. Cottle,
          2019 U.S. Dist. LEXIS 236331 (D.D.C. Dec. 3, 2019) .....................................................39

   * Ashcroft v, Iqbal,
          556 U.S. 662 (2009) ......................................................................................... 13-14, 19, 41

   * Ashhab-Jones v. Cherokee Nation Strategic Programs, LLC,
          2020 U.S. Dist. LEXIS 197814 (D.D.C. Oct. 23, 2020)............................................ 5-7, 12

   Bauman v. Butowsky,
        377 F. Supp. 3d 1 (D.D.C. 2019) .................................................................................22, 33

   * Bell Atlantic Corp. v. Twombly,
           550 U.S.544 (2007) ......................................................................................................14, 41

   Bigelow v. Garrett,
          299 F. Supp. 3d 34 (D.D.C. 2018) .......................................................................................7

   Biospherics, Inc. v. Forbes, Inc.
          151 F.3d 180 (4th Cir. 1998) .............................................................................................22

   Blumenthal v. Drudge,
         992 F. Supp. 44 (D.D.C. 1998) ..........................................................................................12

   BNSF Ry. v. Tyrrell,
         137 S. Ct. 1549 (2017) .........................................................................................................7

   Bose Corp. v. Consumers Union,
         466 U.S. 485 (1984) ...........................................................................................................25

   Brown v. O’Bannon,
         84 F. Supp. 2d 1176 (D. Colo. 2000) .................................................................................40

   Bucher v. Roberts,
         595 P.2d 235 (Colo. 1979) .................................................................................................27

   Burman v. Phoenix Worldwide Indus.,
         437 F. Supp. 2d 142 (D.D.C. 2006) ...............................................................................5, 12




                                                                     ii
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4816
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 4 ofPage
                                                                             54 24 of 199




   Bustos v. United States,
          257 F.R.D. 617 (D. Colo. 2009) ........................................................................................23

   California Transport v. Trucking Unlimited,
          404 U.S. 508 (1972) ...........................................................................................................34

   Ciralsky v. CIA,
          353 F.3d 661 (D.C. Cir. 2004) .............................................................................................1

   City of San Diego v. Roe,
           543 U.S. 77 (2004) .............................................................................................................24

   City of W. Palm Beach v. United States Army Corps of Eng’rs,
           317 F. Supp. 3d 150 (D.D.C. 2018) ...................................................................................17

   Corsi v. Caputo,
          2020 U.S. Dist. LEXIS 60958 (D.D.C. April 7, 2020) ......................................................12

   Corsi v. Infowars, LLC,
          2020 U.S. Dist. LEXIS 41133 (D.D.C. Mar. 10, 2020) .....................................................16

   Crane v. N.Y. Zoological Soc’y,
          894 F.2d 454 (D.C. 1990) ....................................................................................................4

   Curling v. Raffensperger,
          2020 U.S Dist. LEXIS 188508 (N.D. Ga. Oct. 11, 2020)............................................27, 30

   Daimler AG v. Bauman,
         571 U.S. 117 (2011) .................................................................................................7, 22, 33

   Democracy Partners v. Project Veritas Action Fund,
        453 F. Supp. 3d 261 (D.D.C. 2020) ...................................................................................32

   * Diversified Management v. Denver Post,
          653 P.2d 1103 (Colo. 1982) ...................................................................................23, 36, 40

   Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc.,
         472 U.S. 749 (1985) ...........................................................................................................24

   Examination of Bd. Of Prof. Home Inspectors v. Int’l Ass’n of Certified Home
         Inspectors, 221 U.S. Dist. LEXIS 25274 (D. Colo. Feb. 10, 2021) ............................21, 24

   * Exelon Generation Co. v. Grumbles,
          380 F. Supp. 3d 1 (D.D.C. 2019) .......................................................................................15

   Fairbanks v. Roller,
         314 F. Supp. 3d 85 (D.D.C. 2018) .....................................................................................19




                                                                      iii
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4817
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 5 ofPage
                                                                             54 25 of 199




   Fay v. Humane Soc’y of the United States,
          2021 U.S. Dist. LEXIS 8969 (D.D.C. Jan. 19, 2021) ..........................................................5

   * Forest Cnty. Potawatomi Cmty. v. United States,
          169 F. Supp. 3d 114 (D.D.C. 2016) ...................................................................................16

   * Garrison v. Louisiana,
          379 U.S. 64 (1964) .......................................................................................................21, 36

   * Gertz v. Welch,
          418 U.S. 323 (1974) ...........................................................................................................23

   Gorman v. Ameritrade Holding Corp.,
        293 F.3d 506 (D.C. Cir. 2002) .............................................................................................7

   Greater Yellowstone Coal. v. Bosworth,
          180 F. Supp. 2d 124 (D.D.C. 2001) ...................................................................................16

   GTE New Media Servs., Inc. v. BellSouth Corp.,
        199 F.3d 1343 (D.C. Cir. 2000) .......................................................................................6, 9

   Helmer v. Doletskaya,
         393 F.3d 201 (D.C. Cir. 2004) ...........................................................................................12

   * Holder v. Haarmann & Reimer Corp.,
          779 A.2d 264 (D.C. 2001) ............................................................................................. 9-11

   * Hourani v. PsyberSolutions LLC,
         164 F. Supp. 3d 128 (D.D.C. 2006) ....................................................................... 12-13, 20

   * IMAPizza LLC v. At Pizza, Ltd.,
         334 F. Supp. 3d 95 (D.D.C. 2018) ............................................................................. 4, 9-10

   In re Lorazepam & Clorazepate Antitrust Litig.,
           2004 U.S. Dist. LEXIS 32268 (D.D.C. May 18, 2004) .....................................................26

   * Int’l Shoe v. Washington,
            326 U.S. 310 (1946) .............................................................................................................7

   * Int’l Brominated Solvents Ass’n v. Am. Conf. of Governmental Indus.
           Hygienists,
           625 F. Supp. 2d 1310 (D. Ga. 2008) ............................................................................ 42-43

   Jankovic v. Int’l Crisis Grp.,
          822 F.3d 576 (D.C. Cir. 2016) .....................................................................................38, 40

   * Kahl v. Bureau of Nat’l Affairs, Inc.,
          856 F.3d 106 (D.C. Cir. 2017) ...........................................................................................19



                                                                       iv
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4818
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 6 ofPage
                                                                             54 26 of 199




   * Keohane v. Stewart,
         882 P.2d 1293 (Colo. 1994) ............................................................................. 21-22, 27, 31

   * Klaxon v. Stentor Electric Mfg. Co.,
          313 U.S. 487 (1941) ...........................................................................................................20

   * Lewis v. Colorado Rockies Baseball Club,
          941 P.2d 266 (Colo. 1997) .................................................................................................23

   Mar-Jac Poultry, Inc. v. Katz,
         773 F. Supp. 2d 103 (D.D.C. 2011) ...................................................................................20

   McFarlane v. Esquire Magazine,
         74 F.3d 1296 (D.C. Cir. 1996) ...........................................................................................19

   Members of City Council of Los Angeles v. Taxpayers for Vincent,
        466 U.S. 789 (1984) ...........................................................................................................21

   * Milkovich v. Lorain Journal Co.,
          497 U.S. 1 (1990) ................................................................................................... 21-22, 33

   Moldea v. N.Y. Times Co.,
         22 F.3d 310 (D.C. Cir. 1994) .............................................................................................23

   Moldea v. New York Times Co.,
         15 F. 3d 1137 (D.C. Cir. 1994) ..........................................................................................23

   Motir Servs. v. Ekwuno,
          191 F. Supp. 3d 98 (D.D.C. 2016) ............................................................................... 13-14

   Moulton v. VC3,
         2000 U.S. Dist. LEXIS 19916, 2001-1 Trade Cas. (CCH) P73,202 (N.D.
         Ga. Nov. 6, 2000) ...............................................................................................................43

   * N.Y. Times Co. v. Sullivan,
          376 U.S. 254 (1964) ............................................................................. 21, 23, 25, 33, 36-37

   * NAACP v. Button,
         371 U.S. 415 (1963) ..................................................................................................... 34-35

   Nat’l Sec. Counselors v. CIA,
          811 F.3d 22 (D.C. Cir. 2016) .............................................................................................14

   Nat’l Inst. of Family & Life Advocates v. Becerra,
           138 S. Ct. 2361 (2018) .......................................................................................................24

   * NBC Subsidiary (KDNC-TV) v. Living Will Ctr.,
         879 P. 2d 6 (Colo. 1994) ........................................................................................ 21-22, 33



                                                                      v
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4819
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 7 ofPage
                                                                             54 27 of 199




   Norair Engineering Assoc’s, Inc. v. Noland Co.,
          365 F. Supp. 740 (D.D.C. 1973) ........................................................................................13

   Old Dominion Branch No. 496 v. Austin,
         418 U.S. 264 (1974) ...........................................................................................................38

   Oveissi v. Islamic Republic of Iran,
          573 F.3d 835 (D.C. Cir. 2009) ...........................................................................................20

   People v. Ford,
          773 P.2d 1059 (Colo. 1989) ...............................................................................................23

   Planned Parenthood of Columbia/Willamette, Inc. v. Am. Coal. of Life Activists,
         244 F.3d 1007 (9th Cir. 2001) ...........................................................................................32

   Pruneyard Shopping Center v. Robins,
         447 U.S. 74 (1980) .............................................................................................................23

   Rock the Vote v. Trump,
          2020 U.S. Dist. LEXIS 202069 (N. D. Cal. Sept. 14, 2020) .............................................32

   Ruffin v. New Destination,
           773 F. Supp. 2d 34 (D.D.C. 2011) .....................................................................................14

   Second Amendment Found. v. U.S. Conf. of Mayors,
         274 F.3d 521 (D.C. Cir. 2001) .............................................................................................4

   Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,
          549 U.S. 422 (2007) ..................................................................................................... 17-18

   * St. Amant v. Thompson,
           397 U.S. 727 (1968) ............................................................................................... 37-38, 40

   Steaks Unlimited v. Deaner,
          623 F.2d 264 (3d Cir. 1980)...............................................................................................25

   * Tah v. Global Witness Publ.,
          2021 U.S. App. LEXIS 8046 (D.C. Cir. Mar. 19, 2021) ............................................. 38-40

   Tavoulareas v. Piro,
         817 F.2d 762 (D.C. Cir. 1987) (en banc) ...........................................................................38

   Thompson Hine LLP v. Smoking Everywhere Inc.,
         840 F. Supp. 2d 138 (D.D.C. 2012) ...............................................................................8, 11

   Thompson Hine, LLP v. Taieb,
         734 F.3d 1187 (D.C. Cir. 2013) ...........................................................................................8




                                                                     vi
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4820
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 8 ofPage
                                                                             54 28 of 199




   Trump v. Comm. on Ways & Means,
         415 F. Supp. 3d 98 (D.D.C. 2019) .......................................................................................9

   United States v. Alvarez,
          567 U.S. 709 (2012) ...........................................................................................................24

   United States v. Philip Morris Inc.,
          116 F. Supp. 2d 116 (D.D.C. 2000) .....................................................................................4

   Watts v. United States,
          394 U.S. 705 (1969) ...........................................................................................................32

   Zimmerman v. Hanks,
         2000 U.S. App. LEXIS 33710 (7th Cir. Dec. 19, 2000) ....................................................39

   Zueger v. Goss,
          343 P.3d 1028 (Colo. App. 2014) ......................................................................................27

                                                                STATUTES
   U.S. CONST. amend. I .......................................................................19, 21, 23-24, 33-34, 36-37, 43

   U.S. CONST. amend. XIV, § 1, cl. 3 ...........................................................................................6, 10

   28 U.S.C. § 1391(a)(1) ...................................................................................................................17

   28 U.S.C. § 1391(b) ................................................................................................................. 14-15

   28 U.S.C. § 1391(b)(2) ..................................................................................................................15

   28 U.S.C. § 1404(a) .............................................................................................................1, 16, 19

   28 U.S.C. § 1406(a) ...................................................................................................................1, 18

   COLO. CONST. art. II, § 10 ..............................................................................................................21

   D.C. CODE § 13-334 .........................................................................................................................7

   D.C. CODE § 13-422 ..................................................................................................................... 5-6

   D.C. CODE § 13-423 .....................................................................................................................5, 8

   D.C. CODE § 13-423(a)(1).................................................................................................... 8-12, 17

   D.C. CODE § 13-423(a)(3).................................................................................................... 8, 10-13

   D.C. CODE § 13-423(a)(4).............................................................................................. 8, 10-11, 13

   D.C. CODE § 13-423(b) ...................................................................................................... 6, 8-9, 11



                                                                       vii
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                              ECF No.
                                  Document
                                      118-2, 22-2
                                             PageID.4821
                                                  Filed 03/22/21
                                                           Filed 04/06/21
                                                                   Page 9 ofPage
                                                                             54 29 of 199




   Georgia Deceptive Trade Practices Act,
          O.C.G.A. §§ 10-1-370-375 ................................................................................................16

   O.C.G.A. § 10-1-372(a)(8) ............................................................................................................42

                                                  RULES AND REGULATIONS
   FED. R. CIV. P. 4(k)(1)(A) ................................................................................................................5

   FED. R. CIV. P. 8 ...............................................................................................................................1

   FED. R. CIV. P. 8(a)(2) ......................................................................................................................1

   FED. R. CIV. P. 8(e)(1) ......................................................................................................................1

   FED. R. CIV. P. 12(b)(2) ..............................................................................................................1, 15

   FED. R. CIV. P. 12(b)(3) ................................................................................................................ 1-2

   FED. R. CIV. P. 12(b)(6) .................................................................................................... 1-2, 19, 40

                                                       OTHER AUTHORITIES
   Alexa Corse, Sidney Powell Is Sued by Voting-Machine Company Dominion for
          Defamation, WSJ.com, Jan. 8, 2021 ..................................................................................26

   Alexa Corse, Dominion Sues MyPillow, CEO Mike Lindell Over Election Claims,
          WSJ.com, Politics, Election 2020, Feb. 22, 2021 ..............................................................26

   Brad Johnson, Texas Rejected Use of Dominion Voting System Software Due to
          Efficiency Issues, THE TEXAN (Nov. 19, 2020)............................................................ 38-39

   John Poulos, Voting System Vendors, Local Election Officials And Computer
          Science Professors Testified On 2020 Election Security Before The House
          Administration Committee, C-SPAN, January 9, 2021................................................ 26-27

   http://www.publiccounsel.org/press_releases ................................................................................35

   https://ag.ny.gov/press-releases .....................................................................................................35

   https://ij.org/press-releases/ ...........................................................................................................35

   https://oag.ca.gov/media/news .......................................................................................................35

   https://www.justice.gov/news ........................................................................................................35




                                                                         viii
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4822
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 10 of
                                                                          Page
                                                                             54 30 of 199




                                                          INDEX OF EXHIBITS
   EXHIBIT 1: Declaration of Patrick M. Byrne .................................................................................1
   EXHIBIT 2: Declaration of Sidney K. Powell ................................................................................3
   EXHIBIT 3: Alexa Corse, Dominion Sues MyPillow, CEO Mike Lindell Over
   Election Claims, WSJ.com, Politics, Election 2020, Feb. 22, 2021a ...............................................4
   EXHIBIT 4: Alexa Corse, Sidney Powell Is Sued by Voting-Machine Company
   Dominion for Defamation, WSJ.com, Jan. 8, 2021b ........................................................................7
   EXHIBIT 5: John Poulos transcript, Voting System Vendors, Local Election
   Officials And Computer Science Professors Testified On 2020 Election Security
   Before The House Administration Committee, C-SPAN, January 9, 2021c .................................10
   EXHIBIT 6: Fred Lucas, The Top Five Rigged U.S. Presidential Elections, Newsweek (Oct. 23,
   2016)d .............................................................................................................................................12
   EXHIBIT 7: Brad Johnson, Texas Rejected Use of Dominion Voting System
   Software Due to Efficiency Issues, THE TEXAN (Nov. 19, 2020)e ................................................25




   a
          Available at https://www.wsj.com/articles/dominion-sues-mypillow-ceo-mike-lindell-
   over-election-claims-11613996104?mod=searchresults_pos2&page=1 (last visited Mar. 22,
   2021).
   b
         Available at https://www.wsj.com/articles/sidney-powell-is-sued-by-voting-machine-
   company-dominion-for-defamation-11610124461 (last visited Mar. 22, 2021).
   c
          Available at https://www.c-span.org/video/?467976-1/2020-election-security# (last visited
   Mar. 22, 2021) (the excerpted Poulos testimony is runs from 19:35-22:27 of the 2:40:39 video).
   d
         Available      at    https://www.newsweek.com/top-five-rigged-us-presidential-elections-
   511765 (last visited Mar. 22, 2021).
   e
          Available      at    https://thetexan.news/texas-rejected-use-of-dominion-voting-system-
   software-due-to-efficiency-issues/ (last visited Mar. 22, 2021).



                                                                            ix
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4823
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 11 of
                                                                          Page
                                                                             54 31 of 199




                                           INTRODUCTION
          For the past several months, plaintiffs Dominion Voting Systems Corporation (“DVS”),

   U.S. Dominion, Inc., and Dominion Voting Systems, Inc. (hereinafter collectively “Plaintiffs” or

   “Dominion”) have engaged in a well-orchestrated public relations campaign to save their business.

   Since the November 3, 2020 general election, Dominion has publicly touted the reliability of its

   election machines and software used by 40% of the US electorate. They began this campaign by

   sending dozens of “cease and desist” letters to various public figures who had criticized their

   operations, which received widespread media coverage. Then they threatened litigation against a

   host of unspecified alleged wrongdoers, which again received widespread media coverage. Then

   they finally filed this action with a sprawling and impermissibly incoherent Complaint.1

   Defendants Sidney Powell, Defending the Republic, Inc. (“DTR”), and Sidney Powell, P.C.

   (hereinafter collectively “Defendants”) respectfully ask this Court to dismiss the Complaint

   pursuant to Fed. R. Civ. P. 12(b)(2), (b)(3), and (b)(6) or, alternatively, to transfer this action to

   the U.S. District Court for the Northern District of Texas pursuant to 28 U.S.C. § 1404(a) and

   § 1406(a).

          The Complaint should be dismissed. First, under Federal Rule of Civil Procedure 12(b)(2),




   1
           In Ciralsky v. CIA, 353 F.3d 661 (D.C. Cir. 2004), the District of Columbia Circuit noted
   that a complaint that “weighed in at 119 pages and 367 numbered paragraphs” failed to comply
   with Fed. R. Civ. P. 8’s requirements that a pleading contain a “short and plain statement of the
   claim” and that “each averment of a pleading shall be simple, concise and direct.” Id. at 668-69
   (citing Rules 8(a)(2) and (e)(1)). The Complaint here is 124 pages with over 230 separate
   paragraphs and subparagraphs, not to mention 107 separate exhibits constituting over 230 MB
   with 1837 pages of additional materials. Thus, Plaintiffs have placed an impermissible burden on
   this Court and on Defendants “who must respond to it because they are forced to select the relevant
   material from a mass of verbiage.’” Ciralsky, 353 F.3d at 669 (quoting Salhuddin v. Cuomo, 861
   F. 2d 40, 42 (2d Cir. 1988) (quoting 5 WRIGHT & MILLER § 1281, at 365 (1969)).


                                                     1
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4824
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 12 of
                                                                          Page
                                                                             54 32 of 199




   Plaintiffs have failed to allege facts supporting personal jurisdiction over any of the Defendants.

   Second, should the court disagree, the Complaint should be dismissed pursuant to Rule 12(b)(3)

   for improper venue, or transferred to the United States District Court for the Northern District of

   Texas. Finally, should the Court decide to address the Complaint’s substantive allegations, the

   Complaint fails to state a claim under Rule 12(b)(6).

                     SUMMARY OF ALLEGATIONS IN THE COMPLAINT
          Plaintiffs are two Delaware corporations (U.S. Dominion, Inc. and Dominion Voting

   Systems, Inc.)., both with principal places of business in Denver, Colorado; and one Ontario,

   Canada corporation with its principal place of business in Toronto, Canada. Compl. at ¶¶ 12-14.2

   The Complaint does not allege that any of the Plaintiffs has any presence in, business in or

   connections to the District of Columbia.

          Defendant Sidney Powell is an attorney and member of the State Bar of Texas who resides

   and is domiciled in Texas. Id. at ¶ 15. Defendant Sidney Powell, P.C. is a professional corporation

   registered and domiciled in Texas. Id. at ¶ 16. Defendant DTR is a corporation formed, registered,

   and domiciled in Texas. Id. at ¶ 21 (the foregoing collectively hereinafter referred to as

   “Defendants”).

          Plaintiffs’ claims arise from a series of allegedly defamatory statements made by Sidney

   Powell in which she is claimed to have accused Plaintiffs of rigging the 2020 United States

   presidential election. See generally Compl. at ¶ 1 and passim. These statements were associated

   with a series of lawsuits filed elsewhere in the country by Powell and other counsel, all arising



   2
          Although the Complaint alleges that plaintiff DVS is a Canadian corporation with its
   principal place of business in Toronto (Compl. at ¶ 14), the Complaint caption lists a Denver
   address for DVS (id. at 1) and makes clear that DVS is a wholly owned subsidiary of plaintiff U.S.
   Dominion, Inc.


                                                   2
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4825
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 13 of
                                                                          Page
                                                                             54 33 of 199




   from the 2020 presidential election. See, e.g., Compl. at ¶¶ 75-83, 87-96, 97-103, 104-109.

          Given the sheer volume of the Complaint, the allegations relating to activity in or involving

   the District of Columbia are remarkably sparse. One focal point is a press conference held by

   Powell and others at the Republican National Committee headquarters in Washington, D.C. on

   November 19, 2020. Id. at ¶¶ 1, 24, 27, 61-63, 66, 87, 181(k) and 187. During that press

   conference, Powell and others discussed in some detail the substance and content of a recount

   petition already filed in Wisconsin, and lawsuits that Powell was preparing to file just days later

   in federal courts in Georgia and Michigan. Id. Plaintiffs allege that many of the statements made

   at the press conference were defamatory. Id.

          Plaintiffs also allege that Powell made defamatory statements “from within Washington,

   D.C.” on the following occasions: i) during November 8 and 15, 2020 appearances on the Fox

   News program Sunday Morning Futures with Maria Bartiromo (Compl. at ¶ 181(b) and (g)); ii)

   during November 13 and December 10, 2020 appearances on the Fox News Business program Lou

   Dobbs Tonight (Compl. at ¶ 181 (e) and (z)); iii) from a hotel room of the Trump International

   Hotel during a December 13, 2020 interview given to The Epoch Times program American

   Thought Leaders (Compl. at ¶ 181(aa)); and iv) from “within the Trump International Hotel” when

   she published a 270-page document to Zenger News (Compl. at ¶ 181(ff)).

          Elsewhere in the Complaint, Plaintiffs allege that Powell, inter alia, i) repeatedly visited

   President Donald Trump in the White House, and ii) regularly transacts business in and derives

   substantial revenue from services rendered in the District of Columbia, including by soliciting

   funds to her website and by having represented Gen. Michael Flynn in the United States District

   Court for the District of Columbia. Id. at ¶¶ 24, 80. The Complaint does not tie any of these

   allegations to specific alleged defamatory statements. Id.




                                                    3
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4826
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 14 of
                                                                          Page
                                                                             54 34 of 199




          With respect to Sidney Powell, P.C., the allegations are even more sparse. Plaintiffs allege

   that Sidney Powell, P.C. regularly transacts business in the District of Columbia through i) its prior

   representation of Gen. Flynn; ii) by employing two attorneys who are members of the District of

   Columbia Bar and work from an office in the District; iii) by making defamatory statements

   through Sidney Powell; and v) as the alter ego of Sidney Powell. Id. at ¶ 25.

          Finally, DTR is alleged to have transacted business in the District of Columbia by i)

   advertising for and soliciting donations worldwide, including from District of Columbia residents;

   ii) through Sidney Powell’s defamatory media appearances in the District; iii) by funding the work

   of Powell and Sidney Powell, P.C.; iv) by employing attorneys and maintaining an office in the

   District; and v) as Sidney Powell’s alter ego. Id. at ¶ 26.

                                              ARGUMENT
   I.     THIS COURT LACKS PERSONAL JURISDICTION OVER THE DEFENDANTS

          A.      Standard of Review

          Plaintiffs bear the burden of establishing jurisdiction over each defendant. Crane v. N.Y.

   Zoological Soc’y, 894 F.2d 454, 456 (D.C. 1990). They “must allege specific acts connecting

   [each] defendant with the forum.” Second Amendment Found. v. U.S. Conf. of Mayors, 274 F.3d

   521, 524 (D.C. Cir. 2001) (quoting First Chi. Int’l v. United Exch. Co., 836 F.2d 1375, 1378 (D.C.

   Cir. 1988)). To survive a motion to dismiss for lack of personal jurisdiction, Plaintiffs must “make

   a prima facie showing of the pertinent jurisdictional facts.” IMAPizza LLC v. At Pizza, Ltd., 334

   F. Supp. 3d 95, 107 (D.D.C. 2018) (quoting First Chi. Int’l, 836 F.3d at 1378)), aff’d, 965 F.3d

   871 (D.C. Cir. 2020).

          When reviewing a challenge to personal jurisdiction, a court may review declarations and

   consider other matters outside of the pleadings. See, e.g., United States v. Philip Morris Inc., 116

   F. Supp. 2d 116, 120 n. 4 (D.D.C. 2000) (quoting 5A C. WRIGHT & A. MILLER, Federal Practice


                                                     4
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4827
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 15 of
                                                                          Page
                                                                             54 35 of 199




   and Procedure § 1351 (1990)). Although factual discrepancies must be resolved in favor of the

   plaintiff, conclusory statements or bare allegations regarding a defendant’s action do not satisfy a

   plaintiff’s burden. Ashhab-Jones v. Cherokee Nation Strategic Programs, LLC, 2020 U.S. Dist.

   LEXIS 197814, at *8 (D.D.C. Oct. 23, 2020).

          A federal court sitting in the District of Columbia may exercise personal jurisdiction only

   to the extent of a court of general jurisdiction in the District. Fed. R. Civ. P. 4(k)(1)(A); Fay v.

   Humane Soc’y of the United States, 2021 U.S. Dist. LEXIS 8969, at *9 (D.D.C. Jan. 19, 2021).

   Personal jurisdiction can be satisfied by demonstrating that the court has general jurisdiction

   pursuant to D.C. CODE § 13-422, or that the court has personal jurisdiction pursuant to the District

   of Columbia long-arm statute, D.C. CODE § 13-423. Burman v. Phoenix Worldwide Indus., 437 F.

   Supp. 2d 142, 147 (D.D.C. 2006).

          As this Court recently explained in Ashhab-Jones,

                  There are two types of personal jurisdiction: [1] general or all-
                  purpose jurisdiction and [2] specific or case-linked jurisdiction. A
                  defendant is subject to general jurisdiction when the defendant’s
                  affiliations with the forum State are so continuous and systematic as
                  to render the defendant “at home” in the forum State. Specific
                  jurisdiction, on the other hand, arises out of or relates to the
                  defendant’s contacts with the forum.

                  To establish specific jurisdiction over a nonresident, the Court “must
                  first examine whether jurisdiction is applicable under the D.C. long-
                  arm statute and then determine whether a finding of jurisdiction
                  satisfies the constitutional requirements of due process. The D.C.
                  long-arm statute authorizes specific jurisdiction “over a person, who
                  acts directly or by an agent, as to a claim for relief arising from”
                  certain contacts that person may have with the forum. D.C. Code
                  § 13-423(a) (2020). As relevant here, a defendant’s contacts with
                  the District of Columbia can establish specific jurisdiction if the
                  claim arises from the defendant’s:

                       (1) transacting any business in the District of Columbia;

                       ...



                                                    5
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4828
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 16 of
                                                                          Page
                                                                             54 36 of 199




                         (3) causing tortious injury in the District of Columbia by an act
                         or omission in the District of Columbia; [or]

                         (4) causing tortious injury in the District of Columbia by an act
                         or omission outside the District of Columbia if he [i] regularly
                         does or solicits business, [ii] engages in any other persistent
                         course of conduct, or [iii] derives substantial revenue from
                         goods used or consumed, or services rendered, in the District of
                         Columbia.

                     § 13-423(a). “When jurisdiction over a person is based solely upon
                     this section, only a claim for relief arising from acts enumerated in
                     [subsection 13-423(a)] may be asserted against him.” § 13- 423(b).

   Ashhab-Jones at **6-7 (internal quotations and citations omitted, brackets in original).

             Finally, even if Plaintiffs satisfy the long-arm statute, they must still satisfy the Due Process

   Clause by showing that Defendants have “minimum contacts” with the forum such that

   “maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

   Id. at *8 (quoting GTE New Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir.

   2000)).

             B.      Plaintiffs do not allege nor does the court possess general jurisdiction over
                     Defendants

             Plaintiffs do not allege that this Court has general jurisdiction over any of the Defendants.

   To the contrary, the Complaint’s jurisdictional allegations as to all three Defendants are based

   exclusively on the District of Columbia long-arm statute. See Compl. at ¶¶ 23 (citing D.C. CODE

   § 13-423). In any event, none of the Defendants is subject to the Court’s general jurisdiction.

             D.C. CODE § 13-422 provides general jurisdiction over a party domiciled in, organized

   under the laws of, or maintaining its principal place of business in the District. All three Defendants

   are domiciled in Texas, and the corporate Defendants have their principal places of business there.

   Id. at ¶¶ 15-17. Thus, on its face, general jurisdiction under § 13-422 is lacking.

             In rare cases, a non-resident party may be subject to general jurisdiction where its contacts



                                                        6
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4829
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 17 of
                                                                          Page
                                                                             54 37 of 199




   with the District are so pervasive, continuous, and systematic that the party is deemed “at home”

   in the District. Ashhab-Jones, 2020 U.S. Dist. LEXIS at *6 (citing Daimler AG v. Bauman, 571

   U.S. 117, 137-39 (2011)). The bar for establishing general jurisdiction in such circumstances is

   high. Annapolis Citizens Class Overcharged for Water-Sewer, by Loudon Operations, LLC v.

   Stantec, Inc., 2021 U.S. Dist. LEXIS 4286, at *16 (D.D.C. Jan. 8, 2021). “[T]he continuous

   corporate operations within a state [must be] so substantial and of such a nature as to justify suit

   against it on causes of action arising from dealings entirely distinct from those activities.” Int’l

   Shoe v. Washington, 326 U.S. 310, 318 (1946). Plaintiffs’ allegations do not vault this high bar.

           Plaintiffs allege that Sidney Powell, P.C. and DTR do business in the District, advertise

   and solicit donations, and that DTR has an office here. See Compl. at ¶¶ 23-27. But simply doing

   business or having an office (or multiple offices) in a forum does not confer general jurisdiction.3

   See, e.g., Daimler AG, 571 U.S. at 137-39 (2011) (multiple facilities and regional office

   insufficient); BNSF Ry. v. Tyrrell, 137 S. Ct. 1549, 1559 (2017) (2000 miles of railroad track and

   2000 employees in state insufficient). Nor do mere advertising or fundraising rise to the level of

   constitutionally sufficient contacts. See, e.g., Bigelow v. Garrett, 299 F. Supp. 3d 34, 42 (D.D.C.

   2018) (substantial expenditures for fundraising and advertising in the District, and receiving

   payments from donors in the District, insufficient to establish general jurisdiction).

           In any event, the allegations regarding DTR doing business are wrong. DTR does not have

   a physical office in the District, but only a “virtual office” that functions as a mail drop. Declaration



   3
           D.C. CODE § 13-334 authorizes jurisdiction over a foreign corporation “doing business” in
   the District of Columbia. But that statute contains a “specific jurisdictional requirement” requiring
   that service “be made in the District of Columbia.” Gorman v. Ameritrade Holding Corp., 293
   F.3d 506, 514 (D.C. Cir. 2002) (quoting Everett v. Nissan Motor Corp., 628 A.2d 106, 108 (D.C.
   1993)). That provision does not apply here as neither of the corporate Defendants was served in
   the District of Columbia. See Affidavits of Service at Dkt. 3, Dkt. 9.


                                                      7
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4830
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 18 of
                                                                          Page
                                                                             54 38 of 199




   of Patrick M. Byrne at ¶¶ 7-8 (attached as Exhibit 1). It has no employees in the District, nor does

   it transact business here. Id. at ¶¶ 9-10.

           The Complaint nowhere alleges the type of pervasive, continuous, and systematic contacts

   with the District of Columbia that would justify the exercise of general jurisdiction over any of the

   Defendants. Thus, the analysis proceeds to the question of specific jurisdiction.

           C.      There is no basis for specific jurisdiction over any Defendants

           Plaintiffs assert personal jurisdiction under the District of Columbia long-arm statute, D.C.

   CODE § 13-423. Compl. at ¶ 23. Specifically, Plaintiffs allege that each of the Defendants: i)

   transacted business within the District of Columbia, ii) caused tortious injury by acts committed

   within the District of Columbia, and iii) caused tortious injury by acts committed outside the

   District of Columbia, while regularly doing business within, engaging in persistent conduct within

   and deriving substantial revenue from services rendered within the District of Columbia. Id. These

   allegations roughly (but not fully) track the language of § 13-423(a)(1), § 13-423(a)(3) and § 13-

   423(a)(4), respectively. As noted above, when jurisdiction over a person is predicated on any of

   these sections of the long-arm statute, “only a claim for relief arising from acts enumerated in this

   section may be asserted against him.” § 13-423(b).

                   1.      Plaintiffs fail to establish jurisdiction under § 13-423(a)(1)

           To establish jurisdiction under § 13-423(a)(1), a plaintiff must show that i) the defendant

   transacted business in the District, ii) the claim arose from that business, and iii) the business

   constituted minimum contacts such that the Court’s exercise of personal jurisdiction would not

   offend traditional notions of fair play and substantial justice. Thompson Hine LLP v. Smoking

   Everywhere Inc., 840 F. Supp. 2d 138, 142 (D.D.C. 2012), aff’d sub nom. Thompson Hine, LLP v.

   Taieb, 734 F.3d 1187 (D.C. Cir. 2013). The “transacting business” clause has been interpreted to

   be coextensive with the Constitution’s due process requirements, and thus the statutory and


                                                    8
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4831
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 19 of
                                                                          Page
                                                                             54 39 of 199




   constitutional prongs of the statute merge into a single inquiry. GTE New Media, 199 F.3d at 1347.

          The mere fact that a defendant has some contacts with the District is not sufficient to

   establish jurisdiction under § 13-423(a)(1). “To satisfy the due process requirements associated

   with the Superior Court’s exercise of personal jurisdiction over a nonresident defendant under

   § 13-423(a)(1), the plaintiff must show that the defendant has purposefully engaged in some

   commercial or business-related activity directed at District residents.” Holder v. Haarmann &

   Reimer Corp., 779 A.2d 264, 270-71 (D.C. 2001) (emphasis added); see also Trump v. Comm. on

   Ways & Means, 415 F. Supp. 3d 98, 107 (D.D.C. 2019) (quoting Haarmann). Ultimately, the

   determination of personal jurisdiction turns on the facts of the particular case. Haarmann, 779

   A.2d at 271.

          With respect to Sidney Powell, the only specific acts alleged to fulfill the requirements of

   both § 13-423(a)(1) (transacting business in the District) and § 13-423(b) (relating to the claim for

   relief) are her appearance at the November 19, 2020 press conference (see Compl. at ¶¶ 1, 24, 27,

   61-63, 66, 87, 181(k) and 187); her interviews with Fox News, Fox Business News and The Epoch

   Times (see Complaint ¶¶ 181(b), 181(e) and 181(aa)); and her publication of a binder to Zenger

   News while in the District (¶ 181(ff)). These activities are insufficient to establish specific

   jurisdiction over Powell.

          First, such activities are not business transactions as contemplated by Haarmann and the

   cases applying it. None of these alleged circumstances arise out of any commercial or transactional

   relationship involving the District. See, e.g., Comm. on Ways & Means, 415 F. Supp. 3d at 107

   (“D.C. and federal courts have consistently interpreted subsection (a)(1) to require a commercial

   or business activity.”). They do not constitute “commercial deal-making activities like negotiating

   or performing contracts.” IMAPizza, 334 F. Supp. 3d at 111.




                                                    9
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4832
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 20 of
                                                                          Page
                                                                             54 40 of 199




          Notably, Defendants were not involved in any business transaction with Plaintiffs from

   which their injuries allegedly arose. There is no breach of contract or other business-related

   transaction alleged. Plaintiffs’ claims against Defendants arise, not from the transaction of any

   business, but from the alleged tort of defamation. If, as Plaintiffs appear to suggest, Powell’s

   allegedly defamatory press conference and interviews are construed to constitute “transacting

   business” under § 13-423(a)(1),4 then the tort-based jurisdictional provisions of § 13-423(a)(3) and

   § 13-423(a)(4) (discussed below) would be rendered superfluous, and their specific jurisdictional

   requirement of an in-forum injury bypassed. As the Haarmann Court put it: “Any interpretation

   of section 13-423(a)(1) which would apply to contexts other than the transaction of business in the

   District … cannot be correct. Indeed, we have noted that the other provisions of the long-arm

   statute [i.e., § 13-423(a)(3) and § 13-423(a)(4)] may not authorize the exercise of jurisdiction to

   the full extent permitted by the Due Process Clause.” 779 A.2d at 270, n. 5.5 See also IMAPizza,

   334 F. Supp. 3d at 111 (citing Haarmann for the proposition that the in-state commission of a tort

   does not constitute “doing business.”).

          Even if these appearances and the alleged defamatory statements were considered

   “transacting business” for purposes of § 13-423(a)(1), the Complaint fails to allege a necessary

   element for application of the subsection: that the defendant directed her business activity at



   4
            See Compl. at ¶ 24 (stating that Powell “made defamatory statements about Dominion from
   within the District of Columbia … and during various media appearances in November and
   December.); ¶ 26 (stating that DTR “transacted business within the District of Columbia by
   soliciting donations from within the District of Columbia through Sidney Powell’s defamatory
   media appearances”).
   5
          Indeed, elsewhere in Haarmann the Court of Appeals observed that the District of
   Columbia long-arm statute, unlike the statutes of other jurisdictions, does not contain a provision
   under which the in-state commission of a tort is defined as “doing business” in the forum. 779
   A.2d at 275, n.10.


                                                   10
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4833
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 21 of
                                                                          Page
                                                                             54 41 of 199




   District residents, as Haarmann requires. To the contrary, the Complaint is filled with allegations

   that Powell’s defamatory statements were directed globally. See, e.g., Compl. at ¶ 66 (stating that

   tweets of Powell’s accusations at the D.C. press conference irreparably damaged Plaintiffs’

   reputation “to a global audience”); ¶ 91 (Powell and Wood “repeatedly told national audiences that

   Dominion had bribed Georgia’s Republican governor and secretary of state”); ¶ 117 (Plaintiffs

   suffered harm as “a result of the false accusations disseminated to a global audience by Powell”);

   ¶ 175 (Defendants used their website to solicit donations from a global internet audience).

          Finally, the remaining allegations regarding Powell’s allegedly “transacting business” are

   not related to Plaintiffs’ claims for relief, as § 13-423(b) requires. To the extent she represented

   Gen. Flynn, visited with President Trump, engaged in fundraising activities, or stayed in the Trump

   International Hotel, Plaintiffs’ claims do not arise from those activities, as the long-arm statute

   requires. See Thompson Hine, 840 F. Supp. 2d at 142 (discussing relationship between § 13-

   423(a)(1) and § 13-423(b)).

          The same is true for the other Defendants, DTR and Sidney Powell P.C. To the extent they

   are alleged to be transacting business in the District – such as by having an office, employing

   attorneys, fundraising, or representing Gen. Flynn – Plaintiffs’ claims do not arise from those

   activities. Accordingly, they cannot subject Defendants to jurisdiction under § 13-423(a)(1).

                  2.      Plaintiffs fail to establish jurisdiction under § 13-423(a)(3) or (a)(4)

          Plaintiffs also seek to invoke personal jurisdiction under §§ 13-423(a)(3) and (a)(4)

   through their allegations i) that Defendants caused tortious injury by actions within the District

   and ii) that Defendants caused tortious injury by actions outside the District while regularly doing

   business within, engaging in persistent conduct within and deriving substantial revenue from

   services rendered within the District of Columbia. Compl. at ¶ 23. Neither of these sections

   supports personal jurisdiction over Defendants.


                                                     11
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4834
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 22 of
                                                                          Page
                                                                             54 42 of 199




          Unlike section 13-423(a)(1), section 13-423(a)(3) does not extend jurisdiction to the limits

   of due process. Rather, it is “‘a precise and intentionally restricted tort section which stops short

   of the outer limits of due process,’ and requires that both act and injury occur in the District of

   Columbia.” Burman, 437 F. Supp. 2d at 152 (quoting Helmer v. Doletskaya, 393 F.3d 201, 208

   (D.C. Cir. 2004)). Even if tortious activity occurs within the District, jurisdiction will not lie under

   § 13-423(a)(3) if the plaintiff’s injury was not also suffered “in the District.” Helmer, 393 F.3d at

   209-10; Ashhab-Jones, 2020 U.S. Dist. LEXIS at *13. That is the situation here.

           First, as in Ashhab-Jones, Plaintiffs do not even allege that they were injured in the District.

   Their paraphrase of the statute alleging jurisdiction carefully omits any reference to injuries

   occurring “in the District.” Compl. at ¶ 23(ii).

           To the extent the Complaint does allege the locale of any injuries, they occurred outside

   the District. The Complaint alleges, inter alia, that its contracts have been subject to scrutiny by

   state legislators in Arizona, Florida, Louisiana, Pennsylvania, Michigan, and Georgia. Compl. at

   ¶¶ 141-42. No such claims are made regarding the District of Columbia. The failure to allege

   injury in the District renders the Complaint facially defective under the long-arm statute.

           Nor could Plaintiffs amend to correct this deficiency, because they did not suffer any

   injury in the District of Columbia as a matter of law. In a defamation action, the injury occurs

   where the plaintiff lives and works. See, e.g., Blumenthal v. Drudge, 992 F. Supp. 44, 53 (D.D.C.

   1998 (plaintiffs in defamation action citizens of and injured in the District); Hourani v.

   PsyberSolutions LLC, 164 F. Supp. 3d 128, 138 (D.D.C. 2006) (plaintiffs in libel action citizens

   of and injured in Virginia); Corsi v. Caputo, 2020 U.S. Dist. LEXIS 60958, at *8 (D.D.C. April 7,

   2020) (plaintiff in defamation action citizen of and injured in New Jersey). Here, that is Colorado.

   See infra pp. 20-21. The Complaint does not allege any other facts suggesting that Plaintiffs




                                                      12
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4835
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 23 of
                                                                          Page
                                                                             54 43 of 199




   actually suffered or even could have suffered any injury in the District of Columbia. In fact, the

   Complaint does not allege that Plaintiffs have any connection with the District whatsoever.

          The identical result obtains under § 13-423(a)(4). That section likewise requires that the

   plaintiff allege an injury “in the District.” Id. See also Hourani, 164 F. Supp. 3d at 138 (noting that

   both subsections (a)(3) and (a)(4) require an injury “in the District”). There is no such allegation.6

   Thus, there is no basis for jurisdiction under § 13-423(a)(4).

                  3.      Plaintiffs’ alter ego allegations are insufficient as a matter of law

          Plaintiffs suggest that the Court exercise personal jurisdiction over Defendants Sidney

   Powell, P.C. and DTR by finding that each entity is an “alter ego of Sidney Powell.” Compl. at ⁋⁋

   25- 26. But, because we have shown that this Court does not have personal jurisdiction over any

   of the Defendants, Plaintiffs’ attempt to bootstrap Sidney Powell, P.C. and DTR onto Sidney

   Powell for jurisdictional purposes is irrelevant. In any event, the Complaint fails to allege facts

   sufficient to support an alter ego finding.

          This court has recognized that a finding of “alter ego” or “veil-piercing” is an

   “extraordinary measure that is not to be use[d] lightly[.]… [The] case [must] present[] the extreme

   circumstances that call for disregard of the corporate form.” Motir Servs. v. Ekwuno, 191 F. Supp.

   3d 98, 109 (D.D.C. 2016) (quoting Schattner v. Giurard, 668 F.2d 1366, 1370 (D.C. Cir. 1981)).

   Unity of ownership alone is insufficient. The District of Columbia Circuit has emphasized that “[a]

   corporation is ‘viewed as a distinct entity, even when it is wholly owned by a single individual’”



   6
           The Complaint repeatedly alleges that Defendants transact business in and derive
   substantial revenue from providing services in the District. Compl. at ¶¶ 23-27. Even assuming
   those allegations met Iqbal’s plausibility standard (which they do not), they are irrelevant. There
   is no need to evaluate those factors under § 13-423(a)(4), where, as here, the Plaintiffs suffered no
   injury in the District. Norair Engineering Assoc’s, Inc. v. Noland Co., 365 F. Supp. 740, 743
   (D.D.C. 1973).


                                                     13
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4836
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 24 of
                                                                          Page
                                                                             54 44 of 199




   and that “the law takes seriously the formal line between a corporation and a natural person, even

   when the corporation is, in effect a one-person firm.” Nat’l Sec. Counselors v. CIA, 811 F.3d 22,

   31 (D.C. Cir. 2016) (quoting Quinn v. Butz, 510 F. 2d 743, 757 (D.C. Cir. 1975)).

          In determining whether to pierce the corporate veil a court will consider whether there has

   been a commingling of individual and corporate funds, property, or staff; whether the corporation

   is adequately capitalized; whether corporate formalities have been observed; and, perhaps most

   importantly, whether the corporate form has been used to perpetuate a fraud. Motir Serv., 191 F.

   Supp. 3d at 108; Ruffin v. New Destination, 773 F. Supp. 2d 34, 41 (D.D.C. 2011). The Complaint

   does not properly allege any of these factors. Instead, Plaintiffs make the bald claim that Sidney

   Powell, P.C. and DTR are Sidney Powell’s “alter egos.” This is nothing more than a legal

   conclusion which “is insufficient to provide the requisite factual support particularly for what the

   D.C. Circuit has described as an extraordinary measure.” Motir Serv. 191 F. Supp. 3d at 109

   (holding that an allegation that a corporation “merely serves as an alter ego for defendant…with a

   co-mingling of assets and no separate identit[y]” was insufficient to adequately plead a claim of

   alter ego or piercing the corporate veil).

          Plaintiffs do not plead facts that would enable this Court to make an alter ego finding. On

   the contrary, Plaintiffs’ alter ego allegations are precisely the type of bare legal assertions that

   courts routinely reject, consistent with the principles articulated by the Supreme Court in Bell

   Atlantic Corp. v. Twombly, 550 U.S.544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

   Rejection of Plaintiffs’ alter ego claims is similarly appropriate here.

   II.    VENUE IS IMPROPER AND INCONVENIENT

          A.      Venue is improper in this District

          The federal venue statute provides as follows:

                  Venue in general. A civil action may be brought in—


                                                    14
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4837
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 25 of
                                                                          Page
                                                                             54 45 of 199




                  (1) a judicial district in which any defendant resides, if all
                  defendants are residents of the State in which the district is located;

                  (2) a judicial district in which a substantial part of the events or
                  omissions giving rise to the claim occurred, or a substantial part of
                  property that is the subject of the action is situated; or

                  (3) if there is no district in which an action may otherwise be brought
                  as provided in this section, any judicial district in which any
                  defendant is subject to the court’s personal jurisdiction with respect
                  to such action.

   28 U.S.C. § 1391(b).

          Plaintiffs claim that venue is proper pursuant to subsection (b)(2) on the grounds that “a

   substantial part of the events giving rise to the claims in this Complaint occurred in this District

   and … because Defendants are subject to the Court’s personal jurisdiction in this District.” See

   Compl. at ¶ 28. This is incorrect.

          To determine whether venue is proper under § 1391(b)(2), the court “undertake[s] a

   ‘commonsense appraisal’ of the ‘events having operative significance in the case.’” Exelon

   Generation Co. v. Grumbles, 380 F. Supp. 3d 1, 11 (D.D.C. 2019) (quoting Lamont v. Haig, 590

   F.2d 1124, 1134 (D.C. Cir. 2014)). A commonsense appraisal leads to the conclusion that venue

   is not proper here under subsection (b)(2).

          First, as discussed above, very few of the events giving rise to the claims occurred in the

   District. Aside from the November 19, 2020 press conference at the Republican National

   Committee, the only acts alleged to have “occurred” in the District are Sidney Powell’s four

   appearances on Fox News broadcasts, an appearance on an Epoch Times news program, and the

   publication of a 270-page document from “within the Trump International Hotel.” See supra note

   4. Where those acts occurred are hardly relevant in light of their dissemination, largely via media

   broadcast, throughout the country.

          Other than that, this case has nothing to do with the District. None of the parties reside


                                                    15
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4838
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 26 of
                                                                          Page
                                                                             54 46 of 199




   here. None of the alleged injuries occurred here. The lawsuits containing the underlying allegations

   – exhibits and evidence on which the alleged defamatory statements were based –were filed in

   Georgia, Wisconsin, Arizona, and Michigan. See Compl. at ¶¶ 75-83. The “Stop the Steal” rally

   occurred in Georgia. Id. at ¶ 78. The remaining tweets, press releases, web postings and the like

   occurred outside the District. Id. at ¶ 181. Venue is thus not proper in this District. See, e.g., Corsi

   v. Infowars, LLC, 2020 U.S. Dist. LEXIS 41133 (D.D.C. Mar. 10, 2020) (in defamation case,

   where defendants resided in Texas and all the statements at issue were made on programs

   originating from Texas, venue was not proper in this District). Similarly, Plaintiffs’ claim for

   violation of the Georgia Deceptive Trade Practices Act, O.C.G.A. §§ 10-1-370-375, could only

   have occurred in that state.

          B.      Venue should be transferred

          These same facts also support transfer to the Northern District of Texas pursuant to 28

   U.S.C. § 1404(a) for the convenience of the parties and witnesses. In determining whether transfer

   is appropriate, this Court undertakes a two-part inquiry: first, it determines whether the transferee

   forum is one where the action might have been brought initially; and, second, it evaluates public

   and private interests to determine whether they weigh in favor of transfer. Forest Cnty. Potawatomi

   Cmty. v. United States, 169 F. Supp. 3d 114, 117 (D.D.C. 2016). Private-interest factors include

   (1) the plaintiffs’ choice of forum, unless the balance of convenience is strongly in favor of the

   defendants; (2) the defendants’ choice of forum; (3) whether the claim arose elsewhere; (4) the

   convenience of the parties; (5) the convenience of the witnesses of the plaintiff and defendant, but

   only to the extent the witnesses may actually be unavailable for trial in one of the fora; and (6) the

   ease of access to sources of proof. Greater Yellowstone Coal. v. Bosworth, 180 F. Supp. 2d 124,

   127 (D.D.C. 2001). Public-interest factors include: (1) the proposed transferee court’s familiarity

   with the governing laws and the pendency of related actions in the transferee’s forum; (2) the


                                                     16
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4839
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 27 of
                                                                          Page
                                                                             54 47 of 199




   relative congestion of the calendars of the potential transferee and transferor courts; and (3) the

   local interest in deciding local controversies at home. Id. at 128.

          There is no dispute that this case could have been brought in the District Court for the

   Northern District of Texas, as all Defendants are residents of Dallas, Texas, where the proposed

   transferee court is located. 28 U.S.C. § 1391(a)(1) (“A civil action may be brought in…a judicial

   district in which any defendant resides, if all defendants are residents of the State in which the

   district is located.”). The United States District Court for the Northern District of Texas was an

   appropriate forum to bring this action initially.

          On balance, the private factors weigh in favor of transferring this lawsuit to Texas. First,

   requiring Defendants to defend this case in the District of Columbia would be inconvenient,

   burdensome, expensive, and prejudicial to them, as they reside nearly 1,300 miles from the District

   of Columbia. Powell does not have a home or an office in or near the District of Columbia, or a

   law license in the District. Her law practice, Sidney Powell P.C., is based entirely in Texas. See

   Declaration of Sidney K. Powell, ¶¶ 2-4 (attached as Exhibit 2). DTR is incorporated and has its

   principal place of business in Texas. Byrne Decl. ¶ 6 (attached as Exhibit 1).

          Transferring this case to Texas would not prejudice Plaintiffs in any way. Plaintiffs are

   Colorado and Canada residents who live anywhere between 940 to 1,600 miles from the District

   of Columbia, and operate out of Denver, which is much closer to Dallas than to Washington, D.C.

   When they filed their complaint, plaintiffs did not identify an office in the District of Columbia,

   nor are their electronic voting systems used in the District. While courts typically give deference

   to a plaintiff’s choice of forum, this deference “is lessened when the plaintiff does not choose its

   ‘home forum.’” City of W. Palm Beach v. United States Army Corps of Eng’rs, 317 F. Supp. 3d

   150, 154 (D.D.C. 2018); see Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422,




                                                       17
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4840
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 28 of
                                                                          Page
                                                                             54 48 of 199




   430 (2007) (“When the plaintiff’s choice is not its home forum, however, the presumption in the

   plaintiff’s favor applies with less force, for the assumption that the chosen forum is appropriate is

   in such cases less reasonable.”) (internal quotation marks and citation omitted).

            Second, the witnesses relevant to this defamation action are not in the District of Columbia.

   Obviously, Sidney Powell will be a principal witness. The election lawsuits underlying this matter

   were filed in Georgia, Michigan, Arizona, and Wisconsin. The declarations and information relied

   upon by Powell to publicly discuss Plaintiffs’ involvement in the 2020 election were not based on

   information gained from District of Columbia residents. In fact, to counsel’s best knowledge, only

   one witness has a principal place of operation in the District of Columbia. Russell Ramsland,

   whom Plaintiffs brutishly disparage, is headquartered in Dallas, Texas. Compl. at ¶ 106, Exh. 56.

   Other witnesses, evidentiary data, and information pertinent to this litigation are also located in

   Texas.

            Finally, public factors weigh in favor of transferring this litigation to Texas. This District

   has experienced immense overcrowding of its docket in light of the January 6, 2021 events at the

   Capitol and post-presidency lawsuits. It is public knowledge that this docket is backlogged,

   congested, and overwhelmed. Transferring this lawsuit to Texas would not prejudice Plaintiffs and

   would likely assist in resolving this dispute more expeditiously. Nor is this Court any more familiar

   with the applicable defamation law (that of Colorado) than the Northern District of Texas, and

   there is no local interest in deciding local controversies at home, since the dispute concerns matters

   far removed from Washington, D.C.

            Pursuant to 28 U.S.C. § 1406(a), where venue is laid in an improper district, that court shall

   either dismiss the case, or if it be in the interests of justice, transfer to any district where it could




                                                      18
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4841
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 29 of
                                                                          Page
                                                                             54 49 of 199




   have been brought. The case may also be transferred pursuant to 28 U.S.C. § 1404(a).7

   Accordingly, this Court should either dismiss this case or transfer it to the United States District

   Court for the Northern District of Texas, where all Defendants reside.

   III.    THE COMPLAINT FAILS TO STATE A CLAIM

           A.      Standard of Review

           A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a complaint. To

   survive a motion to dismiss, the complaint must contain sufficient factual matter … to state a claim

   for relief that is plausible on its face.” Iqbal, 556 U.S. at 678. A claim is plausible on its face when

   it contains sufficient factual matter to permit the court “to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id. In doing so, well-pleaded facts must be

   construed in the plaintiff’s favor, but the court need not accept as true legal conclusions or

   threadbare recitals of a cause of action. Id.

           “[T]he Supreme Court has directed courts to expeditiously weed out unmeritorious

   defamation suits.” Kahl v. Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 108 (D.C. Cir. 2017). “Early

   resolution of defamation cases under Federal Rule of Civil Procedure 12(b)(6) ‘not only protects

   against the costs of meritless litigation but provides assurance to those exercising their First

   Amendment rights that doing so will not needlessly become prohibitively expensive.’” Fairbanks

   v. Roller, 314 F. Supp. 3d 85, 89 (D.D.C. 2018) (quoting Palin v. New York Times Co., 264 F.

   Supp. 3d 527, 533 (S.D.N.Y. 2017)).




   7
          See McFarlane v. Esquire Magazine, 74 F.3d 1296, 1301 (D.C. Cir. 1996) (noting the
   “nearly hopeless muddle of conflicting reasoning and precedent as to which statute [§ 1404 or §
   1406] applies.”) (internal quotation and citation omitted).


                                                     19
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4842
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 30 of
                                                                          Page
                                                                             54 50 of 199




          B.      Choice of Law

          When sitting in diversity, this Court applies the District of Columbia’s choice of law rules

   to determine which state’s substantive law applies. Klaxon v. Stentor Electric Mfg. Co., 313 U.S.

   487, 496 (1941). “To determine which jurisdiction’s substantive law governs a dispute, District of

   Columbia courts blend a ‘governmental interests analysis’ with a ‘most significant relationship’

   test.” Oveissi v. Islamic Republic of Iran, 573 F.3d 835, 842 (D.C. Cir. 2009). “‘Under the

   governmental interests analysis, a court must evaluate the governmental policies underlying the

   applicable laws and determine which jurisdiction’s policy would be most advanced by having its

   law applied to the facts of the case under review.’ To determine which jurisdiction has the most

   significant relationship to a case, a court must consider the factors enumerated in the Restatement

   [(Second) of Conflict of Laws] § 145.” Id. at 842 (internal alterations and citations omitted)

   (quoting Hercules & Co v. Shama Rest. Corp., 566 A.2d 31, 40-41 (D.C. 1989)).

          In applying this test to defamation cases, this Court has applied the law of the place of the

   plaintiff’s injury. See, e.g., Hourani v. PsyberSolutions LLC, 164 F. Supp. 3d 128, 140 (D.D.C.

   2016) aff’d, 690 F. App’x 1 (D.C. Cir. 2017). In a defamation case, that is the place where the

   plaintiff suffered reputational injury, i.e., the plaintiff’s domicile. Id. See also Mar-Jac Poultry,

   Inc. v. Katz, 773 F. Supp. 2d 103, 112 (D.D.C. 2011) (same). Here, Plaintiffs’ domicile is

   Colorado.8 To the extent that state common law governs Plaintiffs’ claims, this Court should apply

   the law of Colorado.

          C.      Applicable Defamation Law

          Claims of defamation must be evaluated to see whether the statements at issue are protected




   8
          See supra note 2.



                                                    20
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4843
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 31 of
                                                                          Page
                                                                             54 51 of 199




   by the First Amendment or article II, section 10 of the Colorado constitution. See NBC Subsidiary

   (KDNC-TV) v. Living Will Ctr., 879 P. 2d 6, 9 (Colo. 1994). The United States Supreme Court has

   recognized the “profound national commitment to the principle that debate on public issues should

   be uninhibited, robust, and wide-open[.]” N.Y. Times Co. v. Sullivan, 376 U.S. 254, 270 (1964).

   As the Supreme Court has also noted, “speech concerning public affairs is more than self-

   expression; it is the essence of self-government.” Garrison v. Louisiana, 379 U.S. 64, 74-75

   (1964). Consequently, courts have consistently ruled that political speech “is entitled to the fullest

   possible measure of constitutional protection.” Members of City Council of Los Angeles v.

   Taxpayers for Vincent, 466 U.S. 789, 816 (1984).9

          Both the United States and Colorado Supreme Courts also recognize that, in order to be

   actionable, a statement must be capable of being proven true or false. “[A] statement of opinion

   relating to matters of public concern which does not contain a provably false factual connotation,

   or which cannot reasonably [be] interpreted as stating actual facts about an individual, continues

   to receive full constitutional protection.” Keohane v. Stewart, 882 P.2d 1293, 1299 (Colo. 1994)

   (quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 18, 20 (1990)) (internal quotes and citations

   omitted).

          In Keohane, the Colorado Supreme Court identified a two-step inquiry to determine

   whether a statement is protected. The first is whether the statement is “sufficiently factual to be

   susceptible of being proved true or false.” Id. (quoting Milkovich, 497 U.S. at 20). The second is

   whether “reasonable people” would conclude that the assertion is one of fact. Id. “The factors




   9
          Whether a statement involves a matter of public concern is a question of law to be resolved
   on a case-by-case basis. Examination of Bd. Of Prof. Home Inspectors v. Int’l Ass’n of Certified
   Home Inspectors, 221 U.S. Dist. LEXIS 25274, at *21 (D. Colo. Feb. 10, 2021).


                                                    21
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4844
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 32 of
                                                                          Page
                                                                             54 52 of 199




   relevant to the second inquiry are: (1) how the assertion is phrased; (2) the context of the entire

   statement; and (3) the circumstances surrounding the assertion, including the medium through

   which the information is disseminated and the audience to whom the statement is directed.” Id.

   (citing Burns v. McGraw-Hill Broadcasting Co., 659 P.2d 1351, 1360 (Colo. 1983)).

          Of particular importance in evaluating the actionability of a statement is whether the

   underlying facts on which it is based have been disclosed. In NBC Subsidiary, decided the same

   day as Keohane, the Colorado Supreme Court applied this test in determining that two broadcasts

   stating that the plaintiff’s living-will package was a “scam,” and that plaintiff’s customers had

   been “totally taken” were not actionable. 879 P.2d at 7-8. Discussing the United States Supreme

   Court’s decision in Milkovich, the Colorado Supreme Court noted that the statements were based

   on facts disclosed during the broadcasts. The Court thus concluded:

                  [Milkovich] unquestionably excludes from defamation liability not
                  only statements of rhetorical hyperbole – the type of speech at issue
                  in the Bressler-Letter Carriers-Falwell cases – but also statements
                  clearly recognizable as pure opinion because their factual premises
                  are revealed. Both type of assertions have an identical impact on
                  readers – neither reasonably appearing factual – and hence are
                  protected equally under the principles espoused in Milkovich.

   Id. at 12 (brackets in original) (citing Phantom Touring, Inc. v. Affiliated Publications, 953 F.2d

   724, 731 n.13 (1st Cir. 1992)).

          This makes sense, because “when a defendant provides the facts underlying the challenged

   statements, it is ‘clear that the challenged statements represent his own interpretation of those

   facts,’ which ‘leav[es] the reader free to draw his own conclusions.’” Bauman v. Butowsky, 377 F.

   Supp. 3d 1, 11 at n. 7 (D.D.C. 2019) (quoting Adelson v. Harris, 973 F. Supp. 2d 467, 490

   (S.D.N.Y. 2013), aff’d 774 F.3d 803 (2d Cir. 2014)). “When ‘the bases for … the conclusion are

   fully disclosed, no reasonable reader would consider the term anything but the opinion of the

   author drawn from the circumstances related.’” Biospherics, Inc. v. Forbes, Inc. 151 F.3d 180, 185


                                                   22
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4845
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 33 of
                                                                          Page
                                                                             54 53 of 199




   (4th Cir. 1998) (quoting Chapin v. Knight-Ridder, Inc., 993 F.3d 1087, 1093 (4th Cir. 1993)); see

   also Moldea v. N.Y. Times Co., 22 F.3d 310, 317 (D.C. Cir. 1994) (“Because the reader understands

   that such supported opinions represent the writer’s interpretation of the facts presented, and

   because the reader is free to draw his or her own conclusions based upon those facts, this type of

   statement is not actionable in defamation.”) (quoting Moldea v. New York Times Co., 15 F. 3d

   1137, 1144-45 (D.C. Cir. 1994)).

           Importantly, the states are free to provide greater protections to individual liberties –

   including free speech – than those provided by the First Amendment. Pruneyard Shopping Center

   v. Robins, 447 U.S. 74, 81 (1980). With respect to its own constitution, the Colorado Supreme

   Court has stated that “[t]he object of article II, section 10 is to ‘guard against the trammels of

   political power, and to secure to the whole people a full and free discussion of public affairs.’”

   People v. Ford, 773 P.2d 1059, 1066 (Colo. 1989) (quoting Cooper v. People, 22 P. 790, 798

   (Colo. 1889)). Accordingly, the Colorado Constitution “provides greater protection of free speech

   than does the First Amendment[.]” Lewis v. Colorado Rockies Baseball Club, 941 P.2d 266, 271

   (Colo. 1997) (citing Bock v. Westminster Mall Co., 819 P.2d 55, 59 (Colo. 1991)).

           Under Colorado law, where an allegedly defamatory statement relates to a matter of public

   concern, plaintiff must prove that the statement was made with actual malice by clear and

   convincing evidence. Diversified Management v. Denver Post, 653 P.2d 1103 (Colo. 1982). This

   is true even if the plaintiff is not a public figure or public official as defined in Gertz v. Welch, 418

   U.S. 323 (1974). Thus, plaintiff must prove by clear and convincing evidence that the statement

   was either false or made with reckless disregard as to whether the statement was true. Diversified,

   653 P.2d at 1105; Bustos v. United States, 257 F.R.D. 617, 621 (D. Colo. 2009).

           Whether speech addresses a matter of public concern is determined by looking at its




                                                      23
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4846
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 34 of
                                                                          Page
                                                                             54 54 of 199




   “content, form and context, as revealed by the whole record.” Dun & Bradstreet, Inc. v. Greenmoss

   Builders, Inc., 472 U.S. 749, 761 (1985) (plurality opinion) (quoting Connick v. Myers, 461 U.S.

   138, 147-48 (1983)). Public concern is something that is a matter of legitimate news interest and

   of concern to the public at the time of publication. City of San Diego v. Roe, 543 U.S. 77, 83-84

   (2004).

             Further, claims of defamation must be viewed through the lens of the First Amendment

   regardless of whether they are offensive to some. “Though few might find respondent’s statements

   anything but contemptible, his right to make those statements is protected by the Constitution’s

   guarantee of freedom of speech and expression.” United States v. Alvarez, 567 U.S. 709, 727-28

   (2012). And “[s]peech is not unprotected merely because it is uttered by ‘professionals.’” Nat’l

   Inst. of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2371-72 (2018). With these

   fundamental principles in mind, Defendants proceed to explain why Plaintiffs fail to state a claim.

             D.     The statements alleged in the Complaint are constitutionally protected and
                    not actionable

             Because the statements on which Plaintiffs premise their defamation claims are protected

   by the First Amendment and not actionable, Plaintiffs fail to state a defamation claim.

                    1.      The challenged statements relate to matters of public concern

             Whether a statement involves a matter of public concern is a question of law to be resolved

   on a case-by-case basis. Examination of Bd. of Prof. Home Inspectors v. Int’l Ass’n of Certified

   Home Inspectors, 2021 U.S. Dist. LEXIS 25274, at *21 (D. Colo. Feb. 10, 2021). There can be no

   doubt that the statements at issue here relate to matters of public concern. They involve the 2020

   presidential election and specifically address the reliability of the voting machines and processes

   used to determine the results of that election. The Complaint itself contains scores of references to

   tweets from President Donald Trump, statements by public officials, the content of related



                                                     24
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4847
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 35 of
                                                                          Page
                                                                             54 55 of 199




   litigation and national press coverage of the issues. The statements and comments at issue are

   alleged to have been broadcast nationally and internationally. Whether considered under federal

   or Colorado standards, this case clearly involves matters of public concern.

                      2.   Dominion is a public figure

           “A rule compelling the critic of official conduct to guarantee the truth of all his factual

   assertions – and to do so on pain of libel judgments virtually unlimited in amount – leads to a

   comparable ‘self-censorship.’” N.Y. Times Co., 376 U.S. at 279. Thus, to recover on a defamation

   claim, the public figure must prove that the defendant acted with malice. Id. (“The constitutional

   guarantees require . . . a federal rule that prohibits a public official from recovering damages for a

   defamatory falsehood relating to his official conduct unless he proves that the statement was made

   with ‘actual malice’ – that is, with knowledge that it was false or with reckless disregard of whether

   it was false.”).

           To determine whether a plaintiff is a public figure, the courts are guided by several

   considerations. First, public figures usually enjoy significantly greater access to channels of

   effective communication and hence have a more realistic opportunity to counteract false

   statements than private individuals normally enjoy. Private individuals are therefore more

   vulnerable to injury, and the state interest in protecting them is correspondingly greater. Effective

   access is “regular and continued access to the media.” Steaks Unlimited v. Deaner, 623 F.2d 264,

   273 (3d Cir. 1980) (citing Hutchinson v. Proxmire, 443 U.S. 111, 135 (1979)).

           The status of a plaintiff as a public figure is determined as a matter of law. Bose Corp. v.

   Consumers Union, 466 U.S. 485, 510 (1984).

           Dominion has publicly held itself out as a public figure. “The company says it supplies




                                                    25
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4848
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 36 of
                                                                          Page
                                                                             54 56 of 199




   election equipment used by more than 40% of U.S. voters.”10 Indeed, Dominion’s CEO stated

   publicly that “harm” to Dominion is “harm[ to] the credibility of U.S. elections”:

                  “For us, it has been building up for many weeks and months,”
                  Dominion Chief Executive John Poulos said in an interview.

                  He said, in a statement, that the lies told about the company and
                  government election officials also had harmed the credibility of U.S.
                  elections.

   Alexa Corse, Sidney Powell Is Sued by Voting-Machine Company Dominion for Defamation,

   WSJ.com, Jan. 8, 2021 (attached as Exhibit 4).

          On January 9, 2021, Mr. Poulos testified before the House Administration Committee and

   admitted that Dominion conducted nearly 300 elections in the past year alone:

                  The company abides by these principles to this day. Driving
                  innovations and advancements for auditability and resilience
                  directed by federal, state, and local election officials. Supporting
                  elections is a full-time proposition for our company. This past year
                  alone, Dominion assisted state and local election officials in
                  conducting nearly 300 elections. Complete with a rigorous
                  public scrutiny that comes with it. … Moreover, we actively
                  engage with the EAC, DHS, and other trusted third parties to
                  maintain and enhance our enterprise security[.] … Finally, we all --
                  we meet all independent testing requirements, including EAC
                  standards developed in conjunction with NIST and requirements …
                  set forth by individual states. … Our systems ensure federal
                  protections for privacy and equal voting rights, and ballot
                  casting options for all, including American service members
                  abroad. The existence of nation state threats means that we must
                  actively defend against any attempts to undermine faith in our
                  democratic institutions. In this regard, we hope to see Congress
                  continuing its work with state and local election officials to keep


   10
           Dominion Sues MyPillow, CEO Mike Lindell Over Election Claims, WSJ.com, Politics,
   Election 2020, by Alexa Corse, February 22, 2021 (attached as Exhibit 3). “The Court may take
   judicial notice of … matters of public record pursuant to Federal Rule of Evidence 201, and the
   Court’s consideration of judicially noticed facts does not transform a motion for judgment on the
   pleadings into one for summary judgment.” In re Lorazepam & Clorazepate Antitrust Litig., 2004
   U.S. Dist. LEXIS 32268, at *21 n.1 (D.D.C. May 18, 2004). “The Court may also take judicial
   notice of newspaper articles.” Id. at n. 3 (collecting cases).


                                                    26
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4849
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 37 of
                                                                          Page
                                                                             54 57 of 199




                  election systems secure. We commend Congress on its bipartisan
                  investment of an additional $425 million to help election officials
                  modernize their infrastructure.

   John Poulos, Voting System Vendors, Local Election Officials And Computer Science Professors

   Testified On 2020 Election Security Before The House Administration Committee, C-SPAN,

   January 9, 2021 (emphasis added) (excerpt attached as Exhibit 5).

          At a minimum, Plaintiffs are limited purpose public figures. Whether a person is a limited

   purpose public figure involves two inquiries: whether the defamatory statements involve a matter

   of public concern, and whether the level of the plaintiff’s participation invites scrutiny. Zueger v.

   Goss, 343 P.3d 1028, 1035-36 (Colo. App. 2014) (quoting Lewis v. McGraw-Hill Broad. Co., 839

   P.2d 1118, 1122 (Colo. App. 1992)). Both requirements are fulfilled here. Not only does this case

   involve a matter of public concern, Plaintiffs’ products and services had already been subject to

   scrutiny well before the matters giving rise to this action even transpired. See Curling v.

   Raffensperger, 2020 U.S Dist. LEXIS 188508, at *26 (N.D. Ga. Oct. 11, 2020) (ruling on motion

   for preliminary injunction where plaintiffs alleged, inter alia, that Dominion Voting Systems

   software and hardware were subject to being accessed and manipulated through hacking,

   unauthorized intrusion, cyberattacks or malware).

                  3.      The statements at issue are protected and not actionable

          Determining whether a statement is protected involves a two-step inquiry: Is the statement

   one which can be proved true or false? And would reasonable people conclude that the statement

   is one of fact, in light of its phrasing, context and the circumstances surrounding its publication.

   Keohane, 882 P.2d at 1299. This inquiry is determined as a matter of law. Bucher v. Roberts, 595

   P.2d 235, 241 (Colo. 1979) (“Whether a particular statement constitutes fact or opinion is a

   question of law.”). Analyzed under these factors, and even assuming, arguendo, that each of the

   statements alleged in the Complaint could be proved true or false, no reasonable person would


                                                    27
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4850
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 38 of
                                                                          Page
                                                                             54 58 of 199




   conclude that the statements were truly statements of fact.

           With respect to context, it is helpful to consider both broad and specific contexts, as the

   court did in Adelson, 973 F. Supp. 2d at 489-491. As in that case, the broader societal context of

   the statements here is a political one: the 2020 election. As the Adelson court noted,

                  While “often decr[ied]” by the media and others, “[t]he ‘low level’
                  of campaign tactics or rhetoric” in this nation’s national campaigns
                  is, now more than ever, a generally accepted fact of American life.
                  Secrist v. Harkin, 874 F.2d 1244, 1249 (8th Cir. 1989) (citation
                  omitted); see also id. (“There may be no public context more
                  contentious than a political campaign.”) Thus, courts “shelter
                  strong, even outrageous political speech,” on the ground that “the
                  ordinary reader or listener will, in the context of political debate,
                  assume that vituperation is some form of political opinion neither
                  demonstrably true nor demonstrably false.” Sack, Sack on
                  Defamation, at § 4:3:1[B], 4-43; see also id., at § 4:3:1[A], 4-31
                  (“Potentially defamatory statements in the guise of statements of
                  fact uttered during a bitter political debate are particularly likely to
                  be understood as rhetorical opinion.”).

   Id. at 489.

           The statements at issue fit precisely in this mold. They all concern the 2020 presidential

   election, which was both bitter and controversial. Indeed, the very first statement attributed to

   Powell is from November 8, 2020, during an appearance on the Fox News program Sunday

   Morning Futures with Maria Bartiromo. Compl. at ¶ 181(b). As the screen-capture reproduced in

   the Complaint makes abundantly clear, her appearance there was to discuss the topic “Trump Team

   Set To File New Lawsuits Over Balloting”:




                                                    28
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4851
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 39 of
                                                                          Page
                                                                             54 59 of 199




   Id.

          Furthermore, it is clear that Powell’s statements were made as an attorney-advocate for her

   preferred candidate and in support of her legal and political positions. This was repeatedly

   confirmed in other appearances screenshotted in the Complaint, as the following examples show.

   Compl. ¶ 181(g) (“Trump Legal Team Challenges Remain Active in Several Battleground

   States”):




   Compl. ¶ 181(j) (“Trump Legal Team’s Examination Into Voter Fraud”):




                                                  29
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4852
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 40 of
                                                                          Page
                                                                             54 60 of 199




   Compl. ¶ 181(k) (“Sidney Powell Trump Campaign Lawyer”):




   Compl. ¶ 181(l) (“The Battle for the White House Trump’s Legal Team Lays Out Multiple Paths
   to Victory”):




                                               30
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4853
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 41 of
                                                                          Page
                                                                             54 61 of 199




   Compl. ¶ 181(r) (“The Battle for the White House Powell Says Lawsuit Could Be Filed In GA
   Tomorrow”):




          Notably, one of the focal points of the Complaint is the press conference held by Sidney

   Powell and others on November 19, 2020 at the Republican National Committee headquarters in

   Washington, D.C. Compl. at ¶¶ 24, 27, 62, 63, 181(k). Obviously, any press conference originating

   from the Republican National Committee is political to its core.

          The Complaint further alleges President Trump’s wholesale endorsement and

   encouragement of Sidney Powell’s efforts (at least initially). The Complaint notes that President

   Trump tweeted as follows on November 14, 2020: “I look forward to Mayor Giuliani spearheading

   the legal effort to defend OUR RIGHT to FREE and FAIR ELECTIONS! Rudy Giuliani, Joseph

   diGenova, Victoria Toensing, Sidney Powell, and Jenna Ellis, a truly great team, added to our

   other wonderful lawyers and representatives!” Id. at ¶ 59. And on the morning of the RNC press

   conference, the President tweeted “Important News Conference today by lawyers on a very clear

   and viable path the victory. Pieces are very nicely falling into place. RNC at 12 p.m.” Id. at ¶ 61.

          The highly charged and political nature of the statements likewise underscores their

   political and hence partisan nature. Powell alleged that “Democrats were trying to ‘steal the vote’

   from Trump and that ‘they ha[d] developed a computer system to alter votes electronically.” Id. at




                                                    31
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4854
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 42 of
                                                                          Page
                                                                             54 62 of 199




   ¶ 52. She and others appeared at a rally called “Stop the Steal,” which the Complaint identifies as

   a “Georgia political rally.” Id. at ¶ 1. She claimed that she had evidence that the election result was

   the “greatest crime of the century if not the life of the world.” Id. at ¶ 181(bb).11

          Reasonable people understand that the “language of the political arena, like the language

   used in labor disputes … is often vituperative, abusive and inexact.” Watts v. United States, 394

   U.S. 705, 708 (1969). It is likewise a “well recognized principle that political statements are

   inherently prone to exaggeration and hyperbole.” Planned Parenthood of Columbia/Willamette,

   Inc. v. Am. Coal. of Life Activists, 244 F.3d 1007, 1009 (9th Cir. 2001). Given the highly charged

   and political context of the statements, it is clear that Powell was describing the facts on which she

   based the lawsuits she filed in support of President Trump. Indeed, Plaintiffs themselves

   characterize the statements at issue as “wild accusations” and “outlandish claims.” Id. at ¶¶ 2, 60,

   97, 111. They are repeatedly labelled “inherently improbable” and even “impossible.” Id. at ¶¶

   110, 111, 114, 116 and 185. Such characterizations of the allegedly defamatory statements further

   support Defendants’ position that reasonable people would not accept such statements as fact but

   view them only as claims that await testing by the courts through the adversary process.

          Furthermore, Sidney Powell disclosed the facts upon which her conclusions were based.

   “[W]hen a defendant provides the facts underlying the challenged statements, it is ‘clear that the




   11
           Such statements are hardly rare in the political context, particularly in connection with a
   national presidential election. See Fred Lucas, The Top Five Rigged U.S. Presidential Elections,
   Newsweek (Oct. 23, 2016) (attached as Exhibit 6). Allegations of election fraud permeated the
   2020 campaign. President Trump himself made this a central a focus of the election in the months
   leading up to the election. See, e.g., Rock the Vote v. Trump, 2020 U.S. Dist. LEXIS 202069, at *
   4-6 (N. D. Cal. Sept. 14, 2020) (discussing Trump tweets about election fraud in summarizing
   allegations in Complaint against presidential Executive Order). Others did as well. See, e.g.,
   Democracy Partners v. Project Veritas Action Fund, 453 F. Supp. 3d 261 (D.D.C. 2020) (litigation
   arising from defendant’s YouTube series “Rigging the Election.”).


                                                     32
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4855
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 43 of
                                                                          Page
                                                                             54 63 of 199




   challenged statements represent his own interpretation of those facts,’ which ‘leav[es] the reader

   free to draw his own conclusions.’” Bauman, 377 F. Supp. 3d at 11 at n. 7 (citations omitted). The

   documents supporting the various lawsuits were made available to the public on the DTR website,

   as the Complaint makes clear. See, e.g., Compl. at ¶¶ 6, 77, 82, 85, 87, 89. Similarly, all the

   documents related to the election lawsuits filed were publicly available through the websites of the

   various courts.12 Likewise, on December 23, 2020, the Complaint alleges, Powell published a 270-

   page document to the Zenger News website. She added a link to the Zenger website on her own

   website with the caption, “READ IT: SIDNEY POWELL BINDER OF ELECTION FRAUD

   EVIDENCE.” Id. at ¶ 149.

          In short, the speech at issue here is not actionable. As political speech, it lies at the core of

   First Amendment protection; such speech must be “uninhibited, robust, and wide-open.” N.Y.

   Times Co., 376 U.S. at 270. Additionally, in light of all the circumstances surrounding the

   statements, their context, and the availability of the facts on which the statements were based, it

   was clear to reasonable persons that Powell’s claims were her opinions and legal theories on a

   matter of utmost public concern. Those members of the public who were interested in the

   controversy were free to, and did, review that evidence and reached their own conclusions—or

   awaited resolution of the matter by the courts before making up their minds. Under these

   circumstances, the statements are not actionable. Keohane, 882 P.2d at 1299; NBC Subsidiary, 879

   P.2d at 11, 12; Milkovich, 497 U.S. at 20.




   12
           See King v. Whitmer, United States District Court for the Eastern District of Michigan,
   Case No. 20-cv-13134; Bowyer v. Ducey, United States District Court for the District of Arizona,
   Case No. 2-20-cv-02321; Feehan v. Wisconsin Elections Comm’n, et al., United States District
   Court for the Eastern District of Wisconsin, Case No. 2:20-cv-1771; Pearson, et al. v. Kemp, et
   al., United States District Court for the Northern District of Georgia, Case No. 120-cv-4809.


                                                     33
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4856
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 44 of
                                                                          Page
                                                                             54 64 of 199




          Finally, the statements in question are not actionable because they were made in the context

   of pending and impending litigation. The Supreme Court long ago recognized that “the right to

   petition extends to all departments of the Government. The right of access to the courts is indeed

   but one aspect of the right of petition.” California Transport v. Trucking Unlimited, 404 U.S. 508,

   510 (1972). And First Amendment protections are not limited to filing lawsuits; they extend to

   activities that precede or are concomitant with the litigation, such as soliciting clients, publicizing

   the possibility of legal redress, and gaining public support. NAACP v. Button, 371 U.S. 415 (1963).

   This is so because “‘Free trade in ideas’ means free trade in the opportunity to persuade to action,

   not merely to describe facts.” Id. at 437 (quoting Thomas v. Collins, 323 U.S. 516, 537 (1945)).

   First Amendment protections apply with particular force where a party “[r]esort[s] to the courts to

   seek vindication of constitutional rights” or “employs constitutionally privileged means of

   expression to secure constitutionally guaranteed civil rights.” Id. at 443, 441. “The exercise … of

   First Amendment rights to enforce constitutional rights through litigation, as a matter of law,

   cannot be deemed malicious.” Id. at 439.

          All the allegedly defamatory statements attributed to Defendants were made as part of the

   normal process of litigating issues of momentous significance and immense public interest. The

   statements were tightly focused on the legal theories they were advancing in litigation and the

   evidence they had presented, or were going to present, to the courts in support of their claims that

   the presidential election was stolen, denying millions of Americans their constitutional rights to

   “one person, one vote” by deliberately mis-counting ballots, diminishing the weight of certain

   ballots while enhancing the weight of others and otherwise manipulating the vote tabulation

   process to achieve a pre-determined result.

          Making public announcements as to the status of cases that affect the public interest is an




                                                     34
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4857
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 45 of
                                                                          Page
                                                                             54 65 of 199




   accepted and time-honored means of keeping the public advised about litigation that may have a

   profound effect on their lives. Such announcements are routine by lawyers engaged in public

   interest litigation, including the U.S. Justice Department, https://www.justice.gov/news, state

   attorneys general, e.g. https://ag.ny.gov/press-releases, https://oag.ca.gov/media/news and public

   interest organizations, e.g. http://www.publiccounsel.org/press_releases, https://ij.org/press-

   releases/. And there are various websites dedicated to helping private lawyers publicize their cases.

   For example, https://www.lawfirmnewswire.com/ advises: “Legal news from attorneys and law

   firms drives the success of today’s lawyer. No other form of law firm marketing has the ability to

   reach hundreds of thousands of readers, websites, blogs, news networks, news outlets, and most

   importantly, potential clients.”

          Keeping the public informed about ongoing litigation, particularly litigation that affects the

   public interest, is not merely an accepted and widely practiced strategy in the legal profession, it

   is an indispensable concomitant of pursuing the case in court. Public disclosure helps gain

   community and financial support, alert potential clients with similar grievances and identify

   witnesses who may come forward when they learn of the litigation. As the Supreme Court

   recognized in NAACP v. Button, “broadly curtailing group activity leading to litigation may easily

   become a weapon of oppression,” 371 U.S. at 436, as it would pose “the gravest danger of

   smothering all discussion looking to the eventual institution of litigation on behalf of the rights of

   members of an unpopular minority.” Id. at 434. It would make no sense, and serve no public

   purpose, to give immunity for statements made during the course of litigation – which are

   themselves public – but burden lawyers with the threat of billion-dollar defamation verdicts when

   the same allegations are made at press conferences and news releases announcing and discussing

   the case. Under the authority of NAACP v. Button and the other cases holding that litigation is




                                                    35
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4858
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 46 of
                                                                          Page
                                                                             54 66 of 199




   protected by the First Amendment, none of the alleged defamatory statements is actionable.

                  4.      Plaintiffs cannot show that the statements at issue were made with
                          malice

          As previously explained Plaintiffs cannot prevail unless they can show by clear and

   convincing evidence that Defendants made the allegedly defamatory statements with actual

   malice, meaning that Defendants knew the statements were false or were reckless about their truth

   or falsity. N.Y. Times Co., 376 U.S. at 279; Diversified Management, 653 P.2d at 1106. This

   Plaintiffs cannot do because, on the face of their Complaint, they disclose that Defendants relied

   on sworn declarations that supported their statements regarding the vulnerability and

   manipulability of the Dominion voting machines. See, e.g. Complaint ¶ 97 (“During her

   defamatory media campaign, Powell has asserted that her accusations of Venezuelan election-

   rigging against Dominion are supported by the declaration of an anonymous purported Venezuelan

   military officer.”); ¶ 98 (“his declaration blithely asserts that Smartmatic software is ‘in the DNA’

   of every vote tabulating company’s software and system”); ¶ 105 (declaration of Terpsichore

   Maras-Lindeman); ¶ 106 (declaration of Russell Ramsland); ¶ 107 (declaration of William Briggs);

   ¶ 108 (declaration of Navid Keshavarz-Nia); ¶ (declaration of Josh Merritt). As the Complaint

   acknowledges, these declarations were under oath and many of them were filed in various courts

   across the country. Public statements based on sworn declarations cannot, as a matter of law,

   support a finding that Defendants made the allegedly defamatory statements “with the high degree

   of awareness of their probable falsity demanded by New York Times[.]” Garrison, 379 U.S. at 74.

          Plaintiffs’ attempts to impugn the various declarations as unreliable, attack the veracity or

   reliability of various declarants or point to later statements that are arguably inconsistent are beside

   the point. Journalists usually repeat statements from sources (usually unsworn, often anonymous)

   on whom they rely for their stories, and sometimes those statements turn out not to be true. Yet



                                                     36
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4859
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 47 of
                                                                          Page
                                                                             54 67 of 199




   much of the protection afforded to the press by N.Y. Times Co. v. Sullivan would be lost if

   newspapers and television stations could be drawn into long court battles designed to deconstruct

   the accuracy of sources on which they rely. Journalists must be free to rely on sources they deem

   to be credible, without being second-guessed by irate public figures who believe that the journalists

   should have been more skeptical.

          Lawyers involved in fast-moving litigation concerning matters of transcendent public

   importance, who rely on sworn declarations, are entitled to no less protection. If malice, as that

   term is defined by N. Y. Times Co. v. Sullivan, is to be judged by the kind of hindsight proffered

   by Plaintiffs, it will render N. Y. Times Co. v. Sullivan a dead letter. The true victim will be the

   public, which will be denied the “uninhibited, robust, and wide-open” discourse that the Supreme

   Court contemplated. N.Y. Times Co., 376 U.S. at 270.

          Fortunately, the protections provided by the First Amendment are far more robust. As the

   Supreme Court spelled out in St. Amant v. Thompson, 397 U.S. 727 (1968),

                  reckless conduct is not measured by whether a reasonably prudent
                  man would have published, or would have investigated before
                  publishing. There must be sufficient evidence to permit the
                  conclusion that the defendant in fact entertained serious doubts
                  as to the truth of his publication. Publishing with such doubts
                  shows reckless disregard for truth or falsity and demonstrates actual
                  malice.

   Id. at 731 (emphasis added). The Complaint comes nowhere close to meeting this daunting

   standard. It alleges no facts which, if proven by clear and convincing evidence, would show that

   Sidney Powell knew her statements were false (assuming that they were indeed false, which

   Defendants dispute). Nor have Plaintiffs alleged any facts showing that Powell “in fact entertained

   serious doubts as to the truth of h[er] publication.” In fact, she believed the allegations then and

   she believes them now.

          Plaintiffs also allege that Powell had improper motives for making the statements, claiming


                                                    37
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4860
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 48 of
                                                                          Page
                                                                             54 68 of 199




   that she did so to raise funds, to raise her public profile and to curry favor with Donald Trump.

   See, e.g., Compl. at ¶¶ 75, 80, 185. But Plaintiffs offer no facts to support these allegations and, in

   any event, ill-will or improper motive are not elements of the actual malice standard and are

   insufficient to establish actual malice. Old Dominion Branch No. 496 v. Austin, 418 U.S. 264, 281

   (1974). As the D.C. Circuit noted just last week, “[o]ur court … has made clear that evidence of

   ill will ‘is insufficient by itself to support a finding of actual malice.’” Tah v. Global Witness Publ.,

   2021 U.S. App. LEXIS 8046, at *23 (D.C. Cir. Mar. 19, 2021) (quoting Tavoulareas v. Piro, 817

   F.2d 762, 795 (D.C. Cir. 1987) (en banc).

           The same is true of Plaintiffs’ repeated claims that Powell had constructed a “preconceived

   narrative.” Compl. at ¶¶ 1, 8, 52, 53, 55, 96, 111, 117. In the same recent case, the D.C. Circuit

   held that “‘preconceived notions’ or ‘suspicion[s]’ usually do ‘little to show actual malice.’ . . .

   After all, virtually any work of investigative journalism begins with some measure of suspicion.

   Thus, ‘concoct[ing] a pre-conceived storyline’ by itself is ‘not antithetical to the truthful

   presentation of facts.’” Tah, 2021 U.S. App. LEXIS 8046, at *18-19 (quoting Jankovic v. Int’l

   Crisis Grp., 822 F.3d 576, 597 (D.C. Cir. 2016) (alteration in original). “It would be sadly ironic

   for judges in our adversarial system to conclude … that the mere taking of an adversarial stance is

   antithetical to the truthful presentation of facts.” Tavoulareas, 817 F.2d at 795.

           In another futile attempt to allege actual malice, Plaintiffs repeatedly parrot St. Amant’s

   “inherently improbable” language while attacking Powell’s evidence. Compl. at ¶¶ 110-111, 114-

   116, 185. But there is nothing “inherently improbable” about questioning the reliability of a voting

   system repeatedly rejected by at least one state because “they had a vulnerability to fraud and

   unauthorized manipulation.” Brad Johnson, Texas Rejected Use of Dominion Voting System

   Software Due to Efficiency Issues, THE TEXAN (Nov. 19, 2020) (quoting Texas Attorney General




                                                      38
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4861
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 49 of
                                                                          Page
                                                                             54 69 of 199




   Ken Paxton) (attached as Exhibit 7). In fact, as Plaintiffs’ own Director of Product Strategy and

   Security, Dr. Eric Coomer, admitted under oath, “all computers can be hacked with enough time

   and access[.]” Curling, 2020 U.S. Dist. Lexis 188508, at *47 (emphasis supplied).

          The only purported facts Plaintiffs cite to support this conclusory allegation is that a

   purportedly “independent audit” and Georgia’s Republican governor and secretary of state refuted

   Powell’s claims; that then Attorney General William Barr did the same; and that Powell “has not

   explained how a decades-old election-rigging conspiracy … could have evaded detection for so

   long.” Id. at ¶ 116. But the failure to explain, or even discuss, contrary contentions is not evidence

   of malice. The same is true of allegations that Powell “purposefully avoided checking” (id. at ¶

   105) publicly available sources that undercut her claims. But this is not nearly enough to support

   a claim of actual malice. See, e.g., Arpaio v. Cottle, 2019 U.S. Dist. LEXIS 236331, at *2 (D.D.C.

   Dec. 3, 2019) (that defendants “purposefully avoided interviewing anyone who could contradict

   their story” and “purposefully avoided interviewing sources and following fundamental reporting

   practices in order to avoid the truth” does not demonstrate actual malice). “[E]ven an extreme

   departure from professional standards’ is insufficient to prove actual malice on its own.” Tah, 2021

   U.S. App. LEXIS 8046, at *20 (quoting Harte-Hanks Communications, Inc. v. Connaughton, 491

   U.S. 657, 665 (1989)).

          At the end of the day, Plaintiffs’ claims of actual malice are reduced to their allegations

   that Powell’s evidence and witnesses were unreliable or should not have been believed. See, e.g.,

   Compl. at ¶¶ 79-82, 87-96, 104-108. In support, Plaintiffs allege that certain witnesses did not draft

   their own declarations, but rather they were drafted by counsel. Id. at ¶¶ 6, 90, 97. The suggestion

   that this undermines credibility is risible. See, e.g., Zimmerman v. Hanks, 2000 U.S. App. LEXIS

   33710, at *6 (7th Cir. Dec. 19, 2000) (“It is common practice for lawyers to draft affidavits for




                                                    39
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4862
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 50 of
                                                                          Page
                                                                             54 70 of 199




   their client’s signature; we know of no court that refuses to consider an affidavit simply because it

   is not personally written by the witness.”). Likewise, Plaintiffs’ claim that Powell’s legal

   contentions and conclusions are unsupported by the evidence does not demonstrate malice; rather

   it is a legal conclusion itself. Plaintiffs were required to allege facts that would “permit the

   conclusion that [Powell] in fact entertained serious doubts as to the truth of [her] publication.”

   St. Amant, 390 U.S. at 731 (emphasis added). “The speaker’s failure to meet an objective standard

   of reasonableness is insufficient; rather the speaker must have actually ‘harbored subjective

   doubt.’” Tah, 2021 U.S. App. LEXIS 8046, at *16 (quoting Jankovic, 822 F.3d at 589). Plaintiffs

   have failed to allege anything of the sort and hence the Complaint must be dismissed.

          E.      The Complaint fails to state a claim for defamation against DTR

          Aside from the fact that the purported defamatory statements alleged in the Complaint are

   not actionable under Colorado law, the Complaint’s defamation claims against DTR should also

   be dismissed because such allegations fail to state a claim for relief. Fed. R. Civ. P. 12(b)(6).

          Under Colorado law, a well pled defamation claim must include sufficient allegations that

   (a) a defamatory statement concerning another (b) was published to a third party (c) with

   culpability amounting to at least negligence on the part of the publisher and (d) that plaintiff was

   damaged because of the defamation. Brown v. O’Bannon, 84 F. Supp. 2d 1176, 1181 (D. Colo.

   2000). Furthermore, because the speech at issue involves a matter of important public concern,

   Plaintiffs here must also allege and prove by clear and convincing evidence that that the statements

   were made with actual malice. Diversified Management, 653 P.2d at 1106. Plaintiff’s Complaint

   does not plead the existence of any of these elements regarding DTR. Thus, its claim for

   defamation against DTR should be dismissed.

          The Complaint’s substantive allegations about DTR are limited to the following: that

   certain materials referenced in the Complaint are “available at” DTR’s website (e.g., Compl. ¶¶ 6


                                                    40
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4863
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 51 of
                                                                          Page
                                                                             54 71 of 199




   n.6, 17 n.8, 57 n.31, 58 n.33, 85 n.52, 90 n.59, 175 n.125); that DTR is the “corporate form” for

   “Powell’s fundraising website that was not created until December 1, 2020, after Powell had

   appeared on television to solicit donations to the website” (id. at ¶ 17) (emphasis in original); that

   DTR shares a mailing address with Sidney Powell, P.C. (id. at ¶ 21); that Powell controls the

   content of DTR’s website (id. at ¶ 170); that attorneys employed by Sidney Powell’s law firm sign

   pleadings under DTR’s name (id. at ¶ 167); that DTR regularly transacts business in the District

   by soliciting donations from residents and by funding the work of the other two Defendants (id. at

   ¶ 26); that DTR maintains an office in D.C. and employs attorneys who practice law in D.C. (id.);

   that DTR is the alter ego of Defendant Powell (id.); that Powell stated that DTR is a non-profit

   which helps fund Powell’s litigation defense (id. at ¶ 32); and that Sidney Powell and Sidney

   Powell P.C. advertise DTR to solicit donations (id. at ¶ 175).

           None of these allegations, taken separately or combined, comes close to pleading a

   plausible claim of defamation under the Iqbal and Twombly standards. First, the Complaint

   contains no allegation that DTR was the individual or entity that made any of the defamatory

   statements about Plaintiff alleged in the Complaint. The most the Complaint alleges is that certain

   of these statements might be available at DTR’s website, but this is no different than the allegations

   made throughout the Complaint that these statements are also available at many other widely

   available sites.13

           Moreover, the Complaint includes no allegation regarding the third element of a viable

   defamation claim, namely that the publisher had the requisite culpability at the time the alleged



   13
          See generally Compl. ⁋ 181 nn. 131-154, noting publication of various statements at
   websites such as Johnfrederckradio.com, www.theepochtimes.com, www.youtube.com;
   www.newsmax.com, www.cbsnews.com, www.washingtonexaminer.com, www.c-span.org,
   www.iheart.com/podcast, foxnews.com, and criticalmention.com.



                                                    41
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4864
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 52 of
                                                                          Page
                                                                             54 72 of 199




   publication was made. Because the subject matter of the alleged statements at issue involved

   matters of public concern, Plaintiff would need to show, and would at least need to allege in its

   Complaint, that DTR acted with actual malice. No plausible factual allegations supporting malice

   are made anywhere in the Complaint. Finally, because Plaintiffs do not allege a viable claim that

   DTR published any statements which defamed Plaintiffs, the Complaint cannot satisfy the final

   element of a plausible defamation claim – that DTR’s defamatory statements (which have not been

   alleged to exist) damaged Plaintiffs.

          In sum, Plaintiffs’ Complaint fails to allege a plausible claim of defamation against DTR.

   Consequently, Defendants respectfully request that DTR be dismissed from the litigation.

   IV.    THE COMPLAINT FAILS TO STATE A CLAIM FOR DECEPTIVE TRADE
          PRACTICES

          Plaintiffs claim that the political speech at issue in this case “constitute[s] deceptive trade

   practices in violation of Georgia’s Uniform Deceptive Trade Practices Act, O.C.G.A. § 10-1-

   372(a)(8), as they disparage Dominion’s goods and services by false and misleading

   representations of fact.” Complaint ¶ 192. The claim fails on its face because Plaintiffs make no

   allegation that Sidney Powell, “a media figure” and “attorney; Sidney Powell, PC, a law practice;

   or DTR, a (c) Corp., at all relevant times, were engaged in trade and commerce of goods, such as

   election voting systems.

          ‘“[T]he publication, sale and distribution of matter concerning an article of trade by a

   person not engaged or financially interested in commerce in that trade is not an unfair or deceptive

   act or practice[.]’” Int’l Brominated Solvents Ass’n v. Am. Conf. of Governmental Indus.

   Hygienists, 625 F. Supp. 2d 1310, 1318 (D. Ga. 2008) (quoting Scientific Mfg. Co. v. FTC, 124

   F.2d 640, 644, 34 F.T.C. 1793 (3d Cir. 1941)). In Brominated Solvents, the court “struggle[d] to

   accept Plaintiffs’ characterization of their UDTPA claims”—which the court characterized as



                                                    42
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4865
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 53 of
                                                                          Page
                                                                             54 73 of 199




   “novel” and “an end run around” the First Amendment—and “remain[ed] unconvinced that the

   cause of action created in the UDTPA should be able to stifle [the] dissemination of [the] opinions”

   of someone “neither in the business of selling or distributing the [products] at issue, nor in the

   business of selling or distributing products similar to those sold and distributed by Plaintiffs.” Id.

   Plaintiffs make the same baseless UDTPA claim here.

           Moreover, even in cases potentially involving trade and commerce, it has been held that a

   statement that is not defamatory because it is protected opinion and not actionable under the

   UDTPA. See Moulton v. VC3, 2000 U.S. Dist. LEXIS 19916, *10-11, 2001-1 Trade Cas. (CCH)

   P73,202 (N.D. Ga. Nov. 6, 2000) (citing Dominy v. Shumpert, 235 Ga. App. 500, 506, 510 S.E.2d

   81 (1998)). As explained above, Defendants’ complained-of statements are, among other things,

   protected opinion.

           Accordingly, this claim should also be dismissed as against all Defendants for failure to

   state a claim.

                                             CONCLUSION
           For all the foregoing reasons, Defendants respectfully request that their motion to dismiss

   for lack of personal jurisdiction or improper venue be granted, or that the Court transfer the case

   to the Northern District of Texas. Should the court reach the Complaint’s substantive allegations,

   then it should dismiss the Complaint in its entirety for failure to state a claim.




                                                     43
Case 2:20-cv-13134-LVP-RSW
         Case 1:21-cv-00040-CJN
                             ECF Document
                                 No. 118-2,22-2
                                            PageID.4866
                                                 Filed 03/22/21
                                                           Filed 04/06/21
                                                                  Page 54 of
                                                                          Page
                                                                             54 74 of 199




   Dated: March 22, 2021                            Respectfully submitted,


                                                      /s/ Lawrence J. Joseph
                                                    _____________________________________
   Howard Kleinhendler                              Lawrence J. Joseph
   N.Y. Bar No. 2657120, admitted pro hac vice      D.C. Bar No. 464777
   HOWARD KLEINHENDLER ESQUIRE                      LAW OFFICE OF LAWRENCE J. JOSEPH
   369 Lexington Ave. 12th Floor                    1250 Connecticut Av NW Suite 700-1A
   New York, New York 10017                         Washington, DC 20036
   Tel: (917) 793-1188                              Tel: (202) 355-9452
   Email: howard@kleinhendler.com                   Fax: (202) 318-2254
                                                    ljoseph@larryjoseph.com
   Counsel for Sidney Powell, Sidney Powell, P.C.
                                                    Local Counsel for All Defendants
   Jesse R. Binnall
   D.C. Bar No. 79292
   BINNALL LAW GROUP
   717 King Street, Suite 200
   Alexandria, VA 22314
   Tel: (703) 888-1943
   Email: jesse@binnall.com

   Counsel for Defending The Republic, Inc.




                                                 44
Case 2:20-cv-13134-LVP-RSW ECF No. 118-2, PageID.4867 Filed 04/06/21 Page 75 of 199




                               EXHIBIT B
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4868
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      1 of 124
                                                                            Page 76 of 199




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    US DOMINION, INC.                              )
    1201 18th Street, Suite 210                    )
    Denver, CO 80202,                              )
                                                   )
    DOMINION VOTING SYSTEMS, INC.                  )
    1201 18th Street, Suite 210                    )
    Denver, CO 80202, and                          )
                                                   )
    DOMINION VOTING SYSTEMS                        )
    CORPORATION                                    )
    1201 18th Street, Suite 210                    )
    Denver, CO 80202,                              )       Case No.
                                                   )
           Plaintiffs,                             )
                                                   )
               v.                                  )
                                                   )
    SIDNEY POWELL                                  )
    3831 Turtle Creek Boulevard, Unit 5B           )
    Dallas, TX 75219,                              )
                                                   )
    SIDNEY POWELL, P.C.                            )
    2911 Turtle Creek Boulevard, #300              )
    Dallas, TX 75219, and                          )
                                                   )
    DEFENDING THE REPUBLIC, INC.                   )
    2911 Turtle Creek Boulevard #300               )
    Dallas, TX 75219,                              )
                                                   )
           Defendants.                             )

                         COMPLAINT AND DEMAND FOR JURY TRIAL

          1.        This defamation action arises from statements made by Sidney Powell, who—

   acting in concert with allies and media outlets determined to promote a false preconceived

   narrative about the 2020 election—caused unprecedented harm. During a Washington, D.C. press

   conference, a Georgia political rally, and a media blitz, Powell falsely claimed that Dominion had

   rigged the election, that Dominion was created in Venezuela to rig elections for Hugo Chávez, and

   that Dominion bribed Georgia officials for a no-bid contract.


                                                   1
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4869
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      2 of 124
                                                                            Page 77 of 199




          2.      Powell’s wild accusations are demonstrably false. Far from being created in

   Venezuela to rig elections for a now-deceased Venezuelan dictator, Dominion was founded in

   Toronto for the purpose of creating a fully auditable paper-based vote system that would empower

   people with disabilities to vote independently on verifiable paper ballots. As it grew, Dominion

   developed technology to solve many of the technical and voter intent issues that came to light as a

   result of the 2000 Presidential Election. Its systems are certified under standards promulgated by

   the U.S. Election Assistance Commission (“EAC”), reviewed and tested by independent testing

   laboratories accredited by the EAC, and were designed to be auditable and include a paper ballot

   backup to verify results.1 Since its founding, Dominion has been chosen by thousands of election

   officials throughout the United States to provide the technology to effectively administer

   transparent and fully auditable elections.

          3.      Because of these safeguards, there are mountains of direct evidence that

   conclusively disprove Powell’s vote manipulation claims against Dominion—namely, the millions

   of paper ballots that were audited and recounted by bipartisan officials and volunteers in Georgia

   and other swing states, which confirmed that Dominion accurately counted votes on paper ballots.




   1
    “Dominion” refers to Plaintiffs, US Dominion, Inc. and its subsidiaries, Dominion Voting
   Systems, Inc. and Dominion Voting Systems Corporation. “Powell” refers to Defendants
   Sidney Powell and her alter egos Sidney Powell, P.C. and Defending the Republic, Inc.


                                                   2
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4870
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      3 of 124
                                                                            Page 78 of 199




               Poll workers count paper ballots while poll watchers observe in
               Gwinnett County, Georgia on November 14, 2020.


          4.      When respected Georgia Republicans disproved Powell’s false accusations by

   announcing that Georgia’s paper ballot recount had verified the accuracy of Dominion’s vote

   counts, Powell sought to discredit them by falsely accusing Dominion of paying kickbacks to them

   and their families in return for a no-bid contract. The only “evidence” Powell ever put forward to

   support that false accusation was a doctored certificate from the Georgia Secretary of State. Powell

   has insinuated that the fact that the certificate is undated is suspicious. In reality, the authentic

   certificate is dated and is publicly available on the Georgia Secretary of State’s website, along with

   public records showing there was a competitive bid process for the Georgia contract and that

   Dominion competed against Smartmatic and Election Systems & Software (“ES&S”).2




   2
    Georgia Secretary of State, Elections Security Is Our Top Priority: Security-Focused Tech
   Company, Dominion Voting to Implement New Verified Paper Ballot System, available at,
   https://sos.ga.gov/securevoting/ (Ex. 1).


                                                     3
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4871
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      4 of 124
                                                                            Page 79 of 199




          5.      Although Powell assured the public during television and radio appearances that

   her claims were backed by “evidence,” Powell’s “evidence” included declarations from a motley

   crew of conspiracy theorists, con artists, armchair “experts,” and anonymous sources who were

   judicially determined to be “wholly unreliable.”3 One of Powell’s wholly unreliable sources was

   a purported “military intelligence expert” who has now admitted that he never actually worked in

   military intelligence, that the declaration Powell’s clerks wrote for him to sign is “misleading,”

   and that he “was trying to backtrack” on it.4 After he was discredited, Powell pivoted by presenting

   his declaration as having been written by a different anonymous source.

          6.      During some of her media appearances Powell also touted a shocking declaration

   from an “anonymous source” purporting to be a Venezuelan military officer alleging a decades-

   old conspiracy beginning with now-deceased Venezuelan dictator Hugo Chávez.5               But the

   explanation in the “anonymous witness’s” declaration for why he purportedly came forward was

   a near-verbatim recitation from another declaration put forward by Powell, proving that those

   witnesses did not write their declarations independently and raising serious questions about what

   role Powell and her team played in drafting the declaration.6




   3
     Order at 24-25, Bowyer v. Ducey, No. 2-20-cv-02321 (D. Ariz. Dec. 9, 2020) [Dkt. 84].
   4
     Emma Brown, Aaron C. Davis & Alice Crites, Sidney Powell’s secret ‘military intelligence
   expert,’ key to fraud claims in election lawsuits, never worked in military intelligence, Wash.
   Post (Dec. 11, 2020), available at, https://www.washingtonpost.com/investigations/sidney-
   powell-spider-spyder-witness/2020/12/11/0cd567e6-3b2a-11eb-98c4-25dc9f4987e8_story.html
   (Ex. 2).
   5
     Declaration of an anonymous source claiming to have been selected for the “national security
   guard detail of the President of Venezuela,” Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga.
   Nov. 25, 2020) [Dkt. 1-2 at ¶ 4].
   6
     Compare Declaration of an anonymous source claiming to have been selected for the “national
   security guard detail of the President of Venezuela,” Pearson v. Kemp, No. 1:20-cv-04809 (N.D.
   Ga. Nov. 25, 2020) [Dkt. 1-2 at ¶ 4], available at, https://defendingtherepublic.org/?page_id=986
   with Statement by Ana Mercedes Díaz Cardozo, Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga.
   Nov. 25, 2020) [Dkt. 1-3 at ¶ 3], available at, https://defendingtherepublic.org/?page_id=986.


                                                    4
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4872
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      5 of 124
                                                                            Page 80 of 199




          7.      Powell deliberately lied about having a video of Dominion’s founder saying he

   could “change a million votes, no problem at all.” Powell has never produced that recording

   because it does not exist.

          8.      As a result of the defamatory falsehoods peddled by Powell—in concert with like-

   minded allies and media outlets who were determined to promote a false preconceived narrative—

   Dominion’s founder, Dominion’s employees, Georgia’s governor, and Georgia’s secretary of state

   have been harassed and have received death threats, and Dominion has suffered enormous harm.

          9.      After Dominion sent Powell a letter putting her on formal notice of the facts and

   the death threats and asking her to retract her false claims, Powell doubled down, tweeting to her

   1.2 million Twitter followers that she heard that “#Dominion” had written to her and that, although

   she had not even seen Dominion’s letter yet, she was “retracting nothing” because “[w]e have

   #evidence” and “They are #fraud masters!”7 To ensure that her tweet would be published to the

   largest possible audience and inflict maximum harm on Dominion, Powell tagged some of her

   allies with massive Twitter followings, including Donald Trump, Georgia-based defamation

   attorney L. Lin Wood, and Powell’s client, Trump’s former National Security Advisor

   Michael Flynn.

          10.     In the days and weeks that followed, Powell appeared for a number of media

   interviews and continued to double down on her false accusations about Dominion.

          11.     Dominion brings this action to set the record straight, to vindicate the company’s

   rights under civil law, to recover compensatory and punitive damages, to seek a narrowly tailored

   injunction, and to stand up for itself and its employees.



   7
    Retraction Demand Letter from T. Clare and M. Meier to S. Powell (Dec. 16, 2020) (Ex. 3);
   Sidney Powell (@SidneyPowell1), Twitter (Dec. 20, 2020), available at,
   https://twitter.com/SidneyPowell1/status/1340760761228996614 (Ex. 4).


                                                    5
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4873
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      6 of 124
                                                                            Page 81 of 199




                                               PARTIES

          12.     Plaintiff US Dominion, Inc. is a for-profit Delaware corporation with its principal

   place of business in Denver, Colorado.

          13.     Plaintiff Dominion Voting Systems, Inc. is a for-profit Delaware corporation with

   its principal place of business in Denver, Colorado.

          14.     Plaintiff Dominion Voting Systems Corporation is a for-profit Ontario corporation

   with its principal place of business in Toronto, Ontario.

          15.     Defendant Sidney Powell is a self-proclaimed “media figure,” self-published author

   of a book that purports to be a seminal work in “exposing ‘the Deep State,’” a licensed attorney,

   and a member of the State Bar of Texas who practices law solely as Sidney Powell, P.C. She is

   domiciled in Texas.

          16.     Defendant Sidney Powell, P.C. (“Powell’s law firm”) is a law firm owned and

   operated by Sidney Powell as a sole proprietorship, where she acts as its president. There is a

   unity of ownership and interest between Sidney Powell and Sidney Powell, P.C., such that there is

   no discernable difference between them. Sidney Powell, P.C. is registered in the State of Texas

   and maintains an address with the Texas Secretary of State at Sidney Powell’s home address.

          17.     Defendant Defending the Republic, Inc. (“Powell’s fundraising website”) is the

   corporate form that was belatedly incorporated to solicit “millions of dollars” online at

   https://defendingtherepublic.org/, a website created shortly after the 2020 election. The separate

   corporate entity for Powell’s fundraising website was not created until December 1, 2020, after

   Powell had appeared on television to solicit donations to the website and after the website began




                                                    6
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4874
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      7 of 124
                                                                            Page 82 of 199




   representing    to    potential    donors    that    it   was     a   501(c)(4)    organization.8




          18.     On or before January 7, 2021, defendingtherepublic.org began representing to

   potential donors that it is a “501c3 (Status Pending) Non-Profit.”9




          19.     Unlike contributions to 501(c)(3) organizations, contributions to 501(c)(4)

   organizations are not tax deductible.



   8
     Sidney Powell talks about her allegations regarding the computerized voting systems on election
   night,       Washington       Examiner         (Nov.      20,        2020),     available      at,
   https://www.washingtonexaminer.com/videos/sidney-powell-talks-about-her-allegations-
   regarding-the-computerized-voting-systems-on-election-night (last visited Jan. 4, 2021) (Ex. 5);
   Sidney Powell on Lou Dobbs Tonight on 11/30/20, YouTube (Nov. 30, 2020), available at,
   https://www.youtube.com/watch?v=4uMr-TRZNCw (last visited Jan. 4, 2021) (Ex. 6); Defending
   the          Republic           (Nov.           23,         2020),          available          at,
   https://web.archive.org/web/20201123034128/https://defendingtherepublic.org/ (Ex. 7).
   9
            Defending       the        Republic        Contact         Page,      available       at,
   https://defendingtherepublic.org/?page_id=15 (last visited Jan. 7, 2021).


                                                   7
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4875
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      8 of 124
                                                                            Page 83 of 199




          20.    As of January 7, 2021, Defending the Republic, Inc. did not appear in a search of

   501(c)(3) organizations or 501(c)(4) organizations on the IRS website.10




          21.    Defending the Republic, Inc. has three directors: Sidney Powell, L. Lin Wood, and

   Brannon Castleberry, who, upon information and belief, is the owner of CWL Consulting, “a

   strategy group specializing in PR/Crisis Comms, Governmental Affairs, and Marketing.”

   Defending the Republic, Inc. is a Texas corporation that shares a mailing address with Powell’s

   law firm, Sidney Powell, P.C.

                                   JURISDICTION AND VENUE

          22.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

   there is complete diversity of citizenship between Plaintiffs and Defendants and the amount in

   controversy exceeds $75,000.00, exclusive of interest and costs.




   10
     Compare November 23, 2020 capture of https://defendingtherepublic.org/ (Ex. 7) with IRS
   Tax Exempt Organization Search, available at, https://apps.irs.gov/app/eos/allSearch (Ex. 8).


                                                   8
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4876
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      9 of 124
                                                                            Page 84 of 199




          23.     This Court has personal jurisdiction over all Defendants pursuant to § 13-423 of

   the District of Columbia Code because Defendants: (i) transacted business within the

   District of Columbia; (ii) caused tortious injury by acts committed within the District of Columbia,

   including and specifically by making false and defamatory statements about Dominion from within

   the District of Columbia; (iii) and caused tortious injury by acts committed outside the

   District of Columbia while regularly doing business within, engaging in persistent conduct within,

   and deriving substantial revenue from services rendered within the District of Columbia.

          24.     This Court has personal jurisdiction over Sidney Powell because she travelled to

   the District of Columbia shortly after the election and then made defamatory statements about

   Dominion from within the District of Columbia, including to members of the Trump Campaign,

   to Donald Trump, at a press conference on November 19, 2020, and during various media

   appearances in November and December. Powell did multiple defamatory media appearances

   giving rise to the case from a hotel room in the Trump International Hotel in Washington, D.C.—

   and, upon such information and belief, stayed in the Trump International Hotel in Washington,

   D.C. during much of the time period relevant to this case. Powell was in Washington, D.C. when

   she repeatedly visited the White House in December to pressure Donald Trump to appoint her

   special counsel to investigate the false accusations giving rise to this defamation case. In addition,

   Powell regularly travels to and transacts business within the District of Columbia, and she derives

   substantial revenue from such services rendered within the District of Columbia, including by

   soliciting funds to her fundraising website and by representing Michael Flynn in the District Court

   for the District of Columbia.

          25.     This Court has personal jurisdiction over Sidney Powell P.C. because (1) it

   regularly transacts business within the District of Columbia, such as its recent representation of




                                                     9
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4877
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    10 of 124
                                                                          Page 85 of 199




   Michael Flynn in the District Court for the District of Columbia, and it derives substantial revenue

   from such services rendered within the District of Columbia; (2) it employs two at least attorneys

   who are members of the District of Columbia Bar, Brandon Johnson and Julia Haller, both of

   whom work from an office in the District of Columbia; (3) it, through Sidney Powell, made

   defamatory statements about Dominion from within the District of Columbia; and (4) it is an alter

   ego of Sidney Powell.

          26.     This Court has personal jurisdiction over Defending the Republic, Inc. because (1)

   it regularly transacts business within the District of Columbia, as it advertises and solicits

   donations from residents of the District of Columbia; (2) it transacted business within the District

   of Columbia by soliciting donations from within the District of Columbia through Sidney Powell’s

   defamatory media appearances that were done from within the District of Columbia and by funding

   the work of Sidney Powell and Sidney Powell, P.C.; (3) it maintains an office in the District of

   Columbia at 601 Pennsylvania Ave., NW, South Building, Ste. 900, Washington, D.C., 20004; (4)

   attorneys employed by Defending the Republic, Inc. engage in the practice of law in the District

   of Columbia; and (5) it is an alter ego of Sidney Powell.

          27.     Requiring Defendants to litigate these claims in the District of Columbia does not

   offend traditional notions of fair play and substantial justice and is permitted by the Due Process

   Clause of the United States Constitution. Dominion’s claims arise in part from defamatory

   statements Powell made about Dominion from within the District of Columbia, including to

   members of the Trump Campaign, to Donald Trump, at a press conference on November 19, 2020,

   and during various media appearances in November and December. Defendants avail themselves

   of numerous privileges in the District of Columbia, including those set forth above.




                                                   10
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4878
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    11 of 124
                                                                          Page 86 of 199




          28.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

   of the events giving rise to the claims in this Complaint occurred in this District and, as discussed

   above, because Defendants are subject to the Court’s personal jurisdiction in this District.

                                     FACTUAL ALLEGATIONS

                   After Being Founded in John Poulos’s Basement in Toronto,
                Dominion Becomes an American Company and Provides Machines to
                         Help Local Election Officials Count Paper Ballots

          29.     In 2002, John Poulos had an idea that he thought could help blind people vote on

   paper ballots, so he founded a business out of his basement in Toronto and incorporated it under

   Ontario law as Dominion Voting Systems Corporation.

          30.     By 2009, the business had grown in the United States and a subsidiary company,

   Dominion Voting Systems, Inc., was incorporated in Delaware and headquartered in Denver,

   Colorado.    Poulos voluntarily worked with the Committee on Foreign Investment in the

   United States (“CFIUS”) to ensure they knew who he was and who was invested in Dominion.

          31.     By 2018, the majority of the business’s customers and employees were in the

   United States, so Poulos sold the majority stake of the business to U.S. investors.

          32.     Today, Dominion’s business is organized as US Dominion, Inc. and its two wholly

   owned subsidiaries, Dominion Voting Systems, Inc. and Dominion Voting Systems Corporation

   (collectively, “Dominion”).

          33.     Dominion contracts with state and local governments to provide its voting systems

   and services in a majority of states across the country. Those contracts are typically multi-year

   contracts and range from tens of thousands of dollars to over a hundred million dollars, depending

   on the jurisdiction and scope of the contract. For example, Dominion’s contract with the state of

   Georgia—implemented in 2019—is a 10-year contract valued at over $100 million. Given the

   nature of the U.S. election system and the voting services industry, Dominion’s contracts have


                                                    11
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4879
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    12 of 124
                                                                          Page 87 of 199




   historically been long term with high renewal rates. In 2020, Dominion had contracts in 28 states

   and Puerto Rico.

             34.   Dominion provides local election officials with tools they can use to run elections,

   such as voting machines that count paper ballots.

             35.   Dominion’s voting systems are certified under standards promulgated by the EAC

   and reviewed and tested by independent testing laboratories accredited by the EAC.

             36.   In 2016, when Donald Trump was elected president of the United States,

   Dominion’s technology was used in 1,635 jurisdictions in more than two dozen “red” and “blue”

   states.

    Dominion Provides Machines to Count Paper Ballots for Local Election Officials in Georgia
       and Numerous Other “Red” and “Blue” States and Counties for the 2020 Election

             37.   As set forth in government records that are publicly available on the Georgia

   Secretary of State’s website, there was a competitive bid process to provide voting machines for

   use in the 2020 election in Georgia.11 Dominion competed against Smartmatic (further evidence

   that they are separate companies) and ES&S for the Georgia contract.12

             38.   After scoring the highest in the competitive bid process, Dominion won the Georgia

   contract.13 This initial contract is for a 10-year term and valued at over $100 million.

             39.   On August 9, 2019, Georgia’s Republican Secretary of State Brad Raffensperger

   signed and sealed a certificate attesting that Dominion’s systems had “been thoroughly examined




   11
      Georgia Secretary of State, Elections Security Is Our Top Priority: Security-Focused Tech
   Company, Dominion Voting to Implement New Verified Paper Ballot System, available at,
   https://sos.ga.gov/securevoting/ (Ex. 1).
   12
      Id.
   13
      Id.


                                                    12
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4880
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    13 of 124
                                                                          Page 88 of 199




   and tested and found to be in compliance with” applicable Georgia law. That certificate is dated

   and is publicly available on the Secretary of State’s website.14

          40.     In 2020, state and local election officials and bipartisan poll workers administered

   their elections by using Dominion’s tabulation devices to count paper ballots in Georgia and many

   other “red“ and “blue” states and numerous counties.

                       Independent Audits and Hand Recounts of Paper Ballots
                         Prove That Dominion’s Vote Counts Were Accurate

          41.     The voter verified paper ballots are the hard evidence that can be easily used to

   verify the accuracy of the Dominion machine counts. If Dominion or anyone else had rigged the

   election by manipulating the vote counts in the Dominion machines—whether by “weighting”

   votes, trashing votes, adding votes, or otherwise—the number of paper ballots that were verified

   and cast by voters would not match the machine counts. In fact, independent 100% hand audits

   and recounts of paper ballots have repeatedly verified the accuracy of the vote counts from

   Dominion machines.

          42.     After a 100% hand audit of all the ballots cast in Georgia in the 2020 election,

   Georgia’s Republican Secretary of State Brad Raffensperger explained that “Georgia’s historic

   first statewide audit reaffirmed that the state’s new secure paper ballot voting system accurately

   counted and reported results.”15




   14
      Id.; Georgia Secretary of State, Dominion Certification (Aug. 9, 2019), available at,
   https://sos.ga.gov/admin/uploads/Dominion_Certification.pdf (Ex. 10).
   15
      Georgia Secretary of State, Historic First Statewide Audit of Paper Ballots Upholds Result of
   Presidential Race, available at,
   https://sos.ga.gov/index.php/elections/historic_first_statewide_audit_of_paper_ballots_upholds_r
   esult_of_presidential_race#:~:text=2020%20Qualifying%20Packet-
   ,Historic%20First%20Statewide%20Audit%20of%20Paper%20Ballots%20Upholds%20Result%
   20of,machine%20tally%20of%20votes%20cast (Ex. 11).


                                                    13
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4881
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    14 of 124
                                                                          Page 89 of 199




           43.     At the request of the Trump Campaign, in addition to the hand audit, Georgia also

   conducted a subsequent machine recount, which again affirmed the original outcome of the

   presidential race in Georgia.

           44.     As Secretary of State Raffensperger explained after a signature match audit

   affirmed the outcome of the 2020 presidential race in Georgia for a third time, “The Secretary of

   State’s office has always been focused on calling balls and strikes in elections and, in this case,

   three strikes against the voter fraud claims and they’re out.”16

          45.     Similarly, as Secretary Raffensperger explained to Donald Trump during a

   telephone call that was reported by The Washington Post, “I don’t believe that you’re really

   questioning the Dominion machines. Because we did a hand re-tally, a 100 percent re-tally of all

   the ballots, and compared them to what the machines said and came up with virtually the same

   result. Then we did the recount, and we got virtually the same result. So I guess we can probably

   take that off the table. I don’t think there’s an issue about that.”17

           46.     Similarly, in a press conference, an official from Georgia’s Secretary of State’s

   office explained, “Let’s just go to the other ridiculous claims, that Dominion voting machines are

   somehow using fractional voting or flipping votes. Again, by doing the hand tally, it shows none

   of that is true. Not a whit.”18




   16
      Georgia Secretary of State, 3rd Strike Against Voter Fraud Claims Means They’re Out After
   Signature Audit Finds No Fraud, https://sos.ga.gov/index.php/elections/3rd_strike_against_voter
   _fraud_claims_means_theyre_out_after_signature_audit_finds_no_fraud (Ex. 12).
   17
      Amy Gardner and Paulina Firozi, Here’s the full transcript and audio of the call between Trump
   and      Raffensperger,       Wash.      Post,      (Jan.     3,     2021),       available     at,
   https://www.washingtonpost.com/politics/trump-raffensperger-call-transcript-georgia-
   vote/2021/01/03/2768e0cc-4ddd-11eb-83e3-322644d82356_story.html (Ex. 13).
   18
      WATCH: Georgia election officials reject Trump call to ‘find’ more votes, PBS (Jan. 4, 2021),
   available at, https://www.pbs.org/newshour/politics/watch-live-georgia-secretary-of-states-office-
   holds-press-conference (Ex. 14).


                                                     14
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4882
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    15 of 124
                                                                          Page 90 of 199




           47.      A hand recount of paper ballots in Antrim County, Michigan confirmed that

   “Dominion’s voting machines accurately tabulated the votes cast for president in

   Antrim County.”19

           48.      A spokesperson for the Michigan Secretary of State confirmed, “We have not seen

   any evidence of fraud or foul play in the actual administration of the election … What we have

   seen is that it was smooth, transparent, secure and accurate.”20

           49.      Following a bipartisan investigation into the vote in Antrim County, Michigan, the

   state’s Republican Senate Majority Leader Mike Shirkey announced, “Our investigation, which

   has been very intense, discovered none, none of the allegations and accusations against Dominion

   [are] true.”21

           50.      In Arizona, the Chairman of the Maricopa County Board of Supervisors released a

   statement explaining, “The evidence overwhelmingly shows the system used in Maricopa County

   is accurate and provided voters with a reliable election ... The Dominion tabulation equipment met

   mandatory requirements during logic and accuracy testing before the Presidential Preference

   Election, the Primary Election and the General Election. And after each of these 2020 elections,

   the hand count audit showed the machines generated an accurate count.”22




   19
      See Trump still wins small Michigan county after hand recount, Associated Press (Dec. 17,
   2020), available at, https://apnews.com/article/election-2020-joe-biden-donald-trump-michigan-
   elections-07e52e643d682c8033a0f26b0d863387 (Ex. 15).
   20
      Nick Corasaniti, Reid J. Epstein & Jim Rutenberg, The Times Called Officials in Every State:
   No Evidence of Voter Fraud, N. Y. Times (Nov. 10, 2020), available at,
   https://www.nytimes.com/2020/11/10/us/politics/voting-fraud.html (Ex. 16).
   21
      Abigail Censky, How Misinformation Lit The Fire Under A Year Of Political Chaos In
   Michigan, NPR (Jan. 1, 2021), available at, https://www.npr.org/2021/01/01/952528193/how-
   misinformation-lit-the-fire-under-a-year-of-political-chaos-in-michigan (Ex. 17).
   22
      Letter from Clint Hickman to Maricopa County Voters (Nov. 17, 2020), available at,
   https://www.maricopa.gov/DocumentCenter/View/64676/PR69-11-17-20-Letter-to-
   Voters#:~:text=Here%20are%20the%20facts%3A&text=The%20evidence%20overwhelmingly


                                                    15
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4883
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    16 of 124
                                                                          Page 91 of 199




          51.     The Elections Infrastructure Government Coordinating Council and the Election

   Infrastructure Sector Coordinating Executive Committees released a joint statement confirming

   that there is “no evidence that any voting system deleted or lost votes, changed votes, or was in

   any way compromised.”23 The Joint Statement was signed and endorsed by, among others, the

   National Association of State Election Directors, National Association of Secretaries of State, and

   the U.S. Cybersecurity & Infrastructure Security Agency (“CISA”)—then led by a Trump

   appointee, Chris Krebs.

          Members of the Trump Campaign Raise Alarms About Powell’s Baseless Claims,
          But She Nevertheless Appears as an Agent of the Campaign and Donald Trump
                           at a Press Conference in Washington, D.C.

          52.     Early on, Powell decided on a false preconceived narrative to excuse Trump’s

   impending loss in the 2020 election: during a televised interview with One America News Network

   (“OAN”) on Election Day, she claimed that Democrats were trying to “steal the vote” from Trump

   and that “they ha[d] developed a computer system to alter votes electronically.”24

          53.     In her efforts to make the evidence conform to that false preconceived narrative,

   Powell found an ally in Patrick Byrne. Byrne was previously the CEO of Overstock.com, but

   abruptly resigned his board seat and position as CEO after it was revealed that he had had a

   romantic affair with the now-notorious Russian agent, Maria Butina, who was sentenced to 18

   months in prison after being indicted by federal prosecutors for trying to infiltrate powerful


   %20shows%20the,voters%20with%20a%20reliable%20election.&text=As%20required%20by%
   20law%20(A.R.S,used%20in%20any%20Arizona%20elections (Ex. 18).
   23
      Cybersecurity & Infrastructure Security Agency, Joint Statement From Elections
   Infrastructure Government Coordinating Council & The Election Infrastructure Sector
   Coordinating Executive Committees (Nov. 12, 2020), available at,
   https://www.cisa.gov/news/2020/11/12/joint-statement-elections-infrastructure-government-
   coordinating-council-election (Ex. 19) (emphasis added).
   24
      Sidney Powell: Dems will use ‘lawfare’ to alter election, OAN (Nov. 5, 2020), available
   at, https://defendingtherepublic.org/?p=1154; https://www.youtube.com/watch?v=Vh5U_6apzvI
   &feature=emb_logo (last visited Jan. 7, 2021) (Ex. 20).


                                                   16
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4884
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    17 of 124
                                                                          Page 92 of 199




   political circles in the United States at the direction of the Russian government.25 The day after

   the 2020 election, Byrne got in touch with Powell and Rudy Giuliani and told them that he knew

   months before the election that “goons” were going to steal the election, that he had started funding

   a plan in August, “had this plotted out what they were going to do,” and had “reverse engineered”

   how the election was stolen.26 According to Byrne, his claims were “a little farfetched for other

   people in Washington,” and Giuliani “came at this a bit differently,” but Powell “was totally super

   receptive to what we had to say.”27

          54.       A couple of days after the election, Powell showed up at the Trump Campaign’s

   headquarters and began pressing the campaign to focus suspicion on Dominion, saying that the

   Dominion strategy was ideal because it would draw into question the accuracy of voting in so

   many states.28

          55.       When Trump Campaign attorneys Justin Clark and Matt Morgan sought evidence

   from Powell, she produced none. They then told others that they should not present the Dominion

   theory because there was no evidence for it.29




   25
      Michael Corkery, Overstock C.E.O. Takes Aim at ‘Deep State’ After Romance With Russian
   Agent, N.Y. Times (Aug. 15, 2019), available at,
   https://www.nytimes.com/2019/08/15/business/overstock-paul-byrne-maria-butina-affair.html
   (Ex. 21).
   26
      Patrick Byrne Explains Trump Path to Victory, Corsi Nation (Dec. 24, 2020), available at,
   https://www.stitcher.com/show/corsi-nation-by-jerome-r-corsi-phd/episode/dr-corsi-news-12-24-
   20-patrick-byrne-explains-trump-path-to-victory-80388895 (Ex. 22).
   27
      Id.
   28
      Aaron C. Davis, Josh Dawsey, Emma Brown & Jon Swaine, For Trump Advocate Sidney
   Powell, a playbook steeped in conspiracy theories, Wash. Post (Nov. 28, 2020), available at,
   https://www.washingtonpost.com/investigations/sidney-powell-trump-kraken-
   lawsuit/2020/11/28/344d0b12-2e78-11eb-96c2-aac3f162215d_story.html (Ex. 23).
   29
      Id.


                                                    17
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4885
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    18 of 124
                                                                          Page 93 of 199




          56.     At least one other Trump Campaign official was surprised by Powell’s sudden

   involvement and observed that Powell did not seem interested in having evidence.30

          57.     On November 6, 2020, around the same time Powell was meeting with the

   Trump Campaign, the domain name defendingtherepublic.org was registered, and Powell began

   using it as a fundraising website. By at least November 10, 2020, Powell’s fundraising website

   proclaimed, “Over $500,000 must be raised in the next twenty-four hours” for her “to halt the

   certification of ballots in Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin.”31 (Despite

   that representation, Powell is now admittedly using funds contributed to her fundraising website

   to fund her own legal defense.)32




   30
      Id.
   31
      Defending the Republic (Nov. 10, 2020), https://web.archive.org/web/20201110221040/http://l
   dfftar.org/ (Ex. 24).
   32
      The Rush Limbaugh Show, iHeart Radio (Dec. 29, 2020), available at,
   https://www.iheart.com/podcast/1119-the-rush-limbaugh-show-57927691/episode/the-rush-
   limbaugh-show-podcast--75675693/ (last visited Jan. 7, 2021) (Ex. 25) (Powell:
   defendingtherepublic.org is a “non-profit that is working to help me defend all these cases and to
   defend me now that I’m under massive attack from the attorney general of Michigan and the City
   of Detroit and everything else.”) (emphasis added).


                                                  18
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4886
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    19 of 124
                                                                          Page 94 of 199




          58.     From November 8 to December 14—Powell, acting in concert with like-minded

   allies in the media, appeared on Fox Business, The Epoch Times, the Washington Examiner’s

   podcast Examining Politics, and The John Fredericks Show to solicit donations to her fundraising

   website and to peddle the falsehood that Dominion was created in Venezuela to rig elections for

   Hugo Chávez, and had in fact rigged the 2020 U.S. Presidential Election by using “algorithms” in

   its machines to change the ballots and to “flip” and “shave” votes.33




   33
     Sidney Powell talks about her allegations regarding the computerized voting systems on election
   night,       Washington       Examiner          (Nov.       20,     2020),     available        at,
   https://www.washingtonexaminer.com/videos/sidney-powell-talks-about-her-allegations-
   regarding-the-computerized-voting-systems-on-election-night (Ex. 5) (last visited Jan. 4, 2021);
   Sidney Powell on Lou Dobbs Tonight on 11/30/20, YouTube (Nov. 30, 2020), available at,
   https://www.youtube.com/watch?v=4uMr-TRZNCw (Ex. 6) (last visited Jan. 4, 2021); Sidney
   Powell to Newsmax TV: Our Case Was Prejudged, Newsmax (Dec. 7, 2020), available at,
   https://defendingtherepublic.org/?p=1166;          https://www.newsmax.com/newsmax-tv/sidney-
   powell-kraken-lawsuit-scotus/2020/12/07/id/1000459/ (last visited Jan. 4, 2021) (Ex. 26);
   Evidence       of     Fraud:    Sidney      Powell      and     Lou    Dobbs     discuss,     Fox
   Business (Dec. 10, 2020), available at, https://defendingtherepublic.org/?p=1168; https://video.fo
   xbusiness.com/v/6215520845001/#sp=show-clips (last visited Jan. 4, 2021) (Ex. 27); Exclusive:
   Sidney Powell on 2020 Election Lawsuits, Supreme Court Decision, and the Flynn Case, The
   Epoch Times (Dec. 13, 2020), available at, https://defendingtherepublic.org/?p=1170;
   https://www.theepochtimes.com/exclusive-sidney-powell-on-election-lawsuits-supreme-court-
   decision-and-the-flynn-case_3617067.html (last visited Jan. 4, 2021) (Ex. 28); Sidney Powell:
   Kraken Released in MI; Scotus Next!, The John Fredericks Show (Dec. 14, 2020),
   available at, https://www.johnfredericksradio.com/podcast/december-14-2020/;
   https://www.youtube.com/watch?v=qWt1vB-OIZk&list=PL1q2i_zsupwSdYDFTH0pA-X-
   YNz57E5TV&index=2 (last visited Dec. 29, 2020) (Ex. 29).


                                                   19
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4887
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    20 of 124
                                                                          Page 95 of 199




          59.     On November 14, 2020, Donald Trump tweeted: “I look forward to Mayor Giuliani

   spearheading the legal effort to defend OUR RIGHT to FREE and FAIR ELECTIONS!

   Rudy Giuliani, Joseph diGenova, Victoria Toensing, Sidney Powell, and Jenna Ellis, a truly great

   team, added to our other wonderful lawyers and representatives!”34 The tweet generated nearly

   50,000 comments, was retweeted over 76,000 times, and received over 325,000 likes.




          60.     During a Newsmax interview on November 17, Powell claimed to have bombshell

   evidence to substantiate her wild accusations: she promised to tweet out a video of Dominion’s

   founder publicly admitting he “can change a million votes, no problem at all.”35 Powell never

   tweeted out such a video because it does not exist. The video does not exist because no such

   statement was ever made, nor would it be made, by Dominion’s founder.

          61.     Despite the fact that Trump appointee Chris Krebs had already confirmed there was

   no evidence of voting machine manipulation, despite the fact that Powell had told a nationally

   televised audience that she had incredible video evidence that she never produced, and despite the


   34
        Donald J. Trump (@realDonaldTrump), Twitter (Nov. 14, 2020), available at,
   https://twitter.com/realdonaldtrump/status/1327811527123103746 (Ex. 106).
   35
      Sidney Powell to Newsmax: Dominion Designed to ‘Rig Elections,’ Newsmax (Nov. 17, 2020),
   available        at,     https://www.newsmax.com/newsmax-tv/sidney-powell-dominion-voting-
   systems/2020/11/17/id/997526/ (last visited Dec. 4, 2020) (Ex. 30).


                                                  20
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4888
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    21 of 124
                                                                          Page 96 of 199




   fact that the Trump Campaign knew that Powell had no evidence for her false accusations against

   Dominion, on the morning of November 19, 2020, Donald Trump invited more than 88 million of

   his Twitter followers to tune in for an “Important News Conference today by lawyers on a very

   clear and viable path to victory. Pieces are very nicely falling into place. RNC at 12 p.m.”36

          62.     At noon on November 19, 2020, along with Giuliani and Jenna Ellis, Powell gave

   a televised press conference at the Republican National Committee headquarters in

   Washington, D.C. Giuliani stated that they were “representing President Trump and we’re

   representing the Trump campaign” and Ellis introduced the group as “an elite strike force team

   that is working on behalf of the president and the campaign.”




             Sidney Powell speaks during a televised press conference from the
             Republican National Committee headquarters in Washington, D.C. on
             November 19, 2020.

          63.     After being introduced as a lawyer for the Trump Campaign and President Trump,

   Powell falsely told a global audience that Dominion was “created in Venezuela at the direction of


   36
       Donald J. Trump (@realDonaldTrump), Twitter (Nov. 19, 2020), available at,
   https://twitter.com/realDonaldTrump/status/1329408856733184008 (Ex. 31).



                                                   21
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4889
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    22 of 124
                                                                          Page 97 of 199




   Hugo Chávez to make sure he never lost an election,” that Dominion flipped votes from Trump to

   Biden by running an algorithm that automatically flips all the votes, and that George Soros’s

   “number two person” Lord Malloch Brown was “one of the leaders of the Dominion project.”

   Based on these false assertions of fact, Powell stated, “There should never be another election

   conducted in this country, I don’t care if it’s for local dog catcher, using a Dominion machine ...”37

          64.     The same day as Powell’s televised D.C. press conference with Rudy Giuliani and

   Jenna Ellis, someone purchased the web domain sidneypowell2024.com. Privacy services were

   used to hide the registrant’s name and address.

                       Despite Having No Evidence to Support Her Claims,
        Powell Capitalizes on Her False Accusations to Ingratiate Herself to Donald Trump

          65.     The same day as the press conference, Fox News’s Tucker Carlson called Powell

   out for failing to produce any evidence to support her incredible claims. Despite his invitation to

   Powell to appear on his show and present her evidence, “she never sent [] any evidence, despite a

   lot of requests ... not a page.” He also stated that when he and his staff kept pressing for Powell

   to present evidence, “she got angry with us and told us to stop contacting her ... so we checked

   with others around the Trump campaign, people in positions of authority; they told us Powell has

   never given them any evidence either, nor did she provide any today at the press conference.” He

   concluded that Powell “never demonstrated that a single actual vote moved illegitimately by

   software from one candidate to another. Not one.”38




   37
      Trump Campaign News Conference on Legal Challenges, CSPAN (Nov. 19, 2020), available at,
   https://www.c-span.org/video/?478246-1/trump-campaign-alleges-voter-fraud-states-plans-
   lawsuits (last visited Jan. 4, 2021) (Ex. 32).
   38
      MUST-SEE: Tucker Carlson ABANDONS Trump’s election fraud case on air, YouTube (Nov.
   19, 2020), available at, https://www.youtube.com/watch?v=BspHzH6RRxo (last visited Jan. 4,
   2021) (Ex. 33).


                                                     22
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4890
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    23 of 124
                                                                          Page 98 of 199




          66.    Despite Powell’s failure to provide evidence, video of her false accusations at the

   D.C. press conference was foreseeably tweeted by the GOP and by Powell’s ally, Donald Trump,

   to his more than 88 million followers, instantly and irreparably damaging Dominion’s reputation

   and business to a global audience and putting the lives of Dominion employees in danger.39




          67.    Emboldened by Trump’s endorsement of her false accusations, which launched her

   into political superstardom, Powell’s defamatory media campaign continued and intensified with

   appearances on the Fox Business program, Mornings with Maria and the Washington Examiner’s

   podcast Examining Politics.




   39
       Donald J. Trump (@realDonaldTrump), Twitter (Nov. 20, 2020), available at,
   https://twitter.com/realDonaldTrump/status/1329760015314464770?s=20 (Ex. 34).


                                                 23
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4891
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    24 of 124
                                                                          Page 99 of 199




          68.     On November 20, 2020, after a hand count of 100% of the paper ballots cast in

   Georgia’s election verified the accuracy of the machine counts and conclusively disproved

   Powell’s accusations of voter fraud in Georgia, Georgia’s Republican Governor Kemp and

   Secretary of State Raffensperger certified the election results in that state.40

          69.     The very next day, Powell conducted a telephonic interview with Newsmax, during

   which she doubled down on her false accusations against Dominion, claimed that the Georgia

   certification was a “total farse,” and claimed that “Mr. Kemp and the Secretary of State … are in

   on this Dominion scam with their last-minute purchase or award of a contract to Dominion of a

   hundred million dollars.”41 Governor Kemp and Secretary of State Raffensperger received death

   threats as a result of Powell’s false claims.

          70.     The next day, on November 22, during an interview on ABC News’s This Week,

   Trump loyalist Chris Christie gave an interview in which he stated “If you’ve got the evidence of

   fraud, present it. … The conduct of the president’s legal team has been a national embarrassment.

   Sidney Powell accusing Governor Brian Kemp of a crime, on television, yet being unwilling to go

   on TV and defend and lay out the evidence that she supposedly has. … If you’re unwilling to come

   forward and present the evidence, it must mean the evidence doesn’t exist.”42 Powell has never




   40
      See Kate Brumback, Georgia officials certify election results showing Biden win, Associated
   Press (Nov. 20, 2020), available at, https://apnews.com/article/georgia-certify-election-joe-biden-
   ea8f867d740f3d7d42d0a55c1aef9e69 (Ex. 35).
   41
      Sidney Powell: It will be BIBLICAL, Newsmax TV (Nov. 21, 2020), available                     at,
   https://www.youtube.com/embed/Y68pEknYyCM?rel=0&start=0 (last visited Jan. 4, 2021) (Ex.
   36).
   42
      Paul Kane and Felicia Sonmez, Chris Christie calls the conduct of Trump’s legal team a
   ‘national    embarrassment,’       Wash.       Post   (Nov.      22,    2020),     available     at,
   https://www.washingtonpost.com/politics/republicans-christie-trump-
   concede/2020/11/22/05c280e6-2cda-11eb-bae0-50bb17126614_story.html (Ex. 37).


                                                     24
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4892
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      25 ofPage
                                                                           124 100 of 199




    come    forward    to   present   evidence    that    Dominion   bribed   Governor   Kemp   or

    Secretary Raffensperger because no such evidence exists; Powell’s accusations are false.

           71.     That same day, someone purchased the web domain sidneypowellforpresident.com.

    Privacy services were used to hide the registrant’s name and address.

           72.     In calls to the White House, several Republican senators warned that Powell

    seemed unhinged,43 and the Trump Campaign issued the following statement: “Sidney Powell is

    practicing law on her own. She is not a member of the Trump Legal Team. She is also not a

    lawyer for the President in his personal capacity.”




           73.     Powell was undeterred. On November 23, she issued public statements claiming

    that “votes for Trump and other Republicans” had been “stolen by massive election fraud through



    43
      Aaron C. Davis, Josh Dawsey, Emma Brown & Jon Swaine, For Trump Advocate Sidney Powell,
    a playbook steeped in conspiracy theories, Wash. Post (Nov. 28, 2020), available at,
    https://www.washingtonpost.com/investigations/sidney-powell-trump-kraken-
    lawsuit/2020/11/28/344d0b12-2e78-11eb-96c2-aac3f162215d_story.html (Ex. 23).


                                                    25
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4893
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      26 ofPage
                                                                           124 101 of 199




    Dominion” and that she was compiling “overwhelming” “evidence” that Dominion’s software

    “was used to shift millions of votes from President Trump…”44

           74.     On November 24, just two days after the Trump Campaign had publicly distanced

    itself from her, Powell repeated her defamatory falsehoods about Dominion during a televised

    interview on the Fox Business program Lou Dobbs Tonight, which Powell’s ally Donald Trump

    foreseeably retweeted to his more than 88 million Twitter followers.45




    44
       Kathryn Watson, Trump legal team disavows association with lawyer Sidney Powell, CBS News
    (Nov. 23, 2020), available at, https://www.cbsnews.com/news/sidney-powell-disavowed-by-
    trump-campaign/ (Ex. 38); Masooma Haq, Former Republican Candidate Alleges Hard Evidence
    of Corruption in US Election System, The Epoch Times (Nov. 23, 2020), available at,
    https://www.theepochtimes.com/expert-hard-evidence-of-corruption-in-us-election-
    system_3590417.html (Ex. 39).
    45
       BREAKING NEWS: Sidney Powell Tells Lou Dobbs Her Lawsuit in Georgia May Be Filed As
    Soon        As      Tomorrow,      YouTube      (Nov.     24,     2020),      available   at,
    https://www.youtube.com/watch?v=KpT2Rz4rTWM (last visited Jan. 4, 2021) (Ex. 40); Lou
    Dobbs         (@LouDobbs),        Twitter     (Nov.     24,      2020),      available    at,
    https://twitter.com/LouDobbs/status/1331366325629968386?s=20 (Ex. 41).


                                                   26
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4894
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      27 ofPage
                                                                           124 102 of 199




              Powell and Wood File Sham Litigations and Hold a Georgia Political Rally
                          to Further Their Defamatory Media Campaign

           75.     On November 25, Powell and her Georgia-based ally and co-counsel L. Lin Wood

    filed lawsuits together in federal courts in Georgia and Michigan. (Wood is known for using

    Twitter —until his account was permanently suspended on January 6, 2021—and Parler to falsely

    accuse Chief Justice John G. Roberts of being a child-murdering pedophile and to call for Vice

    President Mike Pence to be executed by “firing squad” for “treason.”46) In their lawsuits, Powell

    and Wood alleged “massive election fraud” in the 2020 election, claiming that Dominion was

    “founded by foreign oligarchs and dictators to ensure computerized ballot-stuffing and vote

    manipulation to whatever level was needed to make certain Venezuelan dictator Hugo Chávez

    never lost another election.”47 The following week, on December 1 and 2, 2020, Powell and Wood

    filed similar lawsuits in federal courts in Wisconsin and Arizona, repeating their false claims of

    “massive election fraud.”

           76.     As licensed attorneys, Powell and Wood were obligated to investigate the factual

    basis for their claims before making them in public filings. As such, they either conducted the

    inquiry required of them as licensed attorneys and violated their ethical obligations by knowingly




    46
           Lin     Wood      (@LLinWood),        Twitter     (Jan.   1,    2021),    available   at,
    https://twitter.com/LLinWood/status/1345067881319587840; Lin Wood (@LLinWood), Twitter
    (Jan. 4, 2021), available at, https://twitter.com/LLinWood/status/1345991175690457091;
    LLinWood           (@linwood),        Parler     (Jan.      4,      2021),     available     at,
    https://parler.com/post/99be4095510747c2928ed02a4bc41a18 (Ex. 9).
    47
       Complaint at ¶ 5, Pearson v. Kemp, No. 12-cv-04809 (N.D. Ga. Nov. 25, 2020) [Dkt. 1],
    available at, https://defendingtherepublic.org/wp-content/uploads/2020/11/COMPLAINT-CJ-
    PEARSON-V.-KEMP-11.25.2020.pdf; Complaint for Declaratory, Emergency, and Permanent
    Injunctive Relief at ¶ 5, King v. Whitmer, No. 20-cv-13134 (E.D. Mich. Nov. 29, 2020) [Dkt. 6],
    available        at,      https://defendingtherepublic.org/wp-content/uploads/2020/11/Michigan-
    Complaint.pdf.


                                                   27
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4895
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      28 ofPage
                                                                           124 103 of 199




    making false assertions rebutted by the information they found, or they violated their ethical

    obligations by purposefully avoiding undertaking the reasonable inquiry required of them.

           77.     After Powell and Wood had filed their election lawsuit in Georgia and posted the

    “evidence” from that case to their fundraising website, Trump loyalist and then-U.S.

    Attorney General William Barr rebutted Powell’s and Wood’s claims against Dominion, stating,

    “There’s been one assertion that would be systemic fraud and that would be the claim that

    machines were programmed essentially to skew the election results. And the DHS and DOJ have

    looked into that, and so far, we haven’t seen anything to substantiate that.”48

           78.     On December 2, 2020, the same day they filed their fourth election lawsuit, Powell

    and Wood co-led and spoke at a televised “Stop the Steal” rally attended by Trump supporters in

    Alpharetta, Georgia. During the rally, Powell and Wood falsely accused Dominion of rigging the

    election against Trump, being created in Venezuela to rig elections for Hugo Chávez, and bribing

    Georgia’s governor and secretary of state. Based on those false accusations, which Wood claimed

    were backed by “piles of evidence” and “mountains of evidence,” Powell told the crowd that there

    should not be a runoff election for Georgia’s Senate seats “certainly not on Dominion machines,”

    and implored Georgia voters to “flood the legislators here in Georgia and the Governor and the

    Secretary of State with phone calls and letters.” Wood instructed the crowd to surround Governor

    Kemp’s house and blow their horns, led the crowd in chanting “LOCK HIM UP!,” and vowed to

    never vote for Kemp again. Wood also used the rally to promote OAN, Newsmax, and The Epoch

    Times—i.e., three media outlets that gave Powell a platform and endorsed and repeated Powell’s




    48
      Michael Balsamo, Disputing Trump, Barr says no widespread election fraud, Associated Press
    (Dec. 1, 2020), available at, https://apnews.com/article/barr-no-widespread-election-fraud-
    b1f1488796c9a98c4b1a9061a6c7f49d (Ex. 43).


                                                    28
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4896
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      29 ofPage
                                                                           124 104 of 199




    and Wood’s false accusations about Dominion.49 Powell and Wood both solicited donations

    during the rally and, at one point Wood shouted, to thunderous applause, “How about

    Sidney Powell and Mike Flynn in 2024?”




              Sidney Powell and L. Lin Wood at their “Stop the Steal” rally in
              Alpharetta, Georgia, on December 2, 2020.




             Hundreds gather to hear Sidney Powell and L. Lin Wood speak at a “Stop the
             Steal” rally in Alpharetta, Georgia, on December 2, 2020.


    49
      Sidney Powell, Lin Wood attend ‘Stop the Steal’ rally in Georgia, YouTube, (Dec. 2, 2020),
    available at, https://www.youtube.com/watch?v=pq-_B5z3QIA (last visited Jan. 4, 2021) (Ex. 44).


                                                  29
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4897
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      30 ofPage
                                                                           124 105 of 199




           79.     Within a week of their “Stop the Steal” rally in Georgia, all four of the election

    lawsuits Powell and Wood had filed together were dismissed. Between November 25 (the date

    their first election lawsuits were filed) and December 9 (the date their last election case was

    dismissed), when they were supposedly litigating cases they claimed would overturn the results of

    a U.S. presidential election, Powell gave five interviews (to Newsmax, Fox Business, The John

    Fredericks Show, and Huckabee with Mike Huckabee), during which she repeated her defamatory

    falsehoods about Dominion and touted the “evidence” on her fundraising website.

           80.     Powell and Wood filed their election lawsuits—which never had a chance of

    reversing the results of the election—with the obvious and cynical purpose of creating court

    documents they could post on their fundraising websites and tout as “evidence” during their media

    campaign, to raise funds and their public profiles, and to ingratiate themselves to Donald Trump

    for additional benefits and opportunities that they expected to receive as a result of their association

    with him. Indeed, the same day that Powell filed her election lawsuit in Georgia, Trump pardoned

    Powell’s client Michael Flynn—who had previously pleaded guilty to lying to the FBI. In

    December, Donald Trump repeatedly gave Powell an audience in the White House, where she

    pressured him to appoint her special counsel to investigate “election fraud,” i.e., the very false

    accusations giving rise to this case. And, on information and belief, Powell has capitalized on her

    new-found fame to sell more copies of her book and t-shirts.50

           81.     The Courts where Powell and Wood filed their meritless lawsuits saw right through

    their sham. The United States District Court for the Eastern District of Michigan found that Powell



    50
         See Sidney Powell (@SidneyPowell1), Twitter (Jan. 2, 2021), available at,
    https://twitter.com/SidneyPowell1/status/1345578709919670272; see also Sidney Powell,
    https://www.sidneypowell.com/shop (last visited Jan. 7, 2021) (“Due to increased demand, new
    book orders are on backorder until January 1, 2021. Shop a selection of Sidney Powell’s Best
    Seller Licensed to Lie, and “Creeps on A Mission” T-Shirts!”).


                                                      30
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4898
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      31 ofPage
                                                                           124 106 of 199




    and Wood had submitted “nothing but speculation and conjecture that votes for President Trump

    were destroyed, discarded or switched to votes for Vice President Biden.” Op. & Order at 34, King

    v. Whitmer, No. 20-cv-12134 (E.D. Mich. Dec. 7, 2020) [Dkt. 62].

           82.    The United States District Court for the District of Arizona found that the evidence

    put forward by Powell and Wood was impressive only for its volume and was “largely based on

    anonymous witnesses, hearsay, and irrelevant analysis of unrelated elections,” and includes

    “expert reports” that “reach implausible conclusions, often because they are derived from wholly

    unreliable sources.” Order at 24-25, Bowyer v. Ducey, No. 2-20-cv-02321 (D. Ariz. Dec. 9, 2020)

    [Dkt. 84]. The “wholly unreliable sources” put forward by Powell and Wood in that case (whose

    declarations were posted on Powell’s fundraising website) included Terpsichore Maras-Lindeman,

    Russell Ramsland, William Briggs, and Josh Merritt a.k.a. “Spyder.”

           83.    After her last election lawsuit was dismissed on December 9, Powell doubled down

    on her false accusations about Dominion; in response to a tweet by Donald Trump, she wrote, “The

    election & media were all #rigged. Your voters broke the #Dominion algorithm… This election

    fraud must be completely exposed & ended NOW for the world.”51




    51
         Sidney Powell (@SidneyPowell1), Twitter (Dec. 10, 2020), available                        at,
    https://twitter.com/SidneyPowell1/status/1337251453359026183?s=20 (Exhibit 45).


                                                   31
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4899
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      32 ofPage
                                                                           124 107 of 199




           84.    From December 10 to 15, Powell’s defamatory media campaign continued with

    appearances on Fox Business’s Lou Dobbs Tonight, The Epoch Times, and The John Fredericks

    Show, during which she repeated her defamatory falsehoods about Dominion.

           85.    During her December 10 appearance on Lou Dobbs Tonight, Powell repeated her

    falsehoods about Dominion, claimed they were supported by “real evidence” on her fundraising

    website defendingtherepublic.org, and—in response to Dobbs’s offer to put forward on the

    broadcast whatever evidence Powell had—Powell promised to get Dobbs “more information that

    is just stunning tonight.”52 Powell broke that promise: as admitted by Dobbs weeks later, “Eight




    52
      Evidence of Fraud: Sidney Powell and Lou Dobbs discuss, Fox Business (Dec. 10, 2020),
    available at, https://defendingtherepublic.org/?p=1168; https://video.foxbusiness.com/v/6215520
    845001/#sp=show-clips (last visited Jan. 4, 2021) (Ex. 27).


                                                  32
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4900
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      33 ofPage
                                                                           124 108 of 199




    weeks from the election and we still don’t have verifiable, tangible support for the crimes that

    everyone knows were committed… We have had a devil of a time finding actual proof.”53

           86.    On December 11, 2020, Powell posted a tweet, tagging Donald Trump,

    L. Lin Wood, and Newsmax’s Greg Kelly, and stating:

                  #ElectionFraud
                  There should be no more voting on computers or #Dominion anywhere
                  Can only expect another #rigged result54




    53
          Matt Wilstein (@mattwilstein), Twitter (Jan. 4, 2021), available at,
    https://twitter.com/mattwilstein/status/1346245027932979200.
    54
        See Sidney Powell (@SidneyPowell1), Twitter (Dec. 11, 2020), available at,
    https://twitter.com/SidneyPowell1/status/1337264198041133057 (Ex. 46).


                                                  33
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4901
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      34 ofPage
                                                                           124 109 of 199




     To Bolster Her Fundraising and Defamatory Media Campaign, Powell Proffered “Evidence”
              That Was Deliberately Misrepresented, Manufactured, and Cherry-Picked

           87.     Powell put forward purported “evidence” in her court filings that was deliberately

    misrepresented, manufactured, and cherry-picked. Although Dominion is not currently suing

    Powell based on the false statements in Powell’s sham litigations, the manipulation of the judicial

    process apparent in Powell’s court filings is additional evidence that Powell knew the statements

    she made about Dominion—during her defamatory press conference in Washington, D.C., “Stop

    the Steal” rally, and media campaign—were false. Moreover, as further evidence of her actual

    malice, during her defamatory media campaign, Powell sought to lend credence to her false

    accusations—and to solicit donations—by touting the flawed “evidence” attached to the court

    filings posted to her fundraising website.

           88.     For example, Powell sponsored the declaration of an anonymous “military

    intelligence expert” code-named “Spyder,” who has since been identified as Josh Merritt.55

    Powell’s “military intelligence expert” has now admitted that he never actually worked in military

    intelligence and that the declaration Powell’s team wrote for him to sign is “misleading” and he

    “was trying to backtrack” on it.56

           89.     Powell also cherry-picked Princeton professor Andrew W. Appel’s statements

    about a decades-old machine not designed by Dominion, which was not used in the 2020 election

    in any of the swing states being challenged by Powell. Powell appended Professor Appel’s cherry-

    picked statements to her court filings so that she could post them to her fundraising website, as



    55
       Complaint at Ex. 7, Pearson v. Kemp, No. 12-cv-04809 (N.D. Ga. Nov. 25, 2020) [Dkt. 1-9],
    available at, https://defendingtherepublic.org/?page_id=986.
    56
       Emma Brown, Aaron C. Davis & Alice Crites, Sidney Powell’s secret ‘military intelligence
    expert,’ key to fraud claims in election lawsuits, never worked in military intelligence, Wash. Post
    (Dec. 11, 2020), available at, https://www.washingtonpost.com/investigations/sidney-powell-
    spider-spyder-witness/2020/12/11/0cd567e6-3b2a-11eb-98c4-25dc9f4987e8_story.html (Ex. 2).


                                                    34
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4902
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      35 ofPage
                                                                           124 110 of 199




    though Professor Appel’s expertise were “evidence” supporting her election-rigging claims against

    Dominion. In reality, Professor Appel and 58 other specialists in election security have forcefully

    rebutted Powell’s claims, explaining that they “have never claimed that technical vulnerabilities

    have actually been exploited to alter the outcome of any US election.”57 They further explained

    that “no credible evidence has been put forth that supports a conclusion that the 2020 election

    outcome in any state has been altered through technical compromise.”58

           90.     Powell also touted a shocking declaration from an anonymous purported

    Venezuelan military officer alleging a decades-old international election-rigging conspiracy

    beginning with Hugo Chávez.59        But the “anonymous witness’s” explanation for why he

    purportedly came forward was a near-verbatim recitation from another declaration put forward by

    Powell, proving that those witnesses did not each write their declarations independently and raising

    serious questions about the role that Powell and her team played in drafting the declarations

    attached to Powell’s court filings and touted as “evidence” during her defamatory media campaign.




    57
       See Tony Adams, Prof. Andrew W Appel, et al., Scientists say no credible evidence of
    computer fraud in the 2020 election outcome, but policymakers must work with experts to
    improve confidence, Matt Blaze (Nov. 16, 2020), available at,
    https://www.mattblaze.org/papers/election2020.pdf (Ex. 47) (emphasis added).
    58
       Id. (emphasis added).
    59
       Declaration of an anonymous source claiming to have been selected for the “national security
    guard detail of the President of Venezuela,” Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga.
    Nov. 25, 2020) [Dkt. 1-2 at ¶ 4], available at, https://defendingtherepublic.org/?page_id=986;
    Complaint at Ex. 1, King v. Whitmer, No. 20-cv-13134 (E.D. Mich. Nov. 25, 2020) [Dkt. 1-1],
    available at, https://defendingtherepublic.org/?page_id=1015.


                                                    35
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4903
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      36 ofPage
                                                                           124 111 of 199




      Declaration of an anonymous source claiming Statement by Ana Mercedes Díaz Cardozo,
      to have been selected for the “national security Pearson v. Kemp, No. 1:20-cv-04809 (N.D.
      guard detail of the President of Venezuela,” Ga. Nov. 25, 2020) [Dkt. 1-3 at ¶ 3].
      Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga.
      Nov. 25, 2020) [Dkt. 1-2 at ¶ 4].

      “I want to alert the public and let the world         “I want to alert the public and let the world
      know the truth about the corruption,                  know the truth about corruption,
      manipulation, and lies being committed by a           manipulation, and lies being committed
      conspiracy of people and companies intent upon        through a conspiracy of individuals and
      betraying the honest people of the United States      businesses with the intention of betraying the
      and their legally constituted institutions and        honest people of the United States and its
      fundamental rights as citizens. This conspiracy       legally    constituted     institutions   and
      began more than a decade ago in Venezuela and         fundamental rights as citizens. This
      has spread to countries all over the world. It is a   conspiracy began more than a decade ago in
      conspiracy to wrongfully gain and keep power          Venezuela and has spread to countries all
      and wealth. It involves political leaders,            over the world. It is a conspiracy to unjustly
      powerful companies, and other persons whose           gain and maintain power and wealth. It
      purpose is to gain and keep power by changing         involves political leaders, powerful
      the free will of the people and subverting the        companies, and other persons whose purpose
      proper course of governing.”                          is to gain and maintain power by changing
                                                            people’s free will and subverting the proper
                                                            course of governing.”


                             Powell Put Forward Doctored Evidence and
                 Withheld Key Proof to Support Her False Accusations About Dominion

           91.     Powell and Wood repeatedly told national audiences that Dominion had bribed

    Georgia’s Republican governor and secretary of state for a last-minute no-bid contract. They

    claimed to have evidence to support that accusation, but never produced it during their televised

    appearances or on Twitter. Instead, in their sham litigation in Georgia, they claimed that

    Governor Kemp and Secretary of State Raffensperger had “rushed” through the purchase of

    Dominion voting machines and software, noting that the Dominion certification from the secretary

    of state was “undated,” and attaching a copy of an undated Dominion Certification. In reality, the




                                                      36
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4904
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      37 ofPage
                                                                           124 112 of 199




    authentic certificate is dated August 9, 2019—more than a year before the November 2020

    election—and is publicly available online at the Georgia Secretary of State’s website.60


     Doctored undated Secretary of State certificate Authentic dated Secretary of State certificate
     attached to Powell’s complaint in Georgia       publicly available online




           92.     Upon information and belief, Powell, Wood, or someone reporting to them

    downloaded the authentic certificate from the Secretary of State’s website and cut off the date,

    seal, and signature before attaching the doctored document as an exhibit to their Georgia complaint




    60
       Georgia Secretary of State, Elections Security Is Our Top Priority: Security-Focused Tech
    Company, Dominion Voting to Implement New Verified Paper Ballot System, available at,
    https://sos.ga.gov/securevoting/ (Ex. 1); compare Complaint at Ex. 5, Pearson v. Kemp, No. 1:20-
    cv-04809       (N.D.     Ga.      Nov.      25,    2020)       [Dkt.     1-6],   available    at,
    https://defendingtherepublic.org/?page_id=986 with Georgia Secretary of State,
    Dominion Certification (Aug. 9, 2019), available at, https://sos.ga.gov/admin/uploads/Dominion
    _Certification.pdf (Ex. 10).


                                                    37
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4905
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      38 ofPage
                                                                           124 113 of 199




    and uploading it to Powell’s fundraising website as “evidence” supporting the bribery accusations

    they made during the “Stop the Steal” rally and in media appearances.

           93.     Other government records prove that Dominion won the Georgia contract after

    scoring the highest in a competitive bid process (not a no-bid process)—during which it competed

    against ES&S and Smartmatic; those records are also publicly available on the very same webpage

    where, upon information and belief, Powell, Wood, or someone reporting to them downloaded the

    dated Dominion Certification before doctoring it.61




    61
      Georgia Secretary of State, Elections Security Is Our Top Priority: Security-Focused Tech
    Company, Dominion Voting to Implement New Verified Paper Ballot System, available at,
    https://sos.ga.gov/securevoting/ (Ex. 1).


                                                   38
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4906
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      39 ofPage
                                                                           124 114 of 199




           94.     Anyone downloading the Dominion Certification from the Secretary of State’s

    website can see—in the links directly above it—that Dominion competed against Smartmatic for

    the Georgia contract and is thus not the same company as Smartmatic or owned by Smartmatic.

           95.     During her defamatory media campaign, Powell either actually knew about these

    readily available government records or purposefully avoided them in reckless disregard of the

    truth and in violation of her ethical duties as a licensed attorney.

           96.     Ironically, of the three companies identified on the Georgia Secretary of State’s

    website as having submitted a bid for the Georgia contract, Dominion is the only one that has never

    serviced an election in Venezuela. Both Smartmatic and ES&S have serviced Venezuelan

    elections. But Powell targeted Dominion with her claim of Venezuelan election-rigging not

    because she believed it was true, but because it supported her false preconceived narrative.

       Starting with the Claims of a Facially Unreliable Purported Venezuelan Military Officer,
      Powell Deliberately Embellished His Claims and Misrepresented the Relationship Between
         Dominion and Smartmatic to Support Her Defamatory Falsehoods About Dominion

           97.     During her defamatory media campaign, Powell has asserted that her accusations

    of Venezuelan election-rigging against Dominion are supported by the declaration of an

    anonymous purported Venezuelan military officer. There are several obvious reasons why that

    source is unreliable on its face, including: (1) a key portion of his declaration is nearly word-for-

    word identical to another declaration submitted by Powell, proving that those witnesses did not

    write their declarations independently; (2) his declaration has been redacted to conceal his identity

    and key details about his background; (3) even if he is who he purports to be, there are serious

    reasons to doubt the outlandish claims of someone who worked for a dictatorship with an interest

    in undermining confidence in American democracy, particularly where, as here, his claims had

    the potential to—and did in fact—undermine confidence in American democracy; and

    (4) American Trump appointees like Chris Krebs and Bill Barr—who, unlike Powell’s source,


                                                      39
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4907
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      40 ofPage
                                                                           124 115 of 199




    have never worked for a Venezuelan dictator—have confirmed that there was no widespread voter

    fraud in the 2020 election.

           98.      But even if one were to credit the incredible claims of the associate of a foreign

    dictator, even his declaration—which was attached to Powell’s court filings—does not actually

    claim that Dominion was created in Venezuela for the purpose of rigging elections for

    Hugo Chávez.      Rather, his declaration makes that claim about Dominion’s competitor,

    Smartmatic. Although his declaration blithely asserts that Smartmatic software is “in the DNA”

    of every vote tabulating company’s software and system, it fails to provide any credentials,

    expertise, or factual basis whatsoever from which the declarant could possibly determine what is

    “in the DNA” of proprietary software he never even claims to have had access to, which is operated

    by multiple voting machine companies he never even claims to have worked for.62 As such, Powell

    knew or recklessly disregarded that that claim was obviously baseless and false.

           99.      In addition, if Powell’s anonymous purported Venezuelan military officer is in fact

    Leamsy Villafaña José Salazar—as has been reported by the Associated Press and the

    Caracas Chronicles—that would raise other serious doubts about the veracity of his declaration.

    After serving Hugo Chávez, Salazar worked for Diosdado Cabello, the alleged head of a

    Venezuelan drug cartel, before cooperating with the United States Drug Enforcement Agency. He

    is quoted in a 2016 book titled Boomerang Chávez: The Fraud that Led to Venezuela’s Collapse,

    which alleges that Smartmatic (not Dominion) was involved in rigging elections for Hugo Chávez

    in Venezuela.




    62
      Declaration of an anonymous source claiming to have been selected for the “national security
    guard detail of the President of Venezuela,” Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga. Nov.
    25, 2020) [Dkt. 1-2 at ¶ 4], available at, https://defendingtherepublic.org/?page_id=986.


                                                    40
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4908
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      41 ofPage
                                                                           124 116 of 199




           100.    But—unlike the declaration attached to Powell’s sham litigation—the book makes

    no mention of Dominion and identifies Salazar by name. This raises troubling questions about

    Powell’s knowledge of the falsity of her claims about Dominion and the evidence she presented in

    support of those claims. For example, if Salazar was already identified by name in a book alleging

    Venezuelan election-rigging, why was his identity redacted from the declaration attached to

    Powell’s court filings? And if Salazar actually believed the Smartmatic software is “in the DNA”

    of Dominion and every other American voting machine company, why is that explosive accusation

    not mentioned anywhere in the book for which he was a source? If Salazar is now a pure-hearted

    whistleblower with the best interests of American democracy at heart, why did he wait more than

    five years after arriving in the United States—until after Trump had lost the presidential election—

    to tell anyone that U.S. elections were being rigged through the use of decades-old Venezuelan

    vote-flipping software allegedly “in the DNA” of the software of all companies servicing U.S.

    elections? And, especially given his prior cooperation with the U.S. federal government, why did

    he take his allegation to Sidney Powell, rather than to Trump’s Attorney General Bill Barr or

    Trump’s Justice Department or Trump appointee Chris Krebs? Or perhaps he did take his

    allegation to them and they found it utterly lacking in credibility for all of the reasons set forth

    above, all of which were known to or readily knowable by Powell before she touted his allegation

    during her televised media tour.

           101.    In any event, Powell deliberately embellished her anonymous declarant’s obviously

    false accusation about Smartmatic software being “in the DNA” of Dominion’s systems, claiming,

    for example, that “Smartmatic owns Dominion,”63 that Dominion and Smartmatic “have the same




    63
       The Affidavit: Sidney Powell With Lou Dobbs, YouTube (Nov. 16, 2020), available at,
    https://www.youtube.com/watch?v=n_p1sonhp-k (last visited Jan. 4, 2021) (Ex. 48).


                                                    41
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4909
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      42 ofPage
                                                                           124 117 of 199




    history from their inception,” that “[t]here’s thousands of people in federal prison on far less

    evidence of criminal conduct than we have already against the Smartmatic and Dominion Systems

    companies,”64 and that “[t]he flipping of votes by Dominion is even advertised in their ability to

    do that … They’ve done it in Venezuela.”65

           102.    These are just a few examples of instances when Powell deliberately

    misrepresented evidence in her possession to conflate Dominion and Smartmatic in order to tarnish

    Dominion with claims that had actually been made about Smartmatic. For example, Powell gave

    an interview on The Sean Hannity Show and falsely claimed, “Senator Warren and Klobuchar and

    some others, in December of 2019, were complaining about the Venezuelan connection and the

    corruption in the Dominion systems. And Carolyn Maloney was one of the congressmen who, ten

    years ago or so, called it out and tried to get the government not to approve its use whatsoever.”66

           103.    Powell’s own court filings prove she knows those claims are false.

    Congresswoman Maloney’s letter (which Powell knew about because it was attached to her court

    filings) was not about Dominion; instead, it raised concerns that “a Venezuelan businessman” had




    64
       Sidney Powell Follows Up With Lou Dobbs About Today’s Press Briefing, YouTube (Nov. 19,
    2020), available at, https://www.youtube.com/watch?v=X-53TpxRtxI (last visited Jan. 4, 2021)
    (Ex. 49).
    65
       Powell: Election Fraud Now Obvious Because President Trump’s Landslide Victory Broke
    Dominion     ‘Vote-Switch’      Algorithm,      OAN      (Dec.     30,   2020),  available  at,
    https://www.oann.com/powell-election-fraud-now-obvious-because-president-trumps-landslide-
    victory-broke-dominion-vote-switch-algorithm/ (last visited Jan. 4, 2021) (Ex. 50); The Rush
    Limbaugh       Show,        iHeart      Radio      (Dec.       29,     2020),   available   at,
    https://www.iheart.com/podcast/1119-the-rush-limbaugh-show-57927691/episode/the-rush-
    limbaugh-show-podcast--75675693/ (last visited Jan. 7, 2021) (Ex. 25).
    66
        The Sean Hannity Show with Louie Gohmert, iHeart Radio (Dec. 23, 2020), available at,
    https://www.sidneypowell.com/media/listen-below-for-sidney-powells-latest-insight-into-the-
    fraudulent-2020-election (last visited Jan. 4, 2021) (Ex. 51).


                                                    42
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4910
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      43 ofPage
                                                                           124 118 of 199




    “a controlling interest in Smartmatic.”67     And, far from complaining about a “Venezuelan

    connection” and “corruption” in Dominion’s systems or saying that Smartmatic owns Dominion,

    Senators Warren and Klobuchar’s letter (which Powell knew about because it was attached to her

    court filings) raises questions about potential vulnerabilities—not “corruption”—in Dominion’s

    systems, and makes clear that Dominion is majority owned by an American private equity firm—

    not Smartmatic or Venezuelans.68 Far from simply raising concerns about potential vulnerabilities

    as Senators Warren and Klobuchar had done, Powell falsely accused Dominion of actually rigging

    the 2020 election and having been designed for that very purpose, and then deliberately

    misrepresented that the letter from Senators Warren and Klobuchar was evidence supporting her

    false claim.

                        Powell Put Forward Conspiracy Theorists, Con Artists,
                          and Other Facially Unreliable Sources as Experts

           104.    In order to bolster and lend credence to her false accusations about Dominion,

    Powell also touted “expert” witnesses who submitted declarations in support of her sham

    litigations, which Powell posted to her fundraising website. Powell’s so-called experts included

    Terpsichore Maras-Lindeman, Russell Ramsland, William Briggs, Matt Braynard, and

    Navid Keshavarz-Nia.

           105.    According to a publicly available court order, Terpsichore Maras-Lindeman is a

    serial liar and con artist.69 After serving in the Navy for less than a year, Maras-Lindeman created


    67
       Letter from Congresswoman Maloney to Henry M. Paulson (Oct. 6, 2006), Complaint at Ex. 24,
    Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga. Nov. 25, 2020) [Dkt. 1-24], available at,
    https://defendingtherepublic.org/?page_id=986.
    68
       Letter from Senator Warren, Senator Klobuchar, Senator Ron Wyden, and Congressman Mark
    Pocan (Dec. 6, 2019), Complaint at Ex. 26, Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga. Nov.
    25, 2020) [Dkt. 1-26], available at, https://defendingtherepublic.org/?page_id=986.
    69
       Findings of Fact, Conclusions of Law, and Order for Judgment, State v. Maras, No. 51-2018-
    CV-01339 (Dist. Ct. N. Central Jud. Dist., N.D. Sept. 11, 2020), available at,
    https://attorneygeneral.nd.gov/sites/ag/files/documents/RecentActions/2020-09-14-


                                                    43
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4911
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      44 ofPage
                                                                           124 119 of 199




    a profile on Together We Served, an online veteran community, and falsely claimed an extensive

    military career—including that she had reached the rank of lieutenant, served in the Office of

    Naval Intelligence and in combat zones in the Republic of Kosovo, Afghanistan, and Iraq, and was

    awarded multiple medals including a Purple Heart.70 In a recent fraud case, attorneys for the state

    of North Dakota said that Maras-Lindeman falsely claimed to be a doctor.71 They also said she

    used multiple aliases and social security numbers and created exaggerated online resumes as part

    of what they called “a persistent effort … to deceive others.”72 They alleged that Maras-Lindeman

    organized a charitable event to raise funds for homeless shelters, a Catholic school, and a

    monument, but then used money she collected on purchases for herself at Wal-Mart, McDonald’s,

    QVC, and elsewhere.73 A judge ordered Maras-Lindeman to pay more than $25,000 after finding

    that she violated consumer protection laws by misspending money she raised and soliciting

    donations while misrepresenting her experience and education.74 Powell put Maras-Lindeman’s

    affidavit forward as evidence without even bothering to speak to her, whether to assess her

    credibility or otherwise.75 In addition, Powell either knew that she was putting forward the



    MagicCityChristmas-Judgment.pdf (Ex. 52); see also Jon Swaine, Powell’s secret intelligence
    contractor witness is a pro-Trump podcaster, Wash. Post (Dec. 24, 2020), available at,
    https://www.washingtonpost.com/investigations/sidney-powells-secret-intelligence-contractor-
    witness-is-a-pro-trump-podcaster/2020/12/24/d5a1ab9e-4403-11eb-a277-
    49a6d1f9dff1_story.html (Ex. 53).
    70
         LT Terpsichore Lindeman, Together We Served, (Mar. 5, 2020), available at,
    https://web.archive.org/web/20200305152810/https%3A/navy.togetherweserved.com/usn/servlet
    /tws.webapp.WebApp?cmd=SBVTimeLine&type=Person&ID=506419 (Ex. 54); Ex. 53.
    71
       Ex. 52; see also Ex. 53.
    72
       Id.; Complaint at 26, State v. Maras, No. 51-2018-CV-01339 (Dist. Ct. N. Central Jud. Dist.,
    N.D. Jul. 2, 2018) (Ex. 55).
    73
       Id.
    74
       Ex. 52.
    75
       Ex. 53 (“Maras-Lindeman told The Post she had never spoken directly to Powell or anyone
    working on her legal team. She said she distributed the affidavit widely to like-minded people and
    was unaware it had come to Powell’s attention until it appeared as an exhibit in one of her cases.”).
    Powell posted Maras-Lindeman’s affidavit to her fundraising website and attached it to court


                                                     44
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4912
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      45 ofPage
                                                                           124 120 of 199




    affidavit of a judicially adjudicated con artist, or Powell purposefully avoided checking the

    publicly available court order on the North Dakota Attorney General’s website confirming that

    Maras-Lindeman is exactly that.

           106.    Russell Ramsland is a failed Republican congressional candidate and conspiracy

    theorist who has publicly claimed, among other things, that George Soros helped form the

    “Deep State” in Nazi Germany in the 1930s—along with President George H.W. Bush’s father,

    the Muslim Brotherhood, and “leftists.”76 (Mr. Soros was born in 1930.) Ramsland’s views on

    these points have been a matter of public record since at least 2018. As such, Powell put Ramsland

    forward as an expert even though she either knew he was not a reliable source, or she recklessly

    disregarded readily available information demonstrating that. A Delaware judge determined that

    Ramsland provided “materially false information” in support of his claims of vote manipulation77

    when he referenced and cited locations in Minnesota when alleging voter fraud in Michigan—

    something that Powell either knew or recklessly failed to verify by reference through a basic

    Google search.78 Antrim County officials determined that Ramsland’s report was “riddled with




    filings in her election cases in Wisconsin and Arizona. See Am. Complaint at Ex. 13, Feehan v.
    Wis. Election Comm’n, No. 20-cv-01771 (E.D. Wis. Dec. 3, 2020) [Dkt. 9-13], available at,
    https://defendingtherepublic.org/?page_id=1045; Complaint at Ex. 13, Bowyer v. Ducey, No. 2-
    20-cv-02321        (D.     Ariz.     Dec.    9,     2020)    [Dkt.    1-5],     available   at,
    https://defendingtherepublic.org/?page_id=1036.
    76
       John Savage, Texas Tea Partiers Are Freaking Out Over ‘Deep State’ Conspiracy Theories,
    Vice (Sept. 20, 2018), available at, https://www.vice.com/en/article/mbwgxx/texas-tea-partiers-
    are-freaking-out-over-deep-state-conspiracy-theories (Ex. 56).
    77
       Rule to Show Cause, Page v. Oath Inc., No. S20C-07-030 (Del. Super. Ct. Dec. 18, 2020).
    78
        Clara Hendrickson, Affidavit in Michigan lawsuit seeking to overturn election makes wildly
    inaccurate      claims    about     vote,   PolitiFact   (Dec.   4,   2020),     available  at,
    https://www.politifact.com/factchecks/2020/dec/04/russell-james-ramsland-jr/affidavit-
    michigan-lawsuit-seeking-overturn-electi/ (Ex. 57).


                                                   45
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4913
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      46 ofPage
                                                                           124 121 of 199




    false and unsupported claims, baseless attacks, and incorrect use of technical terms.”79 Similarly,

    the former acting director of the Election Assistance Commission’s Voting System Testing and

    Certification program—who is actually an expert in voting systems—said that Ramsland’s report

    showed a “grave misunderstanding” of Antrim County’s voting system and “a lack of knowledge

    of election technology and process.”80 Michigan’s Attorney General and Secretary of State issued

    a joint statement that Ramsland’s report was “critically flawed, filled with dramatic conclusions

    without any evidence to support them.”81 And, conclusively disproving Ramsland’s report, a hand

    recount of paper ballots in Antrim County confirmed that “Dominion’s voting machines accurately

    tabulated the votes cast for president in Antrim County.”82 Yet, even after Ramsland’s report was

    conclusively disproven, Powell continued to misrepresent that Ramsland was a “forensic expert”

    whose report was evidence supporting her false claims about Dominion.

           107.    William Briggs’s claims are based on a list—compiled by Matt Braynard—of

    allegedly ineligible Georgia voters who supposedly voted illegally. A federal judge rejected




    79
       See Report spreads debunked claims about Dominion machines in Michigan county, Associated
    Press     (Dec.    15,    2020),     available    at,   https://apnews.com/article/fact-checking-
    afs:Content:9847904839 (Ex. 58).
    80
       See Todd Spangler, Former election security chief for Trump knocks down Antrim County
    report,     The      Detroit     Free     Press     (Dec.      16,   2020),      available     at,
    https://www.freep.com/story/news/politics/elections/2020/12/16/antrim-county-report-debunked-
    by-former-trump-election-official/3923499001/ (Ex. 59).
    81
       AG, SOS: Plaintiff’s Report in Antrim County Election Lawsuit Demonstrates Lack of Credible
    Evidence in Widespread Fraud or Wrongdoing, Michigan Dep’t of Attorney General (Dec. 14,
    2020), available at, https://www.michigan.gov/ag/0,4534,7-359-92297_47203-547422--,00.html
    (Ex. 42).
    82
       See Trump still wins small Michigan county after hand recount, Associated Press (Dec. 17,
    2020), available at, https://apnews.com/article/election-2020-joe-biden-donald-trump-michigan-
    elections-07e52e643d682c8033a0f26b0d863387 (Ex. 15).


                                                    46
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4914
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      47 ofPage
                                                                           124 122 of 199




    Briggs’s analysis and Braynard’s list—which included voters who were eligible to vote—because

    of its “sheer unreliability.”83

            108.    Navid Keshavarz-Nia’s claims about the 2020 election were described by then-

    CISA director and Trump-appointee Chris Krebs as “nonsense.”84 And Keshavarz-Nia declared,

    under penalty of perjury, that there was a pattern of improbable vote reporting in “Edison County,

    Michigan”—a county that does not exist in that state.

            109.    On information and belief, Powell knew that her purported experts were unreliable

    from information she possessed or purposefully avoided, from her training as an attorney, and from

    her experience as a former federal prosecutor.

                Powell Intentionally Disregarded Hard Evidence and Reliable Sources
               Including Trump Appointees, Republicans, and Election Security Experts
                 Who Rebutted and Disproved Her False Accusations About Dominion

            110.    Even after Powell’s false claims about Dominion rigging the election had been

    repeatedly, forcefully, and publicly rebutted and disproven by the hard evidence of independent

    audits and hand recounts of paper ballots and by reliable sources like Trump appointee

    Chris Krebs, Trump appointee Bill Barr, Georgia’s Republican Governor Brian Kemp, and

    Georgia’s Republican Secretary of State Brad Raffensperger, federal judges, and 59 election

    security experts, Powell intentionally disregarded the truth and continued to promote inherently

    improbable falsehoods about Dominion.



    83
       Order at 26, Bowyer v. Ducey, No. 2-20-cv-02321 (D. Ariz. Dec. 9, 2020) [Dkt. 84]; Michelle
    Ye Hee Lee, Here’s what happened when a Georgia lawmaker scrutinized the Trump campaign’s
    list of allegedly illegal votes, Wash. Post (Dec. 10, 2020), available at,
    https://www.washingtonpost.com/politics/heres-what-happened-when-a-georgia-lawmaker-
    scrutinized-the-trump-campaigns-list-of-allegedly-illegal-votes/2020/12/10/1400d628-3b06-
    11eb-bc68-96af0daae728_story.html (Ex. 60).
    84
       Zach Montellaro and Kyle Cheney, Pro-Trump legal crusade peppered with bizarre blunders,
    Politico (Dec. 3, 2020), available at, https://www.politico.com/news/2020/12/03/sidney-powell-
    trump-election-lawsuit-442472 (Ex. 61).


                                                     47
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4915
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      48 ofPage
                                                                           124 123 of 199




           111.    While endeavoring to make the facts conform to her false preconceived narrative

    that the election was rigged and was the “greatest crime of the century if not the life of the world,”

    Powell was confronted with a number of hurdles that rendered her outlandish claims inherently

    improbable, if not outright impossible.85 At each step of the way, Powell either deliberately

    disregarded the facts disproving her claims or invented new falsehoods to explain away the hurdles

    and reinforce her false preconceived narrative.

           112.    One hurdle was that Dominion—unlike its competitors, Smartmatic and ES&S—

    has never serviced a Venezuelan election at all, let alone to support Hugo Chávez. No matter.

    Powell attempted to overcome this hurdle by deliberately misrepresenting that Dominion was

    owned by Smartmatic, in order to tarnish Dominion with accusations that had actually been made

    about its competitor.

           113.    Another hurdle was that Georgia’s independent audit and hand count of 100% of

    the ballots conclusively disproved the falsehood that Dominion rigged the election in Georgia.

    When specifically asked about this at the “Stop the Steal” rally, Powell falsely claimed that

    “Georgia did not do a full hand recount of the ballots.”86

           114.    Another hurdle rendering Powell’s claims inherently improbable: Georgia’s

    Republican secretary of state and governor rebutted Powell’s claims and refused to overturn

    Georgia’s election results. Powell’s reaction was to falsely accuse them of being in on the

    conspiracy.




    85
       Sidney Powell: Kraken Released in MI; Scotus Next!, The John Fredericks Show (Dec. 14,
    2020),     available     at,   https://www.johnfredericksradio.com/podcast/december-14-2020/;
    https://www.youtube.com/watch?v=qWt1vB-OIZk&list=PL1q2i_zsupwSdYDFTH0pA-X-
    YNz57E5TV&index=2 (last visited Dec. 29, 2020) (Ex. 29).
    86
       Sidney Powell, Lin Wood attend ‘Stop the Steal’ rally in Georgia, YouTube, (Dec. 2, 2020),
    available at, https://www.youtube.com/watch?v=pq-_B5z3QIA (last visited Jan. 4, 2021) (Ex. 44).


                                                      48
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4916
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      49 ofPage
                                                                           124 124 of 199




           115.    Another hurdle: Trump loyalist Attorney General Bill Barr said that U.S. attorneys

    and FBI agents had followed up on complaints they had received, but that there was no evidence

    to substantiate Powell’s claims.87 To overcome that hurdle, Powell repeatedly told televised

    audiences that it was “beyond my comprehension” why the government had not done more to

    address concerns about election integrity. And Powell’s ally L. Lin Wood exhorted the crowd of

    Trump supporters at their televised “Stop the Steal” rally to “send that message to Bill Barr at the

    Justice Department, do your job … You tell the director of the FBI, do your damn job. You work

    for us. Investigate this fraud.”88

           116.    For certain other hurdles rendering Powell’s defamatory falsehoods inherently

    improbable, Powell simply ignored them. For example, she has not explained how a decades-old

    international election-rigging conspiracy involving independent testing labs accredited by the EAC

    and thousands of bipartisan local election volunteers could have evaded detection for so long. Nor

    has she explained how—if Dominion was willing and able to commit a massive fraud to deprive

    Trump of the presidency—Trump won the presidential election in 2016, despite the fact that

    Dominion machines were used in over 1,600 jurisdictions during that election.

                                Dominion Has Suffered Enormous Harm

           117.    As a result of the false accusations disseminated to a global audience by Powell,

    her allies, and like-minded media outlets—who acted in concert to promote a false preconceived

    narrative about the 2020 election, despite the total lack of evidence to support it, and despite the




    87
       Michael Balsamo, Disputing Trump, Barr says no widespread election fraud, Associated Press
    (Dec. 1, 2020), available at, https://apnews.com/article/barr-no-widespread-election-fraud-
    b1f1488796c9a98c4b1a9061a6c7f49d (Ex. 43).
    88
       Sidney Powell, Lin Wood attend ‘Stop the Steal’ rally in Georgia, YouTube, (Dec. 2, 2020),
    available at, https://www.youtube.com/watch?v=pq-_B5z3QIA (last visited Jan. 4, 2021) (Ex. 44).


                                                    49
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4917
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      50 ofPage
                                                                           124 125 of 199




    mountains of paper ballots and the army of credible sources disproving it—Dominion has suffered

    enormous reputational and financial harm and its employees’ lives have been put in danger.

           118.    The disinformation campaign began to go viral after Powell’s first appearance after

    the election on Lou Dobbs Tonight on November 6, 2020. The day after that appearance,

    “Dominion” began trending on Twitter.89

           119.    That trend grew. By way of example, over a three-hour period on December 21,

    2020, the terms “dominion” and “fraud” were tweeted out together by more than 2,200 users with

    over 8.75 million total followers.




    89
       Twitter Trends on Trending words on 7th November, 2020, Trend Calendar, available at,
    https://us.trend-calendar.com/trend/2020-11-07.html (Ex. 62).


                                                   50
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4918
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      51 ofPage
                                                                           124 126 of 199




           120.   Those over 2,200 Twitter users were located across the United States and in 17

    countries around the world.




           121.   Countless media outlets and social media users foreseeably republished and

    disseminated the viral disinformation campaign about Dominion. By way of example only, on

    December 9, 2020, an internet publication called DC Clothesline foreseeably republished Powell’s

    false claims that the software in Dominion’s voting machines “was developed and financed by

    some of our enemies, including Venezuela,” that “Dominion machines cannot be relied on at all,”

    that “fraud … happened in Georgia,” and that “the system is just as rigged as it was four weeks

    ago.”90 A social media user then posted a hyperlink to the article including Powell’s false




    90
      JD Heyes, Attorney Sidney Powell drops more bombshells, says election software that rigged
    2020 elections has been used for years to steal House, Senate, governor races, DC Clothesline
    (Dec. 9, 2020), available at, https://www.dcclothesline.com/2020/12/09/attorney-sidney-powell-
    drops-more-bombshells-says-election-software-that-rigged-2020-elections-has-been-used-for-
    years-to-steal-house-senate-governor-races/ (Ex. 63).


                                                  51
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4919
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      52 ofPage
                                                                           124 127 of 199




    statements, and added his own commentary reflecting that he believed Powell’s defamatory

    falsehoods, writing, “They have been stealing elections for years, using Dominion.”91




    91
         Daniel Lynn (@daniellynn0001), Twitter (Dec. 9, 2020),                       available   at,
    https://twitter.com/daniellynn0001/status/1336723643921920001 (Ex. 64).


                                                   52
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4920
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      53 ofPage
                                                                           124 128 of 199




           122.   Another person foreseeably republished Powell’s defamatory falsehoods about

    Dominion, writing “We start with the election and Sidney Powell. She stated that this election is

    [t]he most corrupt election ever. And she made a lot of people aware of Dominion – Dominion

    comes from Venezuela…”92




           123.   Another person who believed Powell’s defamatory falsehoods tweeted, “There has

    been so much fraud” including “Dominion machines moving Trump votes to Biden.”93




    92
          Sofia      Sjoberg    (@risalusofia),   Twitter   (Dec.    8,   2020),     available    at,
    https://twitter.com/risalusofia/status/1336517540059766787 (Ex. 65).
    93
           Stephen       (@Stephenwc24),        Twitter   (Dec.   9,     2020),     available     at,
    https://twitter.com/Stephenwc24/status/1336732043607068673 (Ex. 66).


                                                   53
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4921
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      54 ofPage
                                                                           124 129 of 199




           124.   One person tweeted, “Dominion et al was created in Venezuela for Chávez &

    Maduro.”94




           125.   Another person succinctly summarized the devastating harm that Powell has

    inflicted on Dominion’s commercial reputation, writing “Dominion is [a] fancy word for election

    fraud.”95




    94
          Bruce Robinson (@brsquared), Twitter (Dec. 9, 2020),                      available   at,
    https://twitter.com/brsquared/status/1336725318367911936 (Ex. 67).
    95
          Ivo     Boutrous    (@ivoboutros),     Twitter  (Dec.    8,   2020),      available   at,
    https://twitter.com/ivoboutros/status/1336443509134548993 (Ex. 68).


                                                  54
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4922
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      55 ofPage
                                                                           124 130 of 199




             126.   Another person parroted Powell’s false accusation that Dominion had bribed

    Governor Kemp, writing, “Did no one hear when Sidney Powell said there was evidence that many

    state governors, INCLUDING KEMP, were paid off by Dominion to allow their machines to be

    installed before the 2020 elections?”96




             127.   Another person tweeted, “Sidney Powell … says we will hear evidence once in

    court that politicians can pay Dominion to win…She said she has evidence GovKemp ensured

    it.”97




    96
          Donna       G   (@DonnaG7216),      Twitter   (Dec.  8,    2020),       available   at,
    https://twitter.com/DonnaG7216/status/1336477904591593472 (Ex. 69).
    97
           Heathers     (@NCPatriotMom),     Twitter   (Dec.   8,    2020),       available   at,
    https://twitter.com/NCPatriotMom/status/1336474913658515456 (Ex. 70).


                                                 55
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4923
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      56 ofPage
                                                                           124 131 of 199




           128.    As reflected in polling data about decreasing confidence in the legitimacy of the

    2020 election, tens of millions of people believed Powell’s defamatory falsehoods about

    Dominion. For example, before the election, 44% of Trump supporters were “not very” or “not at

    all” confident in the national vote count.98 But after the viral disinformation campaign against

    Dominion, 81% of Trump voters believe that voter fraud influenced the election outcome.99

           129.    Among Republicans generally, 68% are concerned that the election was “rigged”100

    and 77% believe that “there was widespread voter fraud in the 2020 presidential election.”101

           130.    As of the date of this filing, a Google search of the terms “dominion,” “voting,”

    and “fraud” yields over 8.4 million results; a search of the terms “dominion,” “manipulate,” and

    “vote” yields over 1.9 million results; a search of the terms “boycott,” “dominion,” and “fraud”

    yields over 2.8 million results; and more focused searches like “who manufactures dominion

    voting machines” yields over 18.9 million results, just to name a few.

           131.    As a result of the viral disinformation campaign against Dominion, the company

    and its employees have been targeted and have received calls for jail time and death threats.



    98
        A Democratic Stress Test – The 2020 Election and Its Aftermath, Bright Line Watch (Nov.
    2020), available at, http://brightlinewatch.org/american-democracy-on-the-eve-of-the-2020-
    election/a-democratic-stress-test-the-2020-election-and-its-aftermathbright-line-watch-
    november-2020-survey/ (Ex. 71).
    99
       Candice Jaimungal, Three-quarters of voters think fraud occurred during the election, YouGov
    (Nov.      12,     2020),      available   at,    https://today.yougov.com/topics/politics/articles-
    reports/2020/11/12/voters-think-fraud-occurred-during-elec
    (poll available at https://docs.cdn.yougov.com/9j7sr0my95/econTabReport.pdf) (Ex. 72).
    100
        Chris Kahn, Half of Republicans say Biden won because of a ‘rigged’ election: Reuters/Ipsos
    poll, Reuters (Nov. 18, 2020), available at, https://www.reuters.com/article/us-usa-election-
    poll/half-of-republicans-say-biden-won-because-of-a-rigged-election-reuters-ipsos-poll-
    idUSKBN27Y1AJ (poll available at https://www.ipsos.com/sites/default/files/ct/news/documents
    /2020-11/topline_reuters_post_election_survey_11_18_2020.pdf) (Ex. 73).
    101
         60% View Joe Biden’s 2020 Presidential Victory As Legitimate, Quinnipiac University
    National Poll Finds; 77% of Republicans Believe There Was Widespread Voter Fraud, Quinnipiac
    University      (Dec.      10,    2020),    available     at,   https://poll.qu.edu/national/release-
    detail?ReleaseID=3685 (Ex. 74).


                                                     56
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4924
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      57 ofPage
                                                                           124 132 of 199




            132.    For example, one person posted, “Why isn’t every single Dominion employee in

    jail for their election fraud?!!!!!!!!!”102




            133.    Another person posted, “jail dominion find them…ask allies to track them down”103




            134.    One Dominion employee received text messages stating “we are already watching

    you. Come clean and you will live.”

            135.    One person left the following message on Dominion’s customer support line:

                    You’re all fucking dead, You’re all fucking dead. We’re bringing back
                    the firing squad and you fuckers are all dead, everybody involved up
                    against the wall you motherfuckers. We’re gonna have a fucking lottery
                    to fucking give people a chance to shoot you motherfuckers you fucking
                    wait you cocksuckers you commie pieces of shit. We’re going to fucking


    102
          Woody James (@WoodsonTJames), Twitter (Dec. 9, 2020),                       available   at,
    https://twitter.com/WoodsonTJames/status/1336726130771038208 (Ex. 75).
    103
          Lionslovestrump (@leonkhanin1234), Twitter (Dec 8. 2020),                   available   at,
    https://twitter.com/leonkhanin1234/status/1336497514598555650 (Ex. 76).


                                                   57
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4925
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      58 ofPage
                                                                           124 133 of 199




                   kill you all you motherfuckers. After a fair trial of course you pieces of
                   shit. The American people are fucking coming for you this is the end of
                   your fucking line guys your fucking days are numbered you better enjoy
                   your Thanksgiving because you’ll never see another one you fucking
                   cocksuckers. You will be gone soon. Happy Thanksgiving. Cock suckers.
                   You’re almost done just watch and see what happens. Check out the
                   executive order from September 12, 2018. You’ll see what’s going to
                   happen. You’ll own nothing. You’ll be on the fucking 2030 plan because
                   you’ll own nothing you fucking cocksuckers. It’s coming. Buckle your
                   fucking seatbelts. Watch what’s going to happen next.

           136.    Another person sent a Dominion employee an email with the subject line, “Time is

    up” and with the message, “You have 24 hours…”

           137.    And another person left the following message on Dominion’s main office line:

                   Yeah, good afternoon. Fuck you, fucking scumbags. We’re gonna blow
                   your fucking building up. Piece of fucking shit.

           138.    Because of these threats and numerous others, Dominion has made significant

    expenditures to protect its people from harm—including by employing on-site police and security.

    Since the beginning of the viral disinformation campaign, Dominion has spent more than $565,000

    on private security for the protection of its people.

           139.    As a direct result of the viral disinformation campaign, Dominion has been forced

    to make significant expenditures in an attempt to mitigate the harm to its reputation and business.

    To date, Dominion has incurred expenses of more than $1,170,000 to that end.

           140.    Dominion is a for-profit company that generates revenue by selling voting

    technology services to elected officials from both political parties.




                                                      58
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4926
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      59 ofPage
                                                                           124 134 of 199




           141.   Just one day after Powell’s Washington, D.C. press conference, Arizona state

    Congressman Warren Peterson tweeted “I’m drafting legislation to ban the use of Dominion

    software and equipment from the state of Arizona. My constituents do not trust it…”104




           142.   Similarly, since Powell began her media blitz, state legislators in various states in

    which Dominion has contracts—including Florida, Louisiana, Pennsylvania, Michigan, and

    Pennsylvania—have stated their intent to review and reassess those contracts.

           143.   In calling for Georgia to abandon Dominion machines for the Georgia Senate runoff

    elections, in falsely accusing Georgia’s Republican governor and secretary of state of accepting

    bribes from Dominion, and in explicitly calling upon Georgia voters to harass, intimidate, and

    imprison   Georgia’s    governor—leading     to     death   threats   to   Governor     Kemp      and

    Secretary Raffensperger—Powell and Wood sent a clear warning to elected officials in Georgia

    and elsewhere about what would happen to them if they contracted with Dominion or used

    Dominion machines going forward.




    104
          Warren Petersen (@votewarren), Twitter (Nov. 20,                     2020),     available   at,
    https://twitter.com/votewarren/status/1329802399565770752 (Ex. 77).


                                                   59
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4927
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      60 ofPage
                                                                           124 135 of 199




              144.     As illustrated in the examples above, as a result of the viral disinformation

    campaign, Dominion has been unfairly subjected to the hatred, contempt, and distrust of tens of

    millions of American voters, and the elected officials who are Dominion’s actual and potential

    customers have received emails, letters, and calls from their constituents demanding that they

    avoid contracting with Dominion or using Dominion machines. As a result, elected officials,

    insurers, and potential investors have been deterred from dealing with Dominion, putting

    Dominion’s contracts in more than two dozen states and hundreds of counties and municipalities

    in jeopardy and significantly hampering Dominion’s ability to win new contracts. Based on

    Dominion’s historic financial track record, contract pipeline, retention and renewal rates, and new

    business capture rates, as well as the nature, severity, pervasiveness, and permanence of the viral

    disinformation campaign, current projections show lost profits of $200 million over the next five

    years, when reduced to present value.         In addition, the viral disinformation campaign has

    irreparably damaged Dominion’s reputation and destroyed the resale value of a business that was

    worth between $450 million and $500 million before the viral disinformation campaign.

                     After Dominion Seeks a Retraction, Powell Repeatedly Doubles Down

              145.     On December 16, 2020, Dominion sent Powell a retraction demand letter that laid

    out the facts, including that, as a result of Powell’s false accusations, Dominion had suffered

    enormous harm and its employees had been stalked, had been harassed, and had received death

    threats.105

              146.     Four days later, on December 20, 2020, L. Lin Wood wrote, and also shared on

    Twitter, a response to a retraction request from Dominion’s competitor, Smartmatic: “I represent




    105
          Retraction Demand Letter from T. Clare and M. Meier to S. Powell (Dec. 16, 2020) (Ex. 3).


                                                      60
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4928
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      61 ofPage
                                                                           124 136 of 199




    Sidney Powell. I have carefully reviewed your letter of December 15, 2020. I am not impressed.

    Ms. Powell retracts nothing.”106

           147.    Powell retweeted Wood’s tweet and added:

                   Same is true for #Dominion
                   Heard they wrote me too!
                   Haven’t seen it but retracting nothing
                   We have #evidence
                   They are #fraud masters!107




           148.    Powell expected and intended to reach an audience of tens of millions when she

    posted that tweet. Her tweet foreseeably reached not only her 1.2 million Twitter followers (and

    the millions of followers of those liked or retweeted her post), but also the over 95 million Twitter

    followers of the 10 people she tagged in the tweet, which included Donald Trump.

           149.    Five days after receiving Dominion’s retraction demand, Powell published a

    “binder of information” to Zenger News, which Zenger News foreseeably republished with the


    106
           Lin      Wood    (@LLinWood),       Twitter  (Dec.   20,    2020), available               at,
    https://twitter.com/LLinWood/status/1340729543267667970 (Ex. 78).
    107
          Sidney Powell (@SidneyPowell1), Twitter (Dec. 20, 2020), available                          at,
    https://twitter.com/SidneyPowell1/status/1340760761228996614 (Ex. 4).


                                                     61
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4929
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      62 ofPage
                                                                           124 137 of 199




    headline “Sidney Powell’s Legal Team Has Binder of Documents She Says Establish the 2020

    Election was a Fraud.”108 The binder did no such thing. Instead, it repackaged already disproven

    and discredited reports and declarations, some of which had never been filed in court. Indeed, no

    documents in Powell’s binder had any references or indicia of any court filing or proceeding.

    Several days later, Zenger News reported that despite Powell’s claims to the contrary, she

    “declined to provide any new evidence of voter fraud” and the “binder of material her staff

    provided to Zenger News” included only “previously published claims.”109 Powell added the link

    to the Zenger News website publishing her binder to her Kraken-Wood.com website with the

    caption, “READ IT: SIDNEY POWELL PUBLISHED BINDER OF ELECTION FRAUD

    EVIDENCE.”

           150.   In her media binder of “evidence,” Powell repackaged and published Ramsland’s

    disproven report on Antrim County, even though the publicly available facts disproving the report

    were included in Dominion’s retraction demand letter to Powell.

           151.   Powell’s media binder of “evidence” also repackaged and published the declaration

    of the discredited Josh Merritt—Powell’s purported “military intelligence expert” who never

    actually worked in military intelligence. But since Merritt had been discredited, Powell’s media

    binder puts his declaration forward as though it were written by someone else. Indeed, the only




    108
        Clare Swift, Sidney Powell’s Legal Team Has Binder of Documents She Says Establish the
    2020 Election was a Fraud, Zenger News (Dec. 23, 2020), available at,
    https://www.zenger.news/sidney-powell-document-binder-2020-election-fraud/ (Ex. 79).
    109
        David Martosko, VIDEO: Sidney Powell Wants to Fight for Donald Trump – But His Aides
    Won’t Let Her, She Says, Zenger News (Dec. 27, 2020), available at,
    https://www.zenger.news/2020/12/27/video-sidney-powell-wants-to-fight-for-donald-trump-but-
    his-aides-wont-let-her-she-says/ (Ex. 80).


                                                   62
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4930
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      63 ofPage
                                                                           124 138 of 199




    difference between the “new” declaration and Merritt’s declaration is the information about the

    declarant’s background; the rest of the declaration is substantively identical to Merritt’s.110




           152.    In her media binder of “evidence,” Powell also repackaged and published the

    declaration of the purported Venezuelan military officer that is not credible for the myriad reasons

    set forth in Dominion’s retraction demand letter to Powell and above.

           153.    Several days after she published her media binder to the press, Powell posted to her

    sidneypowell.com website a webpage titled “Evidence of Foreign Interference in the 2020

    Election.”111 That “evidence” was comprised of an “Outline,” a “Summary,” and a “Timeline”



    110
        Compare Complaint at Ex. 7, Pearson v. Kemp, No. 12-cv-04809 (N.D. Ga. Nov. 25, 2020)
    [Dkt.     1-9],    available    at,     https://defendingtherepublic.org/?page_id=986          with
    Defending the Republic, Foreign Ties Affidavit, (Dec. 16, 2020), available at, https://defendingth
    erepublic.org/wp-content/uploads/2020/12/foreign_ties_affidavit.pdf (Ex. 102).
    111
         Sidney Powell, Evidence of Foreign Interference in the 2020 Election, available at,
    https://www.sidneypowell.com/evidence-of-foreign-interference (last visited Jan. 4, 2021) (Ex.
    81).


                                                     63
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4931
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      64 ofPage
                                                                           124 139 of 199




    that repeated her false claims. But Powell did not include any actual evidence in those documents.

    In fact, the single footnote in her “evidence” publication is blank.112

           154.    In her “Timeline,” Powell published the knowingly false claim that “Dominion was

    designed to enable vote manipulation and used to keep Hugo Chávez in power” under the heading,

    “Affidavit of Venezuelan Whistleblower.”113

           155.    And in her “Summary,” Powell repeated numerous falsehoods about Dominion,

    including the demonstrably false claims that Dominion and Smartmatic have a “shared origin of

    the software code,” that “Dominion Voting Systems do not maintain a truly auditable trail for a

    number of reasons, among them being that its audit logs are editable by operators (and by those

    with unauthorized access),” that Carolyn Maloney’s letter cited “concerns about foreign influence

    and control over Dominion machines,” and that “there was a 5.6% increase in votes for one

    candidate for president across the entire Dominion system—with all other variables frozen.”114

    Powell’s “Summary” also included the claims in Ramsland’s disproven report on Antrim County.

           156.    In the midst of publishing her binder and summaries of her already disproven and

    discredited accusations, Powell also doubled down and repeated her false accusations about

    Dominion on The Sean Hannity Show, The Rush Limbaugh Show, FlashPoint with Gene Bailey,

    an installment of the Global Prayer for Election Integrity series, and The CATS Roundtable with

    John Catsimatidis.    During her appearance on The Rush Limbaugh Show, Powell solicited

    contributions to her fundraising website, saying it was a “non-profit that is working to help me




    112
         See Summary Foreign Interference Draft 12. 22. 2020 at 2 n.1, available at,
    https://www.scribd.com/document/489248528/Summary (last visited Jan. 4, 2021) (Ex. 82).
    113
        Timeline, available at, https://www.scribd.com/document/489248529/Timeline (last visited
    Jan. 4, 2021) (Ex. 83).
    114
            Summary     Foreign     Interference    Draft  12.    22.  2020,    available     at,
    https://www.scribd.com/document/489248528/Summary (last visited Jan. 4, 2021) (Ex. 82).


                                                     64
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4932
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      65 ofPage
                                                                           124 140 of 199




    defend all these cases and to defend me now that I’m under massive attack from the attorney

    general of Michigan and the City of Detroit and everything else.”115

           157.    On January 3, 2021, Powell tweeted in response to an Epoch Times article that

    “24,658 Trump votes were removed” and “another 12,173 switched to Biden” in “just one”

    Georgia county, along with the hashtags “#Dominion staff in every county” and “#Dominion

    shredding documents.” That tweet reached her 1.2 million followers as well as the over 1.5 million

    followers of the three people she tagged in the tweet.116




           158.    On January 4, 2021, Powell published her “Summary: Select Evidence of

    Presidential Election Fraud 2020” to her sidneypowell.com website, in which she once again


    115
          The Rush Limbaugh Show, iHeart Radio (Dec. 29, 2020), available                          at,
    https://www.iheart.com/podcast/1119-the-rush-limbaugh-show-57927691/episode/the-rush-
    limbaugh-show-podcast--75675693/ (last visited Jan. 7, 2021) (Ex. 25).
    116
          Sidney Powell (@SidneyPowell1), Twitter (Jan. 3, 2021), available                        at,
    https://twitter.com/SidneyPowell1/status/1345679327887843329?s=20 (Ex. 84).


                                                    65
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4933
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      66 ofPage
                                                                           124 141 of 199




    repeated her demonstrable falsehoods about Dominion.117 In this new summary, Powell falsely

    stated there was “Fraud by Dominion Voting Systems” and linked to the repurposed declaration

    of Josh Merritt.     And Powell once again republished Ramsland’s disproven claims about

    Dominion’s machines in Antrim County, Michigan. She concluded by urging her readers to

    “FLOOD social media” and to “put pressure on state and local officials” to “decertify the

    fraudulent vote.”

    Incited by Powell’s Disinformation Campaign, a Violent Mob Storms the United States Capitol
                 and Disrupts the Certification of the 2020 U.S. Presidential Election

              159.   On January 6, 2021, the United States Congress convened to certify the results of

    the 2020 U.S. Presidential Election.

              160.   During that joint session of Congress, Republican Senate Majority Leader and

    Trump loyalist Mitch McConnell called the claims Powell had been peddling for months

    “sweeping conspiracy theories”118 that incited doubt “without any evidence.”119

              161.   Meanwhile, a crowd was gathering outside the White House, fueled by the

    disinformation campaign launched and sustained by Powell in concert with her allies and like-

    minded media outlets.

              162.   At around 2:00 p.m., a mob pushed through barricades, smashed windows, broke

    down doors, and stormed into the halls of the United States Capitol. The Capitol was placed on

    lockdown, buildings were evacuated, and Congress’s certification of the election was temporarily

    halted.


    117
            Sidney      Powell,   2020      Election   Evidence     Summary,        available,   at
    https://www.sidneypowell.com/election-evidence-2020 (last visited Jan. 4, 2021) (Ex. 85).
    118
         Senate Leaders McConnell and Schumer Remarks on Objection to Counting of Electoral
    College      Votes,    CSPAN       (Jan.    6,   2021),    available      at,    https://www.c-
    span.org/video/?c4933716/senate-leaders-mcconnell-schumer-remarks-objection-counting-
    electoral-college-votes (emphasis added).
    119
        Id.


                                                    66
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4934
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      67 ofPage
                                                                           124 142 of 199




           163.    Powell remained unapologetic. She doubled down on her lies and, after plugging

    her Parler account, tweeted that the certification vote was “based on the most egregious fraud in

    the history of this almost former Republic.”120 And even though the mob was, according to

    Fox News, “pro-Trump,” Powell falsely blamed “Antifa” for the mayhem that she, her allies, and

    like-minded media outlets had incited.




               Sidney Powell’s Law Firm and Fundraising Website are Her Alter Egos

           164.    Sidney Powell’s law firm (Defendant Sidney Powell, P.C.) and fundraising website

    (Defending the Republic, Inc.) are her alter egos.

           165.    In each of her sham litigations, Sidney Powell signed her pleadings under Sidney

    Powell, P.C. Likewise, the “Of Counsel” attorneys employed by her firm signed the pleadings



    120
          Sidney Powell (@SidneyPowell1), Twitter (Jan. 6, 2021),                     available   at,
    https://twitter.com/sidneypowell1/status/1346988845888200711?s=21.


                                                    67
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4935
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      68 ofPage
                                                                           124 143 of 199




    under Sidney Powell, P.C. With respect to this legal work, there is no discernable difference

    between Sidney Powell and Sidney Powell, P.C.

           166.    Likewise, the “Of Counsel” attorneys employed by Powell’s law firm sign

    pleadings under Sidney Powell, P.C. and Defending the Republic, Inc. Julia Haller, Brandon

    Johnson, and Emily Newman have been included on pleadings in at least two cases as

    “Of Counsel” for Sidney Powell, P.C., including Powell’s election litigation in Arizona, Bowyer

    v. Ducey, No. 2:20-cv-2321 (D. Ariz. Dec. 2, 2020), and Wisconsin, Feehan v. Wisconsin Elections

    Comm’n, No. 2:20-cv-1771 (D. Wis. Dec. 1, 2020). Haller and Newman have also appeared as

    “Of Counsel” for Sidney Powell, P.C. in Powell’s election litigation in Michigan, King v. Whitmer,

    No. 2:20-cv-13134 (E.D. Mich. Nov. 25, 2020).

           167.    Haller has also appeared and been admitted pro hac vice to the Northern District of

    Georgia in Powell’s election litigation in Georgia, Pearson v. Kemp, No. 1:20-cv-04809 (N.D. Ga.

    Dec. 1, 2020) [Dkt. 24], where Haller represented that she is employed by Powell’s fundraising

    website, “Defending the Republic,” which has an address in the District of Columbia.




           168.    On December 27, 2020, in a complaint filed in the Eastern District of Texas,

    Brandon Johnson, another “Of Counsel” attorney for Sidney Powell, P.C., and Haller further

    represented that they are employed by “Defending the Republic” and listed an address in the



                                                   68
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4936
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      69 ofPage
                                                                           124 144 of 199




    District of Columbia. See Gohmert et al. v. Pence, No. 6:20-cv-660 (E.D. Tex. Dec. 27, 2020).

    On January 1, 2021, Haller was admitted to the Eastern District of Texas pro hac vice. Id.




           169.   During numerous media appearances, Powell solicited donations to her fundraising

    website by making false and defamatory statements about Dominion.121


    121
       See, e.g. Sidney Powell talks about her allegations regarding the computerized voting systems
    on election night, Washington Examiner (Nov. 20, 2020), available at,
    https://www.washingtonexaminer.com/videos/sidney-powell-talks-about-her-allegations-
    regarding-the-computerized-voting-systems-on-election-night (last visited Jan. 4, 2021) (Ex. 5);
    Sidney Powell on Lou Dobbs Tonight on 11/30/20, YouTube (Nov. 30, 2020), available at,
    https://www.youtube.com/watch?v=4uMr-TRZNCw (last visited Jan. 4, 2021) (Ex. 6); Sidney
    Powell to Newsmax TV: Our Case Was Prejudged, Newsmax (Dec. 7, 2020), available at,
    https://defendingtherepublic.org/?p=1166; https://www.newsmax.com/newsmax-tv/sidney-
    powell-kraken-lawsuit-scotus/2020/12/07/id/1000459/ (last visited Jan. 4, 2021) (Ex. 26);
    Evidence of Fraud: Sidney Powell and Lou Dobbs discuss, Fox Business (Dec. 10, 2020),
    available at, https://defendingtherepublic.org/?p=1168; https://video.foxbusiness.com/v/6215520
    845001/#sp=show-clips (last visited Jan. 4, 2021) (Ex. 27); Exclusive: Sidney Powell on 2020
    Election Lawsuits, Supreme Court Decision, and the Flynn Case, The Epoch Times (Dec. 13,
    2020), available at, https://defendingtherepublic.org/?p=1170;
    https://www.theepochtimes.com/exclusive-sidney-powell-on-election-lawsuits-supreme-court-
    decision-and-the-flynn-case_3617067.html (last visited Jan. 4, 2021) (Ex. 28); Sidney Powell:
    Kraken Released in MI; Scotus Next!, The John Fredericks Show (Dec. 14, 2020), available at,
    https://www.johnfredericksradio.com/podcast/december-14-2020/;
    https://www.youtube.com/watch?v=qWt1vB-OIZk&list=PL1q2i_zsupwSdYDFTH0pA-X-
    YNz57E5TV&index=2 (last visited Dec. 29, 2020) (Ex. 29).


                                                   69
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4937
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      70 ofPage
                                                                           124 145 of 199




           170.    On information and belief, Sidney Powell operates and controls the content on

    sidneypowell.com, her law firm’s website, federalappeals.com, and her fundraising website,

    defendingtherepublic.org.      The websites are interconnected through at least ten different

    hyperlinks, wherein a user can seamlessly cross between them.         Hyperlinks and “pop up”

    advertisements regularly divert a user from one website to another. For example, if a user visited

    sidneypowell.com, a white “pop up” directed the user to “DONATE HERE”–providing a link to

    defendingtherepublic.org.122




           171.    On November 28, 2020, the domain name helpsidneypowell.com was registered.

    Visitors to helpsidneypowell.com are automatically redirected to defendingtherepublic.org.

           172.    In addition, the websites publish and republish content such that the entities are

    indistinguishable from one another. For example, sidneypowell.com has a section labeled “In the

    Media,” where video clips of Powell’s media appearances are republished.123




    122
        Sidney Powell (Dec. 20, 2020), available at, https://web.archive.org/web/20201220235533/htt
    ps://www.sidneypowell.com/ (Ex. 86).
    123
        Sidney Powell, available at, https://www.sidneypowell.com/ (last visited Jan. 7, 2021).


                                                   70
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4938
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      71 ofPage
                                                                           124 146 of 199




           173.   Sidneypowell.com also provided hyperlinks to legal filings signed by Sidney

    Powell, Sidney Powell, P.C., and the “Of Counsel” attorneys for Sidney Powell, P.C. and

    Defending the Republic, Inc.124




           174.   Each website also prominently features a biography and headshot of Sidney Powell.

    Similarly, each website links to Sidney Powell’s personal website—sidneypowell.com. Further,

    sidneypowell.com and federalappeals.com link to Powell’s personal Facebook, Twitter, Parler and

    YouTube page.




    124
       Sidney Powell (Dec. 23, 2020), available at, https://web.archive.org/web/20201223015943/htt
    ps://www.sidneypowell.com/ (Ex. 87).


                                                  71
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4939
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      72 ofPage
                                                                           124 147 of 199




           175.     Sidney Powell and Sidney Powell, P.C. also utilize their websites to advertise

    Defending the Republic, Inc. to—and to solicit donations from—a global internet audience,

    including residents of the District of Columbia and Georgia. On each of the three websites, users

    are or were directed to “DONATE NOW,” “Donate to Defend,” and “Contribute to Defend the

    Republic.”125




           176.     Visitors to any of the Defendants’ websites are or were invited to “donate,” but

    depending on the website or hyperlink a user follows, they are or were directed to make checks



    125
       Sidney Powell (Dec. 23, 2020), available at, https://web.archive.org/web/20201223015943/htt
    ps://www.sidneypowell.com/ (Ex. 87);          Sidney      Powell,        P.C.,      available at,
    https://www.federalappeals.com (last visited Jan. 7, 2021) (Ex. 89); Defending the Republic,
    available at, https://defendingtherepublic.org/#donate (last visited Jan. 7, 2021).


                                                   72
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4940
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      73 ofPage
                                                                           124 148 of 199




    payable to various entities. For example, on sidneypowell.com, users were directed to make

    checks payable to “Sidney Powell, PC” for the “Defending the Republic Election Integrity

    Fund”—instead of having the checks written to Defending the Republic, Inc.126




           177.   Meanwhile, on defendingtherepublic.org, donors were directed to make checks

    payable to Defending the Republic LLC and mail them to Sidney Powell, P.C.127




           178.   There is no LLC registered in the United States with the name “Defending the

    Republic LLC.”




    126
        Sidney Powell (Dec. 23, 2020), available at, https://web.archive.org/web/20201223015943/htt
    ps://www.sidneypowell.com/ (Ex. 87).
    127
        Defending the Republic (Dec. 30, 2020), available at, https://web.archive.org/web/202012300
    01629/https://defendingtherepublic.org/ (Ex. 88).


                                                  73
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4941
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      74 ofPage
                                                                           124 149 of 199




           179.     Upon information and belief, funds donated through any of these websites were

    commingled and used to bankroll Powell’s sham litigations, travel to Washington, D.C., and

    Alpharetta, Georgia, and the defamatory media campaign giving rise to this case.

                                 COUNT ONE – DEFAMATION PER SE
                                       (Against All Defendants)

           180.     Dominion repeats and re-alleges each of the foregoing paragraphs as if set forth

    fully herein.

           181.     Powell made the following false and defamatory statements of fact about

    Dominion:

                    (a) Beginning shortly after November 3, 2020, and continuing to the present day,
                        Powell falsely claimed to members of the Trump Campaign, Donald Trump,
                        numerous reporters, media outlets, and global audiences, in words or substance,
                        that Dominion rigged the election by manipulating votes, that Dominion and its
                        software were created in Venezuela to rig elections for Hugo Chávez, and that
                        Dominion bribed Georgia’s Governor and Secretary of State for a no-bid
                        contract in Georgia. In making these false claims, Powell acted in concert with
                        like-minded allies and media outlets that were determined to promote a false
                        preconceived narrative about the 2020 election, and Powell expected, intended,
                        foresaw, and facilitated the republication of her false statements to the broadest
                        possible audience.

                    (b) On November 8, 2020, from within Washington, D.C., Powell appeared on the
                        Fox News program, Sunday Morning Futures with Fox News personality Maria
                        Bartiromo, and falsely stated:

                                    Powell: They also used an algorithm to calculate the votes they
                                    would need to flip and they used the computers to flip those votes
                                    from Trump to Biden and from other Republican candidates to their
                                    competitors also.
                                    …
                                    Bartiromo: We talked about the Dominion software. I know that
                                    there were voting irregularities. Tell me about that.
                                    Powell: That’s to put it mildly. The computer glitches could not
                                    and should not have happened at all. That is where the fraud took
                                    place where they were flipping votes in the computer system or
                                    adding votes that did not exist.
                                    …


                                                      74
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4942
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      75 ofPage
                                                                           124 150 of 199




                               They had this all planned, Maria. They had the algorithms. …
                               That’s when they had to stop the vote count, and go in and replace
                               votes for Biden and take away Trump votes.128




                (c)   On November 9, 2020, Powell tweeted the following false statement of fact:

                               It’s not a “glitch.” It’s a feature of #Dominion designed to allow
                               #Democrats to steal votes of #Americans.129




                (d)   On November 11, 2020, Powell tweeted the following false statement of fact:




    128
        Sunday Morning Futures with Maria Bartiromo Sydney Powell ELECTION FRAUD, Fox
    News (Nov. 9, 2020), available at, https://defendingtherepublic.org/?p=1164;
    https://www.youtube.com/watch?v=g6swRH38oKs&list=PLnpdXA3HSORvJoUVwtdrX2cMu
    m5d9I8x7&index=28 (last visited Jan. 4, 2021) (Ex. 90).
    129
        Sidney Powell (@SidneyPowell1), Twitter (Nov. 9, 2020), available at,
    https://twitter.com/SidneyPowell1/status/1325820207768633345?s=20 (Ex. 91).


                                                75
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4943
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      76 ofPage
                                                                           124 151 of 199




                                Nefarious actors tried to steal the election from
                                @realDonaldTrump and the Liberty loving #Patriots of this
                                country through #Dominion voting machines.130




                 (e)   On November 13, 2020, from within Washington, D.C., Powell appeared on
                       the Fox Business program Lou Dobbs Tonight with Fox personality Lou
                       Dobbs, and falsely stated:

                                Well, I can hardly wait to put forth all the evidence we’ve collected
                                on Dominion, starting with the fact it was created to produce altered
                                voting results in Venezuela for Hugo Chávez and then shipped
                                internationally to manipulate votes for purchase in other countries
                                including this one.
                                …
                                We also need to look at and we’re beginning to collect evidence on
                                the financial interest of some of the governors and secretaries of
                                state who actually bought into the Dominion systems, surprisingly
                                enough. Hunter-Biden-type graft to line their own pockets by
                                getting a voting machine in that would either make sure their
                                election was successful or they got money for their family from it.
                                …
                                People need to come forward now and get on the right side of this
                                issue and report the fraud they know existed in Dominion voting
                                systems because that’s what it was created to do. It was its sole
                                original purpose. It has been used all over the world to defy the will
                                of people who wanted freedom.131




    130
        Sidney Powell (@SidneyPowell1), Twitter (Nov. 11, 2020), available at,
    https://twitter.com/SidneyPowell1/status/1326622101772570624?s=20 (Ex. 92).
    131
        Sidney Powell with Lou Dobbs: Release the Kraken, YouTube (Nov. 14, 2020), available at,
    https://www.youtube.com/watch?v=SFCXPw1t17o (last visited Jan. 4, 2021) (Ex. 93).


                                                  76
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4944
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      77 ofPage
                                                                           124 152 of 199




                (f)   On November 15, 2020, Powell appeared on the KPTM program America
                      This Week with Eric Bolling, and falsely stated:

                             Powell: It works through the Dominion company’s votes machines
                             that were in 30 states and does indeed alter and flip voting results.
                             …
                             Powell: It’s a feature of the system that was designed with a back
                             door so that people could watch in real time and calculate with an
                             algorithm how many votes they needed to change to make the result
                             they wanted to create.
                             …
                             Bolling: Dominion voting machines were in numerous states,
                             numerous counties. There is some sort of software back door not
                             unlike most phones will have a back door, but this will actually
                             calculate and tell the person accessing the back door what type of
                             voting percentages and what type of numbers are needed to change
                             the win for a certain party, for a certain candidate?
                             Powell: Exactly. They can watch the voting real time. They run a
                             computer algorithm on it as needed to either flip votes, take votes
                             out, or alter the votes to make a candidate win.
                             …
                             Bolling: You are saying there’s an actual way to change the total,
                             the vote tallies within the system?
                             Powell: That’s exactly right.
                             …



                                              77
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4945
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      78 ofPage
                                                                           124 153 of 199




                               Powell: It’s massive criminal voter fraud, writ large, across at least
                               29 states it could have been happening. Any time a voting machine
                               was connected to the internet, and we have evidence many were, it
                               was obviously happening. It’s obvious from the algorithm and the
                               statistics that our experts are tracking out for batches of votes and
                               when the curves changed.132




                 (g)   On November 15, 2020, from within Washington, D.C., Powell appeared on
                       the Fox News program, Sunday Morning Futures with Fox News personality
                       Maria Bartiromo, and falsely stated:

                               President Trump won by not just hundreds of thousands of votes but
                               by millions of votes that were shifted by this software that was
                               designed expressly for that purpose.
                               We have sworn witness testimony of why the software was
                               designed. It was designed to rig elections.
                               …
                               It was exported internationally for profit by the people that are
                               behind Smartmatic and Dominion. They did this on purpose. It was
                               calculated. They’ve done it before. We have evidence from 2016
                               in California. We have so much evidence I feel like it’s coming in
                               through a fire hose.
                               …
                               This is a massive election fraud, and I’m very concerned it involved
                               not only Dominion and its Smartmatic software but that the software

    132
       One-on-one with Sidney Powell, KPTM (Nov. 15, 2020), available at,
    https://app.criticalmention.com/app/#clip/view/3de8b395-d807-4ba7-9855-
    0af62dc1a005?token=37f52d99-127d-4b48-b8dc-e5e99babfaaa (last visited Jan. 4, 2021) (Ex.
    94).


                                                 78
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4946
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      79 ofPage
                                                                           124 154 of 199




                                 essentially was used by other election machines also. It’s the
                                 software that was the problem.
                                 …
                                 They can put, it’s like drag-and-drop, Trump votes to a separate
                                 folder and then delete that folder.
                                 …
                                 We’ve even got evidence of some kickbacks essentially.
                                 …
                                 We’re collecting evidence now from various whistleblowers that are
                                 aware of substantial sums of money being given to family members
                                 of state officials who bought this software. I mean, we’re talking
                                 about $100 million packages for new voting machines suddenly, in
                                 multiple states, and benefits ranging from financial benefits for
                                 family members to sort of what I would call election insurance,
                                 because they know that they can win the election if they are using
                                 that software.
                                 …
                                 We’ve identified mathematically the exact algorithm they used and
                                 planned to use from the beginning to modify the votes in this case
                                 to make sure Biden won.
                                 …
                                 It’s massive election fraud. It’s going to undo the entire election.133




    133
       Attorney Powell on election legal challenges that remain active in several states, Fox News
    (Nov. 15, 2020), available at,
    https://video.foxnews.com/v/6209930642001?playlist_id=3386055101001#sp=show-clips (last
    visited Jan. 4, 2021) (Ex. 95).


                                                   79
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4947
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      80 ofPage
                                                                           124 155 of 199




                (h)   On November 16, 2020, Powell appeared on The Rush Limbaugh Show radio
                      show hosted by Mark Steyn, and falsely stated:

                              Steyn: What’s the problem for you, with this Dominion Voting
                              Systems?
                              Powell: Well, there are so many problems, Mark, it would be hard
                              to articulate all of them. Their system was specifically created and
                              designed by Venezuelan money and interests to rig elections for
                              Hugo Chávez.           And then for Maduro, it was exported
                              internationally, understand, to rig an election in Argentina. And it
                              has been used to rig this election for to make it appear the votes were
                              for Mr. Biden when Donald Trump won overwhelmingly.
                              …
                              Any number of batches of votes were changed by the machine,
                              which is by its own manual, tells people it can do that. It was
                              changed to run 67 percent for Biden and votes were injected in that
                              number by the hundreds of thousands, multiple times the exact same
                              number and ratio were injected like three times in Wisconsin and
                              twice in Michigan or vice versa. A couple of 20 minutes apart or
                              something. … And for people to say, ‘there’s no evidence of fraud,’
                              or the people that want to cover up the fraud for whatever their
                              personal interests are—We also have some evidence coming in that
                              people who bought these Dominion systems for their states got
                              special benefits on the side.
                              …
                              Steyn: You said, if I understood you correctly, that they can actually
                              program the percentages of as it were. They can actually override
                              whatever votes are in the machine and adjust them up and down until
                              they reach the -- why would that be a feature of a voting machine?
                              Powell: Because it was created to do that to begin with. That’s how
                              Hugo Chávez and Maduro have ensured they won every Venezuelan
                              election.
                              Steyn: So somehow a Canadian company wound up putting
                              Venezuelan counting machines in 33 American states. That’s the
                              upshot of that, Sidney.
                              Powell: Yeah, it was all created in Venezuela and designed to do
                              this very thing. And they’ve installed Venezuelan machines and
                              then the votes actually go to Barcelona, Spain, and Frankfurt,
                              Germany, where they can be further manipulated before they’re sent
                              back to be reported on AP and The New York Times and all that. It
                              was caught this big this time was because Donald Trump’s lead was
                              so overwhelming, they didn’t calculate the algorithm high enough.
                              …


                                                80
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4948
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      81 ofPage
                                                                           124 156 of 199




                               You might as well call them Venezuelan machines because that’s
                               essentially what they are. … And yes, we have Venezuelan
                               communists influenced by Cuban communists counting our votes,
                               and deciding how our election is going to come out.
                               …
                               There are multiple means of how they alter it. They alter it to begin
                               with by running the algorithm where they want to run it. But they
                               can also alter it by trashing votes, adding votes. And then if they
                               don’t like it still, then they can change it again in Barcelona.134
                 (i)   On November 16, 2020, Powell appeared by telephone on Fox Business
                       program Lou Dobbs Tonight, and falsely stated:

                               Dobbs: Dominion Voting Systems seems to be figuring larger and
                               larger in the interest of your legal team. And, what is the latest?
                               Powell: Oh definitely, Lou. I’ve just gotten some stunning evidence
                               from a first-hand witness, a high-ranking military officer who was
                               present when Smartmatic was … designed in a way that the system
                               could change the vote of each voter without being detected. He
                               wanted the software itself to function in such a manner that if the
                               voter were to place their thumbprint or fingerprint on a scanner, then
                               the thumbprint would be tied to a record of the voter’s name and
                               identity as having voted but that voter would not be tracked to the
                               changed vote. He made it clear that the system would have to be set
                               up but not leave any evidence of the changed vote for a specific voter
                               and that there would be no evidence to show and nothing to
                               contradict that the name or fingerprint or thumbprint was going with
                               a changed vote. Smartmatic agreed to create such a system and
                               produce the software and hardware that accomplished the result for
                               President Chávez. After the Smartmatic Electoral Management
                               System was put in place, he closely observed several elections
                               where the results were manipulated with the Smartmatic software.
                               …
                               Persons controlling the vote tabulation computer had the ability to
                               change the recording of votes by moving votes from one candidate
                               to another by using the Smartmatic software. And Smartmatic owns
                               Dominion.
                               …




    134
       The Rush Limbaugh Show, iHeart Radio (Nov. 16, 2020), available at,
    https://www.iheart.com/podcast/1119-the-rush-limbaugh-show-57927691/episode/the-rush-
    limbaugh-show-podcast--73947607/ (last visited Jan. 4, 2021) (Ex. 96).


                                                 81
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4949
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      82 ofPage
                                                                           124 157 of 199




                                And the Smartmatic software is in the DNA of every vote-tabulating
                                company’s software and systems.135




                 (j)   On November 17, 2020, Powell appeared on the Newsmax program Greg
                       Kelly Reports, and falsely stated:

                                Powell: And we know Dominion and has a long history of rigging
                                elections. That’s what it was created to do to begin with.
                                …
                                And worse than that, it had a backdoor so it could be manipulated
                                by anyone who could access it through that backdoor and that was a
                                deliberate feature. The affidavit of the young military officer we
                                provided yesterday to the public explains how it was created for that
                                very purpose so Maduro, I mean so Hugo Chávez, would never lose
                                another election and he did not after that software was created. He
                                won every single election and then they exported to Argentina and
                                other countries in South America and then they brought it here.
                                …
                                We’ve got the evidence from mouth of the guy who founded the
                                company. I haven’t had a chance to get that out to the public yet but
                                they admit -- the founder of the company admits he can change a
                                million votes, no problem at all.
                                …
                                Kelly: The founder of Dominion admitted a long time ago?
                                Recently to you? Tell us more, please.


    135
       The Affidavit: Sidney Powell With Lou Dobbs, YouTube (Nov. 16, 2020), available at,
    https://www.youtube.com/watch?v=n_p1sonhp-k (last visited Jan. 4, 2021) (Ex. 48).


                                                 82
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4950
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      83 ofPage
                                                                           124 158 of 199




                               Powell: Publicly. I will tweet out the video later and I will tag you
                               in it.
                               …
                               The only the reason the glitches happened in the system was because
                               he was so – had so far many more votes than they had calculated in
                               advance, their algorithms wouldn’t perform the functions they had
                               originally performed or were set to perform. They couldn’t make
                               up the vote count, he had gotten so many hundreds of thousands
                               more than they planned. So that’s when they had to stop the
                               counting and come up with a way to backfill the votes or destroy
                               votes for Trump while they fabricated votes for Biden.136




                (k)   On November 19, 2020, Powell appeared at a press conference in
                      Washington, D.C., with Giuliani and Ellis, and falsely stated:

                               The Dominion Voting Systems, the Smartmatic technology
                               software and the software that goes in other computerized voting
                               systems here as well, not just Dominion, were created in Venezuela
                               at the direction of Hugo Chávez to make sure he never lost an
                               election after one constitutional referendum came out the way he did
                               not want it to come out.
                               …
                               Now, the software … its most characteristic feature is its ability to
                               flip votes. It can set and run an algorithm that probably ran all over
                               the country to take a certain percentage of votes from President

    136
       Sidney Powell to Newsmax: Dominion Designed to ‘Rig Elections,’ Newsmax (Nov. 17,
    2020), available at, https://www.newsmax.com/newsmax-tv/sidney-powell-dominion-voting-
    systems/2020/11/17/id/997526/ (last visited Dec. 4, 2020) (Ex. 30).


                                                 83
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4951
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      84 ofPage
                                                                           124 159 of 199




                             Trump and flip them to President Biden, which we might never have
                             uncovered had the votes for President Trump not been so
                             overwhelming in so many of these states that it broke the algorithm
                             that had been plugged into the system, and that’s what caused them
                             to have to shut down in the states they shut down in.
                             …
                             One of the leaders of the Dominion project overall is Lord Malloch
                             Brown, Mr. Soros’s number two person in the U.K. and part of his
                             organization.
                             …
                             People can admittedly go in and change whatever they want. They
                             can set the ratio of votes from one thing to another. They can say a
                             Biden vote counts as 1.25 and a Trump vote counts as .75. Those
                             may be the numbers that were actually used here. It’s not just the
                             swing states that were affected. The algorithm was likely run across
                             the country to affect the entire election.
                             …
                             There’s been no oversight of Dominion or its software. Workers in
                             each county were trained by Dominion, but there’s no evidence of
                             any monitoring otherwise. We have testimony of different workers
                             admitting that they were trained how to dispose of Trump votes and
                             add to Biden votes. The software has a feature pursuant to which
                             you can drag and drop any number of batches of votes to the
                             candidate of your choice or simply throw them away. So, we have
                             mathematical evidence in a number of states of massive quantities
                             of Trump votes being trashed—just simply put in the trash like you
                             would on your computer with any file and Biden votes being
                             injected. That’s addition to the flipping. I mean, it really happens
                             in two ways. There’s an algorithm that runs that automatically flips
                             all the votes, and then each operator has the ability to go in, override
                             settings. They can ignore signature, they can ignore the top line of
                             the ballot, they can go down ballot and select who they want to
                             change results for.
                             …
                             There’s evidence of different benefits being provided to the people
                             who spent a hundred million dollars of taxpayer money at the last
                             minute for their state to get the Dominion Voting Systems put in in
                             time for this election in different ways. There’s one person that a
                             lawyer told me got, quote, election insurance, meaning that he
                             would be able to make sure he was elected.
                             …




                                               84
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4952
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      85 ofPage
                                                                           124 160 of 199




                                This is the consummate foreign interference in our election in the
                                most criminal way you can possibly imagine.
                                …
                                We know for example one of the Dominion’s highest levels
                                employees or officers went to Detroit himself to man the Detroit
                                operation center where he could watch the votes coming in real time
                                and decide which file folder in the system to put those votes into.
                                That’s why you see massive spikes after hours when people were
                                told that all of the votes were in, and all of the votes were counted.
                                …
                                There is no reasonable explanation for the up-shoots. The straight
                                lines up. I’m not even talking about an angle, I’m talking about
                                some massive straight lines up in the vote tallies in the middle of
                                night after they supposedly stopped counting. And that’s when the
                                Dominion operators went in and injected votes and changed the
                                whole system.137




                 (l)   On November 19, 2020, Powell appeared by telephone on the Fox Business
                       program Lou Dobbs Tonight, and, after being introduced as a member of
                       Trump’s legal team, falsely stated:

                                The fact is that the Dominion machines run the Smartmatic software
                                or parts of the key code of it, and that is what allows them to
                                manipulate the votes in any way the operators choose to manipulate

    137
        Trump Campaign News Conference on Legal Challenges, CSPAN (Nov. 19, 2020), available
    at, https://www.c-span.org/video/?478246-1/trump-campaign-alleges-voter-fraud-states-plans-
    lawsuits (last visited Jan. 4, 2021) (Ex. 32).


                                                  85
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4953
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      86 ofPage
                                                                           124 161 of 199




                                them. And every time there was a glitch they called it or a
                                connection to internet, they also violated state laws that required the
                                machines to be recertified and nothing to be changed before the vote.
                                …
                                It could have run an automatic algorithm against all the votes which
                                is we believe what happened originally and then the machines had
                                to stop and the recount—or the counting had to stop in multiple
                                places because President Trump’s lead was so great at that point,
                                they had to stop the vote counting and come in and backfill the votes
                                they needed to change the results.
                                …
                                There’s thousands of people in federal prison on far less evidence of
                                criminal conduct than we have already against the Smartmatic and
                                Dominion Systems companies.138




                 (m)   On November 20, 2020, Powell appeared on the Fox Business program,
                       Mornings with Maria with Maria Bartiromo and falsely stated:

                                Bartiromo: I want to first start off with your response to what
                                Dominion says. Dominion is calling all of the allegations that you
                                and Rudy Giuliani and Jenna Ellis have made absurd. Your
                                response?




    138
       Sidney Powell Follows Up With Lou Dobbs About Today’s Press Briefing, YouTube (Nov.
    19, 2020), available at, https://www.youtube.com/watch?v=X-53TpxRtxI (last visited Jan. 4,
    2021) (Ex. 49).


                                                  86
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4954
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      87 ofPage
                                                                           124 162 of 199




                               Powell: They created this system in Venezuela for Hugo Chávez to
                               rig the elections, and make sure he won. They sold that for that
                               purpose to other countries and they brought it to this country for that
                               very purpose and they’ve used it that way. We’ve got evidence that
                               shows it.
                               …
                               Bartiromo: What about this comment from the Dominion side
                               saying ‘we have no ties to Venezuela.’ What specifically are the ties
                               to Venezuela? …. Dominion is saying ‘we have no ties to
                               Venezuela, no ties to Cuba.’ Can you explain that?
                               …
                               Powell: … I can tell you that the company was started with
                               Venezuelan money in Venezuela for the express purpose of rigging
                               elections for Hugo Chávez. We have people that were there at his
                               side while it was all done. They were in the control room and
                               watched how the votes were flipped they can watch the votes in real
                               time.139




                (n)    On November 20, 2020, Powell appeared on the Washington Examiner
                       podcast Examining Politics and made the following false statements:

                               O’Connor: I think that much of the discussion of your appearance
                               yesterday, Sidney Powell, was centered around the charges that you
                               made with regard to the computerized ballot system and the
                               software. And I know, I’m not going to insult your intelligence to
                               suggest that here on the radio, you’re going to present some sort of

    139
       Sidney Powell fires back at Tucker Carlson on Maria Bartiromo morning show, Fox News,
    YouTube (Nov. 20, 2020), available at,
    https://www.youtube.com/watch?v=QRptwxOy8sc&t=14s (last visited Jan. 4, 2021) (Ex. 105).


                                                 87
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4955
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      88 ofPage
                                                                           124 163 of 199




                             evidence that you would normally present in open court. My interest
                             is more in what type of evidence you could produce. Is the
                             allegation here that there is a type of backdoor in the software
                             system and people accessed that and just created vote tallies that did
                             not exist? …
                             Powell: Their system even admits, their own training manual admits
                             that people can go in and do that. That people can go in and put all
                             kinds of votes in a ‘trash’ folder and then ‘trash’ them.
                             …
                             There are devices on the internet that can be used to see it, and we
                             have multiple people who actually saw it as it was happening, an so
                             we essentially have some pictures of it. And it is terrifying and it is
                             a huge national security issue…
                             Dominion is closing its offices and moving; no doubt they’re
                             shredding documents and God only knows what else.
                             …
                             Well, you know, all they did was create a shell company in the
                             United States, but they’re completely intertwined, they share office
                             space with one of George Soros’s groups. His number 2 man heads
                             up the operation out of England. But the money for it was all funded
                             from Venezuela, and Cuba, and communists, and they did it. We’ve
                             got an eyewitness to all of it who’s has given a sworn affidavit that
                             he saw it all done, and the purpose it was done for was to rig
                             elections.
                             …
                             O’Connor: There was supposed to be a hearing in the state of
                             Pennsylvania today with a representative from Dominion. They had
                             volunteered to come in and answer questions from the state
                             government committee overlooking these things. And at the last
                             minute this morning, they backed out and decided that they didn’t
                             want to face the lawmakers in Pennsylvania. Have you heard about
                             this?
                             Powell: Yes, I did hear about that and I’m sure they’re now all
                             hiring lawyers and everything else because they knew exactly what
                             they were doing. They advertised these features of their machines.
                             … They paid kickbacks and benefits to families of public officials
                             who bought, uh got them their government contracts.
                             …
                             What I remain just absolutely appalled about is the failure of the
                             government to seize the Dominion machines in every state and every
                             place. And it’s not just the Dominion machines, Larry. The same



                                               88
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4956
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      89 ofPage
                                                                           124 164 of 199




                                  DNA code of the corrupt system is in other voting machines around
                                  the country too.
                                  …
                                  O’Connor: The recount was just certified. The people of Georgia,
                                  the Secretary of State there claims that, ‘you know, listen, we looked
                                  at it all, we audited it all, and the paper ballots match what the
                                  computers said.’ How do you respond?
                                  Powell: That’s a lie. Well, it might have. I mean, you can run the
                                  same corrupted ballots through a machine and come out with the
                                  same thing. That really doesn’t prove anything. … Not to mention
                                  the Secretary of State of Georgia and the Governor of Georgia
                                  rushed to buy, to give a $100 million contract to Dominion, I think
                                  in 2019, which is not that long ago before the election started. …
                                  We have one lawyer that has told me that they got essentially
                                  kickbacks and benefits for their families from doing that, not to
                                  mention what I would call election insurance, knowing that they
                                  would be elected or reelected in the process.140
                  (o)   On November 21, 2020, Powell appeared for a telephonic interview on
                        Newsmax with Rob Schmitt and Mark Halperin and falsely stated:

                                  Powell: Everybody saw it election night. They saw votes being
                                  subtracted from President Trump and appearing on the Biden side
                                  of the scale and that’s exactly what this Dominion system was
                                  designed to do and we have eyewitness testimony to its entire
                                  creation for that very purpose.
                                  …
                                  But now they can literally drag and drop hundreds of thousands of
                                  votes wherever they want them. Everybody knew when they bought
                                  the system and that was one of the features of the system.
                                  …
                                  We the people in voting for Trump in a landslide election had
                                  essentially broken the algorithm that had been pre-programmed into
                                  the machine. … they just injected numbers or trashed votes for
                                  Trump otherwise and changed the numbers.
                                  …
                                  Mr. Kemp and the Secretary of State … are in on the Dominion scam
                                  with their last-minute purchase and reward of a contract to

    140
       Sidney Powell talks about her allegations regarding the computerized voting systems on
    election night, Washington Examiner (Nov. 20, 2020), available at,
    https://www.washingtonexaminer.com/videos/sidney-powell-talks-about-her-allegations-
    regarding-the-computerized-voting-systems-on-election-night (last visited Jan. 4, 2021) (Ex. 5).


                                                    89
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4957
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      90 ofPage
                                                                           124 165 of 199




                             Dominion for $100 million. The state Bureau of Investigations for
                             Georgia better be looking into financial benefits received by Mr.
                             Kemp and the Secretary of State’s family about that time. Another
                             benefit Dominion was created to reward is what I would call election
                             insurance; that’s why Hugo Chávez had it created in the first place.
                             …
                             Georgia is extremely bad: we’ve got … the votes being switched,
                             the algorithms being run. You name the manner of fraud, and it
                             occurred in Georgia.
                             …
                             Yeah, and I think the algorithm ran most probably across the country
                             … And it looks like 35,000 votes were added to every Democratic
                             candidate.
                             ….
                             Schmitt: You also talked about this ability of the system, and I
                             thought this was so interesting when you said that, it could take a
                             vote and it can make a vote for Biden worth more than a vote for
                             Trump. Do you think that that happened or is that another part of the
                             system that maybe wasn’t used?
                             Powell: No, I think that definitely happened. I think that was the
                             first step with the system. To weight the votes so that a Biden vote
                             is worth 1.23, say, and a Trump vote is worth the rest of that. And
                             so the Trump vote is about three-quarters and the Biden vote is one-
                             and-a-quarter.
                             …
                             We’re seeing essentially the same things in Michigan, except larger
                             number of ballots being stuffed in. It’s the old-fashioned stuffing
                             the ballot box. They’re just doing it by computer instead of by
                             paper. That’s really all it is. They’re dragging and dropping files of
                             votes from one person to another instead of just stuffing paper
                             ballots in the ballot box.
                             …
                             I’m telling you, it’s been used for both parties. One of the big
                             problems is that we don’t know who was elected by buying their
                             election through Dominion. … And there’s no telling how many
                             congressional candidates should have won that lost by the addition




                                               90
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4958
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      91 ofPage
                                                                           124 166 of 199




                                of 35,000 votes for Democrat or the algorithm that they were
                                running against whoever they want to target.141




                (p)    On or before November 23, 2020, Powell published the following false
                       statement to CBS News, intending, expecting, and reasonably foreseeing that
                       they would publish it to their audience; CBS News did so on November 23,
                       2020:

                                I will continue to represent #WeThePeople who had their votes for
                                Trump and other Republicans stolen by massive fraud through
                                Dominion and Smartmatic. 142
                (q)    On November 23, 2020, The Epoch Times published the following false
                       statement after Powell had published it to The Epoch Times, intending,
                       expecting, and reasonably foreseeing that that The Epoch Times would
                       republish it to their audience.

                                Attorney Sidney Powell has also alleged that Dominion software
                                was used to switch votes in the voting machines. Powell, in a
                                statement, wrote, “The evidence I’m compiling is overwhelming
                                that this software tool was used to shift millions of votes from
                                President Trump and other Republican candidates to Biden and
                                other Democrat candidates,” she added.143

    141
        Sidney Powell: It will be BIBLICAL, Newsmax TV (Nov. 21, 2020), available at,
    https://www.youtube.com/embed/Y68pEknYyCM?rel=0&start=0 (last visited Jan. 4, 2021) (Ex.
    36).
    142
        Kathryn Watson, Trump legal team disavows association with lawyer Sidney Powell, CBS
    News (Nov. 23, 2020), available at, https://www.cbsnews.com/news/sidney-powell-disavowed-
    by-trump-campaign/ (Ex. 38).
    143
        Masooma Haq, Former Republican Candidate Alleges Hard Evidence of Corruption in US
    Election System, The Epoch Times (Nov. 23, 2020), available at,


                                                 91
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4959
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      92 ofPage
                                                                           124 167 of 199




                (r)   On November 24, 2020, Powell appeared by telephone on the Fox Business
                      program, Lou Dobbs Tonight, and falsely stated:

                              There’s no doubt that the software was created and used in
                              Venezuela to control the elections and make sure that Hugo Chávez
                              was always reelected as the dictator of Venezuela in what appeared
                              to be, quote, free and fair elections, end quote. But they were
                              manipulated by the software used in the Dominion machines and
                              used by other machines in the United States, frankly, and we’re just
                              continuing to be inundated by evidence of all the frauds here.144




                (s)   On November 28, 2020, Powell appeared via telephone on Newsmax with
                      Tom Basile and Mark Halperin, and falsely stated:

                              It was designed to manipulate the votes and destroy the real votes of
                              American citizens who were casting legal votes. That applies to
                              Georgia as well. I have serious concerns that certain people, in fact
                              one lawyer told me that one of his clients knew of money or benefits
                              being paid to family members of those who signed the contract for
                              Georgia. And I believe it was a no-bid contract that Georgia
                              awarded for the Dominion systems, a $100 million no bid contract.
                              …
                              We’re seeing every manner and means of fraudulent voting you can
                              possibly think of … from the point shaving system that Dominion
                              systems allows, they weighted votes for President Trump at .77%
                              and they awarded votes to Biden at something like 1.22%. So

    https://www.theepochtimes.com/expert-hard-evidence-of-corruption-in-us-election-
    system_3590417.html (Ex. 39).
    144
        BREAKING NEWS: Sidney Powell Tells Lou Dobbs Her Lawsuit in Georgia May Be Filed As
    Soon As Tomorrow, YouTube (Nov. 24, 2020), available at,
    https://www.youtube.com/watch?v=KpT2Rz4rTWM (last visited Jan. 4, 2021) (Ex. 40).


                                               92
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4960
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      93 ofPage
                                                                           124 168 of 199




                               Biden’s votes were weighted an additional 20% to that of President
                               Trump’s which automatically flipped approximately 2.7% of the
                               vote to Biden in any number of counties if not across the entire state.
                               …
                               It was designed to enable those sorts of vote flipping and switching
                               and the ability to trash votes in large numbers so that Mr. Biden
                               would win without campaigning.145




                 (t)   On November 30, 2020, Powell appeared on the Fox Business program Lou
                       Dobbs Tonight and falsely stated:

                               We need, frankly, to stop the election that’s supposed to happen in
                               January because all the machines are infected with the software code
                               that allows Dominion to shave votes for one candidate and give them
                               to another and other features that do the same thing.
                               …
                               The system was set up to shave and flip different votes in different
                               states. Some people were targeted as individual candidates. It’s
                               really the most massive and historical egregious fraud the world has
                               ever seen.
                               …
                               It seems there were significant benefits for both Governor Kemp and
                               perhaps Mr. Raffensperger also and maybe others on their team for
                               deciding at the last minute to rush in a contract for Dominion for
                               $107 million for the state.


    145
       Sidney Powell to Newsmax TV: Dominion Contracts Warrant Criminal Probe, Newsmax
    (Dec. 28, 2020), available at, https://www.newsmax.com/newsmax-tv/sidney-powell-georgia-
    lawsuit-contract/2020/11/28/id/999106/ (last visited Jan. 4, 2021) (Ex. 97).


                                                 93
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4961
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      94 ofPage
                                                                           124 169 of 199




                                …
                                Dominion and its minions and other state officials everywhere are
                                apparently out there trying to destroy everything they can get to
                                before we can seize it.146




                 (u)   On December 2, 2020, Powell and Wood co-led and spoke at the “Stop the
                       Steal” rally in Alpharetta, Georgia, where Powell falsely stated:

                                There was and is still massive voter fraud across this country. It
                                took all forms, it was not just the Dominion machines. We have
                                experts and a witness who have explained to us that the fraud exists
                                in the DNA of all the software that was run by any voting system in
                                the country … I think we will eventually find that the algorithm that
                                flipped votes at a certain percentage from Trump to Mr. Biden was
                                run all across the country … And then we have the extraordinary
                                evidence of inexplicable spikes, I mean hundreds of thousands of
                                spikes in votes. We can see them injected into the system,
                                sometimes at a rate of 90% for Biden and 10% for Trump.
                                …
                                There should not be a run-off, certainly not on Dominion machines.
                                I think I would encourage y’all Georgians to make it known that you
                                will not vote at all until your vote is secure.
                                …
                                We expect that in Venezuela, unfortunately, where the Dominion
                                systems and Smartmatic technology first took root and was used to
                                ensure the election of Hugo Chávez, the brutal dictator.


    146
       Sidney Powell on Lou Dobbs Tonight on 11/30/20, YouTube (Nov. 30, 2020), available at,
    https://www.youtube.com/watch?v=4uMr-TRZNCw (last visited Jan. 4, 2021) (Ex. 6).


                                                 94
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4962
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      95 ofPage
                                                                           124 170 of 199




                                 …
                                 So we need to flood the legislators here in Georgia, and the
                                 Governor and the Secretary of State with phone calls and letters.
                                 …
                                 [In response to a question about why Georgia’s paper ballot recount
                                 did not reveal discrepancies between the number of paper ballots
                                 and the counts from the Dominion machines, Powell stated:]
                                 Georgia did not do a full hand recount of the ballots. In the one
                                 county where they did do the hand recount, we found exactly what
                                 you’re talking about. It was a small precinct. I don’t remember the
                                 total number of votes but they flipped 37 from Trump to Biden in
                                 this very small precinct. It was .52 or 52% I think of the votes there.
                                 So they weighted Biden votes at 1.52 and they weighted Trump
                                 votes at .48 when the votes went into the machine to change them.
                                 …
                                 The machines are actually built to even try to alter the audit trail for
                                 them.
                                 …
                                 It’s the first time it’s been so blatant and that’s because so many of
                                 you across the country voted for Donald Trump that you broke the
                                 algorithm.147




    147
       Sidney Powell, Lin Wood attend ‘Stop the Steal’ rally in Georgia, YouTube, (Dec. 2, 2020),
    available at, https://www.youtube.com/watch?v=pq-_B5z3QIA (last visited Jan. 4, 2021) (Ex.
    44).


                                                   95
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4963
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      96 ofPage
                                                                           124 171 of 199




                 (v)   On December 3, 2020, Powell appeared via telephone on The John Fredericks
                       Show, which was broadcast from Atlanta, Georgia, and falsely stated:

                                We’re getting evidence of every manner and means of voter and
                                election fraud you can imagine, but to know now that the voting
                                machines have been rigged. And it’s not just Dominion. The same
                                DNA code is in most of the machines that run across the country,
                                maybe not to the extent Dominion did. In fact, I saw a report
                                yesterday that Dominion machines average 6% more for Biden than
                                any of the others.
                                …
                                The interesting thing is the disparity between the places where
                                Dominion is and all other places. And one of the things we know
                                is, from prior use and testimony, that Dominion machines can flip
                                2.7% - 3% of the vote from Trump to Biden easily. That’s kind of
                                what they’ve run many times before. And that stands to reason that
                                that accounts for the 6% up for Biden where the Dominion machines
                                were operating.
                                …
                                We have direct witnesses who know why it was created, how it was
                                created, watched it being used, was briefed on all its features. Their
                                own online manual tells people they can drag and drop votes into
                                the trash. They put them in this thing called an adjudication file,
                                however many they want to. They can program the computer not to
                                read signatures and therefore reject thousands of ballots. Put them
                                in quote an adjudication file and then just trash it all. … We have
                                the witness who watched it all work. He was in the control room
                                when Dominion was rigging the elections in Venezuela.
                                …
                                You don’t just add 350,000 Biden votes all of a sudden at 3 o’clock
                                in the morning. That’s like flipping a coin 350,000 times and it
                                always lands on heads. It doesn’t happen. It’s a mathematical and
                                statistical impossibility…they can literally just make up a number
                                and inject it into the system.
                                …
                                The Trump landslide was so overwhelming that it broke the
                                algorithm.148


    148
       Sidney Powell: “I Have Direct Evidence of Vote Fraud on the Biggest Scale in World
    History,” The John Fredericks Show (Dec. 3, 2020), available at,
    https://www.johnfredericksradio.com/podcast/december-3-2020/;
    https://www.youtube.com/watch?v=QKzqvtxdwfA (last visited Jan. 3, 2021) (Ex. 98).


                                                  96
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4964
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      97 ofPage
                                                                           124 172 of 199




                (w)   On December 5, 2020, Powell appeared on Huckabee with Mike Huckabee
                      and falsely stated:

                               The system right now is corrupt. Dominion machines cannot be
                               relied on at all, and we want everyone, Republicans, the candidates,
                               to stand up and speak out about the fraud that happened in Georgia.
                               …
                               We know the Dominion machines were created for the very purpose
                               of altering the vote count to ensure the election of people like Hugo
                               Chávez and Maduro in Venezuela. The Same thing is happening
                               here now.149




    149
       EXCLUSIVE: Sidney Powell Suspects CIA in RIGGING Elections, Huckabee (Dec. 5, 2020),
    available at, https://www.youtube.com/watch?v=dNK-
    LrrzxcE&list=PLp0iqOAbW0sZh0FqV39gW4NEwn-N0Rp0L (Ex. 99).


                                                97
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4965
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      98 ofPage
                                                                           124 173 of 199




                 (x)   On December 7, 2020, Powell appeared on Newsmax program Greg Kelly
                       Reports, and falsely stated:

                               We focus also on the systemic problem with the Dominion
                               machines. We have an expert who has identified that the vote for
                               Biden was 5% overall greater where there were Dominion machines
                               than any of the other votes. That is essentially the amount of votes
                               you can flip, and brag about being able to flip ... these machines
                               were created in Venezuela and the entire process was started there
                               to make sure Mr. Chávez won every election ... This is the same
                               technology, the same equipment. It came out of Venezuela to be
                               used here.150




    150
        Sidney Powell to Newsmax TV: Our Case Was Prejudged, Newsmax (Dec. 7, 2020), available
    at, https://defendingtherepublic.org/?p=1166; https://www.newsmax.com/newsmax-tv/sidney-
    powell-kraken-lawsuit-scotus/2020/12/07/id/1000459/ (last visited Jan. 4, 2021) (Ex. 26).


                                                98
Case 2:20-cv-13134-LVP-RSW
           Case 1:21-cv-00040-CJN
                              ECF No.
                                   Document
                                      118-2, PageID.4966
                                              1 Filed 01/08/21
                                                           Filed Page
                                                                 04/06/21
                                                                      99 ofPage
                                                                           124 174 of 199




                 (y)   On December 10, 2020, Powell tweeted, in response to a tweet by Donald
                       Trump:

                               The election & media were all #rigged
                               Your voters broke the #Dominion algorithm
                               ...
                               This election fraud must be completely exposed & ended NOW 4
                               the world151




                 (z)   On December 10, 2020, from a hotel room at the Trump International Hotel
                       in Washington, D.C., Powell appeared on Fox Business program Lou Dobbs
                       Tonight, and falsely stated:

                               They designed and developed the Smartmatic and Dominion
                               programs and machines that include a controller module that allows
                               people to log in and manipulate the vote even as it’s happening ...
                               We’re finding reams and reams of actual documents from
                               Smartmatic and Dominion, including evidence that they planned
                               and executed all of this. We know … that there are George Soros
                               connections to the entire endeavor. Lord Malloch Brown was part
                               of it along with the other people from Dominion.
                               …
                               We have evidence of how they flipped the votes, how it was
                               designed to flip the votes, and that all of it has been happening just
                               as we’ve been saying it has been.
                               …


    151
       Sidney Powell (@SidneyPowell1), Twitter (Dec. 10, 2020), available at,
    https://twitter.com/SidneyPowell1/status/1337251453359026183?s=20 (Ex. 45).


                                                 99
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4967
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    100 ofPage
                                                                           124 175 of 199




                                 [t]he entire system was created for the benefit of Venezuela and
                                 Hugo Chávez to rig elections to make sure he continued winning.
                                 And then it was passed on to Mr. Maduro to do the same. And we
                                 know it was exported to other countries by virtue of some of the
                                 Dominion executives that proceeded to go about and essentially sell
                                 elections to the highest bidder.
                                 …
                                 And they shared office space with George Soros’s companies as
                                 well as the leadership of Lord Malloch Brown in the U.K. and
                                 Canada. It is a very concerning and troubling and illegal web of
                                 conduct that all of which focused on rigging the election in this
                                 country. And we are seeing the results in multiple states where
                                 we’re now identifying specific votes flipped, like in a couple of
                                 Georgia counties.152




                 (aa)   On December 13, 2020, from a hotel room at the Trump International Hotel
                        in Washington, D.C., Powell gave a televised interview to The Epoch Times
                        program American Thought Leaders with Jan Jekielek, and falsely stated:

                                 Especially insidious and troubling is the machine fraud conducted
                                 through the Dominion voting systems. In fact, one of our experts
                                 says Dominion fraud was 5 per cent higher votes for Biden across
                                 the board everywhere there was a Dominion machine running. The
                                 same was true for other Democrats that were running on the tickets
                                 in those states.

    152
       Evidence of Fraud: Sidney Powell and Lou Dobbs discuss, Fox Business (Dec. 10, 2020),
    available at, https://defendingtherepublic.org/?p=1168; https://video.foxbusiness.com/v/6215520
    845001/#sp=show-clips (last visited Jan. 4, 2021) (Ex. 27).


                                                 100
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4968
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    101 ofPage
                                                                           124 176 of 199




                             …
                             They’re owned, run, and were organized and created by Venezuelan
                             dictator, Hugo Chávez, with his dirty money and the dirty money of
                             the Cuban communists, to ensure he had won every election after it
                             was used.
                             …
                             President Trump’s voters poured out in such great number that they
                             broke the algorithm they had pre-programmed in the computers for
                             Dominion to create the fraud. That’s why they had to stop counting
                             in five states.
                             …
                             Effectively what they did with the machine fraud was to, they did
                             everything from injecting massive quantities of votes into the
                             system that they just made up… They trashed votes. They had this
                             thing called an adjudication system, where they could program the
                             computer—even by their own manual they explain this—they can
                             program the computer to reject ballots for any number of reasons.
                             … And then the people running the machines, the computers, could
                             simply take that whole adjudication file that had hundreds of
                             thousands of Trump votes in it, and drop it, trash it or flip it to Biden.
                             And that happened all across the board.
                             …
                             Another way they did it was to shave votes. The machine can weight
                             the ballots. So they can give Biden votes a weight of 1.25 count,
                             and Trump votes are reduced to a 0.75 count. So they flip 25 per
                             cent of the votes for Biden automatically, every vote count. Instead
                             of a vote counting as one, which is all a vote should ever count as—
                             one man, one vote. That’s our standard, long held rule; the only way
                             it can work in a democratic republic. And instead, if you voted for
                             Biden, you got a 1.25. If you voted for Trump, you got 0.75. We
                             can see in some of the readouts, that’s exactly what happened. You
                             can go back, the mathematicians can go back and figure out the
                             algorithm that was run, by precinct even.
                             …
                             I mean we know that Carolyn Maloney, for example, was
                             complaining about it—I think it was in 2006—wrote a letter to the
                             Secretary of the Treasury, I think, and other people, expressing
                             concern over this Venezuelan-owned company that’s running
                             American elections. … One of the things Dominion gets people
                             with is what I would call election insurance—‘If you put in the
                             Dominion system, you’re gonna win—re-elections, no problem at
                             all.’ And that’s what Hugo Chávez had it rigged for.



                                               101
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4969
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    102 ofPage
                                                                           124 177 of 199




                                …
                                They have been doing this to American citizens and other countries
                                around the world for at least 15 years. Venezuela hasn’t had a free
                                election since Hugo Chávez did the whole Smartmatic Dominion
                                voting system thing.153




                 (bb) On December 14, 2020, Powell appeared on the radio program The John
                      Fredericks Show, and falsely stated:

                                I hope things get cleaned up in Georgia fast because there’s no point
                                in voting on machines that commit fraud, and that’s what the
                                Dominion machines do. They can read the ballots, change the
                                ballots, flip votes from Trump to Biden or from Kelly Loeffler to
                                her opposition, they can override signatures, we have evidence that
                                they put massive numbers in what they call an adjudication file, and
                                by Dominion’s own technical manual you can do whatever you want
                                to with the adjudication file.
                                …
                                And Venezuela, of course, you know the system for Dominion and
                                Smartmatic that caused this fraud came from Venezuela and was
                                created to ensure the victories of Hugo Chávez, the dictator, and then

    153
       Exclusive: Sidney Powell on 2020 Election Lawsuits, Supreme Court Decision, and the Flynn
    Case, The Epoch Times (Dec. 13, 2020), available at, https://defendingtherepublic.org/?p=1170;
    https://www.theepochtimes.com/exclusive-sidney-powell-on-election-lawsuits-supreme-court-
    decision-and-the-flynn-case_3617067.html (last visited Jan. 4, 2021) (Ex. 28).


                                                 102
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4970
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    103 ofPage
                                                                           124 178 of 199




                                of course Maduro has benefited from it. And they have sold it all
                                over the place.
                                …
                                In fact one of our experts, and we have this evidence attached to the
                                exhibits at sidneypowell.com, at defendingtherepublic.org, at
                                kraken-wood.com, all of which people have attacked and tried to
                                take down.
                                …


                                It’s the greatest crime of the century if not the life of the world.
                                …
                                They’ve been telling everybody there’s nothing wrong and that’s a
                                bald-faced lie.
                                …
                                This was rigged from the get-go, and everybody that was part of that
                                knew it.
                                …
                                It’s a 1.26 weighting. What the Dominion machines can do is
                                instead of registering one vote for each candidate, they can go in and
                                they can weight the votes. So, a vote for Biden counts as 1.26 points
                                and a vote for Trump only counts as .74. So they do essentially a
                                25% shift in the votes that causes twice that amount in terms of a
                                flip. It’s … just as criminal as it can possibly be.
                                …
                                [I]n terms of the Dominion machine fraud, yes, it’s going to be the
                                same everywhere and, yes, multiple states should fall because of this
                                fraud.154




    154
       Sidney Powell: Kraken Released in MI; Scotus Next!, The John Fredericks Show (Dec. 14,
    2020), available at, https://www.johnfredericksradio.com/podcast/december-14-2020/;
    https://www.youtube.com/watch?v=qWt1vB-OIZk&list=PL1q2i_zsupwSdYDFTH0pA-X-
    YNz57E5TV&index=2 (last visited Dec. 29, 2020) (Ex. 29).


                                                  103
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4971
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    104 ofPage
                                                                           124 179 of 199




                 (cc)   On December 15, 2020, Powell tweeted the following false statements:

                                “Votes” are counted from images Dominion creates—not the
                                ballots. The images are part of the fraud. Their error rate in Antrim
                                county and elsewhere of over 66% reflects the algorithm pursuant
                                to which these fraudsters shaved votes from Trump and gave them
                                to Biden.155




    155
       Sidney Powell (@SidneyPowell1), Twitter (Dec. 15, 2020), available at,
    https://twitter.com/SidneyPowell1/status/1338920555966320641?s=20 (Ex. 100).


                                                 104
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4972
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    105 ofPage
                                                                           124 180 of 199




                 (dd) On December 20, 2020, four days after receiving Dominion’s retraction
                      demand letter, Powell retweeted her attorney’s letter to Smartmatic saying
                      “Ms. Powell retracts nothing,” and doubled down on the truth of her false
                      accusations against Dominion by tweeting the following false statements:

                                Same is true for #Dominion
                                Heard they wrote me too!
                                Haven’t seen it but retracting nothing
                                We have #evidence
                                They are #fraud masters!156




    156
       Sidney Powell (@SidneyPowell1), Twitter (Dec. 20, 2020), available at,
    https://twitter.com/SidneyPowell1/status/1340760761228996614 (Ex. 4).


                                                 105
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4973
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    106 ofPage
                                                                           124 181 of 199




                (ee)   On December 23, 2020, Powell gave an interview on The Sean Hannity Show
                       with Louie Gohmert and falsely stated:

                               Powell: There’s stunning mathematical and statistical evidence and
                               data that’s absolutely irrefutable of massive amounts of votes just
                               disappearing from the system in the hundreds of thousands. And we
                               know for example that in Michigan, in Antrim County, when we
                               actually examined the Dominion voting machines—forensic experts
                               did that—that there were—they have this way of sending votes
                               computer-wise to what they call adjudication, and then they can just
                               disappear them. And they did that for more than 80% of the votes.
                               So somebody can just drag and drop ‘em to the trash file.
                               …
                               Uh, No, it has to be -- it was accessible through the Internet, and
                               that’s an automatic violation of the federal law that requires voting
                               machines to be, you know, protected from any sort of intrusion like
                               that. And we also know they erased certain files on the machines in
                               Antrim County, specifically the adjudication files that would have
                               shown exactly where they put those votes that went missing.
                               And there is evidence from other people in other states that machines
                               were connected from the -- to the Internet; evidence from people in
                               multiple states that people uploaded thumb drives of information to
                               the machine; they can inject votes and create votes from thin air.
                               They have done that, it appears, in any number of places. This
                               election is the biggest crime in American history.
                               …
                               We’ve been focused on the fraud that occurred across the country as
                               a result of the voting machines. And I’m not just talking about
                               Dominion; they all use the same software. And we’re finding more
                               and more evidence that they ran an algorithm in the machines that
                               automatically flipped a certain percentage of votes from Biden—
                               from Trump to Biden, to give Biden a 2.7% flip, which amounts to
                               like a 5.5% edge.
                               …
                               Gohmert: But as I understand it, Smartmatic software has been
                               incorporated into Dominion Voting Systems since 2004; was – was
                               that your understanding?
                               Powell: Yes, that’s my understanding.
                               …
                               Even Senator Warren and Klobuchar and some others, in December
                               of 2019, were complaining about the Venezuelan connection and the
                               corruption in the Dominion systems. And Carolyn Maloney was



                                                106
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4974
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    107 ofPage
                                                                           124 182 of 199




                                 one of the congressmen who, ten years ago or so, called it out and
                                 tried to get the government not to approve its use whatsoever.157
                 (ff)   On December 23, 2020, from within the Trump International Hotel in
                        Washington, D.C., Powell published a 270-page document to Zenger News
                        for the express purpose that Zenger News would publish it, which it
                        foreseeably did. That document included the following false statements about
                        Dominion:

                                 [December 13, 2020 Antrim Michigan Forensics Report]
                                 We conclude that the Dominion Voting System is intentionally and
                                 purposefully designed with inherent errors to create systemic fraud
                                 and influence election results. The system intentionally generates an
                                 enormously high number of ballot errors. The electronic ballots are
                                 then transferred for adjudication. The intentional errors lead to bulk
                                 adjudication of ballots with no oversight, no transparency, and no
                                 audit trail. This leads to voter or election fraud. Based on our study,
                                 we conclude that The Dominion Voting System should not be used
                                 in Michigan. We further conclude that the results of Antrim County
                                 should not have been certified.
                                 …
                                 A staggering number of votes required adjudication. This was a
                                 2020 issue not seen in previous election cycles still stored on the
                                 server. This is caused by intentional errors in the system. The
                                 intentional errors lead to bulk adjudication of ballots with no
                                 oversight, no transparency or audit trail. Our examination of the
                                 server logs indicates that this high error rate was incongruent with
                                 patterns from previous years. The statement attributing these issues
                                 to human error is not consistent with the forensic evaluation, which
                                 points more correctly to systemic machine and/or software errors.
                                 The systemic errors are intentionally designed to create errors in
                                 order to push a high volume of ballots to bulk adjudication.
                                 …
                                 The only reason to change software after the election would be to
                                 obfuscate evidence of fraud and/or to correct program errors that
                                 would de-certify the election. Our findings show that the Central
                                 Lake Township tabulator tape totals were significantly altered by
                                 utilizing two different program versions (10/23/2020 and
                                 11/05/2020), both of which were software changes during an
                                 election which violates election law, and not just human error


    157
       The Sean Hannity Show with Louie Gohmert, iHeart Radio (Dec. 23, 2020), available at,
    https://www.sidneypowell.com/media/listen-below-for-sidney-powells-latest-insight-into-the-
    fraudulent-2020-election (last visited Jan. 3, 2021) (Ex. 51).


                                                  107
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4975
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    108 ofPage
                                                                           124 183 of 199




                             associated with the Dominion Election Management System. This
                             is clear evidence of software generated movement of votes.
                             …
                             The election logs for Antrim County consist of 15,676 total lines or
                             events. Of the 15,676 there were a total of 10,667 critical
                             errors/warnings or a 68.05% error rate.
                             …
                             A high “error rate” in the election software (in this case 68.05%)
                             reflects an algorithm used that will weight one candidate greater
                             than another (for instance, weight a specific candidate at a 2/3 to
                             approximately 1/3 ratio). In the logs we identified that the RCV or
                             Ranked Choice Voting Algorithm was enabled (see image below
                             from the Dominion manual). This allows the user to apply a
                             weighted numerical value to candidates and change the overall
                             result. The declaration of winners can be done on a basis of points,
                             not votes.
                             …
                             [November 15, 2020 Declaration by an Anonymous Venezuelan
                             military officer]
                             This conspiracy began more than a decade ago in Venezuela and has
                             spread to countries all over the world.
                             …
                             I was witness to the creation and operation of a sophisticated
                             electronic voting system that permitted the leaders of the
                             Venezuelan government to manipulate the tabulation of votes for
                             national and local elections and select the winner of those elections
                             in order to gain and maintain their power.
                             …
                             Importantly, I was a direct witness to the creation and operation of
                             an electronic voting system in a conspiracy between a company
                             known as Smartmatic and the leaders of conspiracy with the
                             Venezuelan government. This conspiracy specifically involved
                             President Hugo Chávez Frias, the person in charge of the National
                             Electoral Council named Jorge Rodriguez, and principals,
                             representatives, and personnel from Smartmatic ... The purpose of
                             this conspiracy was to create and operate a voting system that could
                             change the votes in elections from votes against persons running the
                             Venezuelan government to votes in their favor in order to maintain
                             control of the government.
                             …




                                              108
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4976
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    109 ofPage
                                                                           124 184 of 199




                             After passage of the referendum, President Chávez instructed me to
                             make arrangements for him to meet with Jorge Rodriguez, then
                             President of the National Electoral Council, and three executives
                             from Smartmatic. ... President Chávez. had multiple meetings with
                             Rodriguez and the Smartmatic team at which I was present. In the
                             first of four meetings, Jorge Rodriguez promoted the idea to create
                             software that would manipulate elections. Chávez was very excited
                             and made it clear that he would provide whatever Smartmatic
                             needed. He wanted them immediately to create a voting system
                             which would ensure that any time anything was going to be voted
                             on the voting system would guarantee results that Chávez wanted.
                             Chávez offered Smartmatic many inducements, including large
                             sums of money, for Smartmatic to create or modify the voting
                             system so that it would guarantee Chávez would win every election
                             cycle. Smartmatic’s team agreed to create such a system and did so.
                             …
                             I arranged and attended three more meetings between President
                             Chávez and the representatives from Smartmatic at which details of
                             the new voting system were discussed and agreed upon. ... At these
                             meetings, the participants called their project the “Chávez
                             revolution.” From that point on, Chávez never lost any election. In
                             fact, he was able to ensure wins for himself, his party, Congress
                             persons and mayors from townships.
                             …
                             Chávez was most insistent that Smartmatic design the system in a
                             way that the system could change the vote of each voter without
                             being detected. ... He made it clear that the system would have to be
                             setup to not leave any evidence of the changed vote for a specific
                             voter and that there would be no evidence to show and nothing to
                             contradict that the name or the fingerprint or thumb print was going
                             with a changed vote. Smartmatic agreed to create such a system and
                             produced the software and hardware that accomplished that result
                             for President Chávez.
                             …
                             After the Smartmatic Electoral Management System was put in
                             place, I closely observed several elections where the results were
                             manipulated using Smartmatic software. One such election was in
                             December 2006 when Chávez was running against Rosales. Chávez
                             won with a landslide over Manuel Rosales—a margin of nearly 6
                             million votes for Chávez versus 3. 7 million for Rosales.
                             …
                             On April 14, 2013, I witnessed another Venezuelan national election
                             in which the Smartmatic Electoral Management System was used to


                                              109
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4977
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    110 ofPage
                                                                           124 185 of 199




                             manipulate and change the results for the person to succeed Hugo
                             Chávez as President. In that election, Nicolas Maduro ran against
                             Capriles Radonsky. ... Inside that location was a control room in
                             which there were multiple digital display screens – TV screens – for
                             results of voting in each state in Venezuela. The actual voting results
                             were fed into that room and onto the displays over an internet feed,
                             which was connected to a sophisticated computer system created by
                             Smartmatic. People in that room were able to see in “real time”
                             whether the vote that came through the electronic voting system was
                             in their favor or against them. If one looked at any particular screen,
                             they could determine that the vote from any specific area or as a
                             national total was going against either candidate. Persons
                             controlling the vote tabulation computer had the ability to change
                             the reporting of votes by moving votes from one candidate to
                             another by using the Smartmatic software.
                             …
                             By two o’clock in the afternoon on that election day Capriles
                             Radonsky was ahead of Nicolas Maduro by two million votes. When
                             Maduro and his supporters realized the size of Radonsky’s lead they
                             were worried that they were in a crisis mode and would lose the
                             election. The Smartmatic machines used for voting in each state
                             were connected to the internet and reported their information over
                             the internet to the Caracas control center in real-time. So, the
                             decision was made to reset the entire system. Maduro’s and his
                             supporters ordered the network controllers to take the internet itself
                             offline in practically all parts in Venezuela and to change the results.
                             …
                             It took the voting system operators approximately two hours to make
                             the adjustments in the vote from Radonsky to Maduro. Then, when
                             they turned the internet back on and the on-line reporting was up
                             and running again, they checked each screen state by state to be
                             certain where they could see that each vote was changed in favor of
                             Nicholas Maduro. At that moment the Smartmatic system changed
                             votes that were for Capriles Radonsky to Maduro. By the time the
                             system operators finish, they had achieved a convincing, but narrow
                             victory of 200,000 votes for Maduro.
                             …
                             When Chávez died, Smartmatic was in a position of being the only
                             company that could guarantee results in Venezuelan elections for
                             the party in power.
                             …
                             I want to point out that the software and fundamental design of the
                             electronic electoral system and software of Dominion and other


                                              110
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4978
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    111 ofPage
                                                                           124 186 of 199




                                election tabulating companies relies upon software that is a
                                descendant of the Smartmatic Electoral Management System. In
                                short, the Smartmatic software is in the DNA of every vote
                                tabulating company’s software and system.
                                …
                                Dominion uses the same methods and fundamentally same software
                                design for the storage, transfer and computation of voter
                                identification data and voting data. … The software, hardware and
                                system have the same fundamental flaws which allow multiple
                                opportunities to corrupt the data and mask the process in a way that
                                the average person cannot detect any fraud or manipulation. The fact
                                that the voting machine displays a voting result that the voter intends
                                and then prints out a paper ballot which reflects that change does not
                                matter. It is the software that counts the digitized vote and reports
                                the results. The software itself is the one that changes the
                                information electronically to the result that the operator of the
                                software and vote counting system intends to produce that counts.
                                That’s how it is done. So the software, the software itself configures
                                the vote and voting result -- changing the selection made by the
                                voter. The software decides the result regardless of what the voter
                                votes.158




    158
       Clare Swift, Sidney Powell’s Legal Team Has Binder of Documents She Says Establish the
    2020 Election was a Fraud, Zenger News (Dec. 23, 2020), available at,
    https://www.zenger.news/sidney-powell-document-binder-2020-election-fraud/ (Ex. 79).


                                                 111
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4979
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    112 ofPage
                                                                           124 187 of 199




                 (gg) On December 28, 2020, Powell published a “Summary” of “Evidence of
                      Foreign Interference in the 2020 Election” to her website, sidneypowell.com,
                      which included the following false statements about Dominion:

                                These election systems appear to have been intentionally and
                                purposefully designed with inherent errors to create systemic fraud
                                and influence election results.
                                …
                                The forensic report prepared for Antrim County, Michigan found
                                that, “the Dominion Voting System is intentionally and purposefully
                                designed with inherent errors to create systematic fraud and
                                influence election results. For example, the report found that the
                                system intentionally generates an enormously high number of ballot
                                errors. The intentional errors lead to individual or bulk adjudication
                                of ballots with no oversight, no transparency, and no audit trail.
                                Dominion operating system has control functions to allow for
                                transfer of adjudication files from one Results Tally system to
                                another. This is the exact type of issue that leads to voter and/or
                                election fraud.
                                …
                                These systems bear the same crucial code “features” and defects that
                                allowed the same outside and foreign interference in the 2020 US
                                General Election, in which votes were in fact altered and
                                manipulated contrary to the will of the voters, as evidence by the
                                forensic analysis of Antrim County MI as well as statements of
                                citizens there who witnessed machine alteration of election results.
                                …
                                Dominion’s purchase of Sequoia Voting Systems from Smartmatic
                                has resulted in the same “Source Code” being used today. Due to
                                this and various other mergers, acquisitions, licensing agreements
                                and partnerships, the entire election ecosystem in the United States
                                is convoluted, murky and hidden. This began with the Venezuelan
                                investment into Smartmatic specifically to rig elections.
                                …
                                Analysis has established that there was a 5.6 % increase in votes for
                                one candidate for president across the entire Dominion system—
                                with all other variables frozen.159




    159
       See Summary Foreign Interference Draft 12. 22. 2020, available at,
    https://www.scribd.com/document/489248528/Summary (last visited Jan. 4, 2021) (Ex. 82).


                                                 112
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4980
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    113 ofPage
                                                                           124 188 of 199




                 (hh) On December 29, 2020, Powell gave an interview on the Victory Channel’s
                      FlashPoint with Gene Bailey and falsely stated:

                                 I’m pretty sure they ran the algorithm to flip 2.7% of the votes from
                                 Trump to Biden almost everywhere across the country, certainly
                                 they did it everywhere on Dominion. ... And the vote in all the
                                 Dominion areas was 5.6% or so higher for Biden than any other
                                 areas in the country. And that would be attributable to that
                                 algorithm. ... All manner and means of fraud pervaded this election,
                                 but the most insidious and egregious of it is the machine fraud.160




    160
       FlashPoint: Hope Is Not Lost! Featuring Attorney Sidney Powell, (The Victory Channel
    broadcast Dec. 29, 2020), available at, https://www.sidneypowell.com/media/flashpoint-hope-is-
    not-lost-featuring-attorney-sidney-powell (last visited Jan. 3, 2021) (Ex. 101).


                                                  113
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4981
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    114 ofPage
                                                                           124 189 of 199




                 (ii)   On December 29, 2020, Powell gave a telephonic interview on The Rush
                        Limbaugh Show with host Todd Hermann and made the following false
                        statements about Dominion:

                                The flipping of votes by Dominion is even advertised; their ability
                                to do that fraction, to make a Biden vote count 1.26 and a Trump
                                vote count only .74. They’ve done it before. They’ve done it in
                                Venezuela. They’ve done it in other foreign countries. They’ve
                                done it in this country. We have evidence even that it was done in
                                2016 in California to benefit Hillary over Bernie, and it’s been done
                                in other local elections and smaller elections, different places.
                                …
                                It’s absolutely the most appalling criminal operation in the history
                                of our country.161
                 (jj)   On December 30, 2020, OAN foreseeably republished Powell’s false
                        statements from her December 29 interview on The Rush Limbaugh Show.162




    161
        The Rush Limbaugh Show, iHeart Radio (Dec. 29, 2020), available at,
    https://www.iheart.com/podcast/1119-the-rush-limbaugh-show-57927691/episode/the-rush-
    limbaugh-show-podcast--75675693/ (last visited Jan. 7, 2021) (Ex. 25).
    162
        Powell: Election Fraud Now Obvious Because President Trump’s Landslide Victory Broke
    Dominion ‘Vote-Switch’ Algorithm, OAN (Dec. 30, 2020), available at,
    https://www.oann.com/powell-election-fraud-now-obvious-because-president-trumps-landslide-
    victory-broke-dominion-vote-switch-algorithm/ (last visited Jan. 4, 2021) (Ex. 50).


                                                 114
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4982
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    115 ofPage
                                                                           124 190 of 199




                 (kk) On January 3, 2021, Powell tweeted the following false statements:

                                Georgia Data Shows 24,658 of Trump’s Votes Removed, Another
                                12,173 Switched to Biden: Data Scientists
                                https://theepochtimes.com/georgia-election-data-shows-17650-
                                votes-switched-from-trump-to-biden-data-
                                scientists_3640670.html?st=P3cXX4eskG8RfE11tBFgIZHsIKUTx
                                q2CY3_hdP90HRgXys3nzbKoYmVRr-
                                kFoDpjGfdxNeGLpfuLgJWCzQOooWPZLVQZJyQaiBA ... via
                                @epochtimes
                                And that’s just one county! HA has 159 #Dominion staff in every
                                county #Dominion shredding documents
                                @GoJackFlynn
                                @GenFlynn
                                @BoSnerdley163




    163
       Sidney Powell (@SidneyPowell1), Twitter (Jan. 3, 2021), available at,
    https://twitter.com/SidneyPowell1/status/1345679327887843329?s=20 (Ex. 84).


                                                 115
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4983
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    116 ofPage
                                                                           124 191 of 199




                  (ll)   On January 3, 2021, Powell appeared on the nationally syndicated radio show
                         The CATS Roundtable with John Catsimatidis and falsely stated:

                                  Powell: This is the most fraudulent election in the history of the
                                  world. It’s so well documented and so observable. Most people saw
                                  it start election night. They saw it with their own eyes. Votes don’t
                                  disappear from one candidate and go to the other. Yet people saw
                                  that happen. We know it happened. We have election machines and
                                  a report done on those by experts that show that votes were flipped
                                  from Trump to Biden and how the votes were manipulated
                                  according to an algorithm.
                                  …
                                  Catsimatidis: Georgia, the Senate race on Tuesday; what’s going to
                                  happen, do we have enough checks and balances in place?
                                  Powell: I’m afraid we don’t, John. I mean, I’m encouraging
                                  everyone to get out and vote, and break the algorithm again.
                                  …
                                  The adjudication file wasn’t kept in Michigan for this year. It was
                                  kept for prior elections, but not for this year. And that’s because it
                                  would have shown, no doubt, how Dominion people threw the ballot
                                  count from Trump to Biden.164




    164
       Sidney Powell – Status of Presidential Election, The CATS Roundtable (Jan. 3, 2021),
    available at, https://www.sidneypowell.com/media/status-of-the-presidential-election (last visited
    Jan. 3, 2021) (Ex. 103).


                                                   116
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4984
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    117 ofPage
                                                                           124 192 of 199




                (mm) On January 3, 2021, Powell appeared on an installment of the Global Prayer
                     for Election Integrity series, and falsely stated:

                               And what we’ve gotten this year, we’ve finally seen it in real-time,
                               is an algorithm being run to shave a substantial portion of the votes
                               so that Mr. Biden got 1.26 in many places, and a Trump vote was
                               weighed at .74. That’s absolutely outrageous. It’s supposed to be
                               one person, one vote. There should be no fractions of any votes
                               calculated anywhere. But we’re getting more and more information
                               that the algorithm ran in lots of places, including in the red states
                               and against red counties.
                               …
                               And then there are particular places where so many Trump people
                               poured out to vote on election day, which is what we all encouraged
                               them to do, to wait for election day and vote in person to make sure
                               their vote got counted, that they broke the algorithm in all the swing
                               states that they had pre-calculated, based on the pre-election
                               voting. And – and that’s why the voting had to count – stopped
                               counting in multiple states that night when we saw it all happen.
                               And then suddenly, you know, Biden votes appear.
                               …
                               So we’ve seen every manner and means of fraud that anybody can
                               imagine, but it’s the machine fraud that I think is the absolute most
                               insidious.
                               …
                               We’ve got more information coming out about the internet
                               connections that the Dominion machines had. We know that
                               information was uploaded to them by thumb drive; that was
                               impermissible. There should have been nothing changed on the
                               machines from several days – maybe even 30 days, I can’t remember
                               the exact number before the election, until after the votes were
                               tallied and everything properly counted and accounted for.
                               On the machine we got access to in Antrim County, Michigan – or
                               the machines, I should say – they found a substantial flip rate of the
                               votes. And even worse than that, the machines were calibrated to
                               send the vast majority of votes into what’s called an adjudication
                               file that Dominion has on their machines, that then allows an
                               individual to decide where those votes go. Well, we’re talking about
                               hundreds of thousands of votes going in an adjudication file, I think
                               in Fulton County, Georgia, they found that over 92 percent of the
                               votes went into an adjudication file. That’s hundreds of thousands
                               of votes that were then all of a sudden – any number of them
                               disappeared for Trump or reappeared as if they were Biden votes to
                               a substantial percentage.


                                                117
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4985
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    118 ofPage
                                                                           124 193 of 199




                                 …
                                 There are multiple means of fraud, but the two biggest are the false
                                 ballots that were fed into the machines after they stopped counting
                                 on election night in all the swing states – and probably other states,
                                 too – and then the embedded machine fraud.
                                 …
                                 I think it should be mandatory that an independent forensic audit be
                                 conducted of a number of the Dominion voting machines. And,
                                 frankly, other voting systems. It’s not exclusive to Dominion. The
                                 DNA of the – of the code that can run the algorithms and – and
                                 accomplish the cheating exists in all the systems.
                                 …
                                 Running the same fraudulent ballots back through the same
                                 fraudulent machines is not a valid recount. And the fact that they
                                 are trying to avoid having any of the machines examined
                                 forensically in any other place in Antrim County, Michigan, tells me
                                 all I need to know to know that they are hiding massive evidence of
                                 fraud that goes a lot farther back and wider than this election.165




    165
       Global Prayer for US Election Integrity, Adam Schindler (Jan. 3, 2021), available at,
    https://www.adamschindler.com/prayer/global-prayer-for-us-election-integrity-20/ (last visited
    Jan. 4, 2021) (Ex. 107).


                                                  118
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4986
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    119 ofPage
                                                                           124 194 of 199




                 (nn) On January 4, 2021, Powell published to her website, sidneypowell.com, a
                      document titled “SUMMARY: SELECT EVIDENCE OF PRESIDENTIAL
                      ELECTION FRAUD 2020,” with the following false statements about
                      Dominion:

                                 Fraud by Dominion Voting Systems
                                 …
                                 According to the report, Dominion Voting System is intentionally
                                 and purposefully designed with inherent errors to create systemic
                                 fraud and influence election results. The system intentionally
                                 generates an enormously high number of ballot errors. The
                                 electronic ballots are then transferred for adjudication. The
                                 intentional errors lead to bulk adjudication of ballots with no
                                 oversight, no transparency, and no audit trail.166




    166
       Sidney Powell, 2020 Election Evidence Summary, available at,
    https://www.sidneypowell.com/election-evidence-2020 (last visited Jan. 4, 2021) (Ex. 85).


                                                  119
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4987
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    120 ofPage
                                                                           124 195 of 199




           182.    Powell’s statements are reasonably understood to be statements of fact about

    Dominion, and were understood by people who saw, heard, and read them to be statements of fact

    about Dominion.

           183.    Powell’s statements are false. Far from being created in Venezuela to rig elections

    for a now-deceased Venezuelan dictator, Dominion was created in Toronto, and its voting systems

    are certified under standards promulgated by the EAC, reviewed and tested by independent testing

    laboratories accredited by the EAC, and were designed to be auditable and include a paper ballot

    backup to verify results. Because of this backup, independent audits and hand recounts of paper

    ballots have conclusively and repeatedly disproven the false claim that Dominion rigged the 2020

    U.S. presidential election by manipulating votes, shifting votes, installing and using an algorithm

    to modify or “weight” votes such that a vote for Biden counted more than a vote for Trump,

    trashing Trump votes, adding Biden votes, or training election workers to dispose of Trump votes

    and to add Biden votes. Powell does not have a video of Dominion’s founder admitting he can

    change a million votes. Hugo Chávez’s elections were not handled by Dominion, but by an entirely

    different company—Smartmatic—a competitor of Dominion’s. Dominion was not created in or

    for Venezuela, has never been located there, and is not owned by Smartmatic or Venezuelans.

    Dominion has never provided machines or any of its software or technology to Venezuela, nor has

    it ever participated in any elections in Venezuela. It has no ties to the Venezuelan government,

    Hugo Chávez, Malloch Brown, or George Soros. Dominion does not use Smartmatic’s software

    or machines, and there was no Smartmatic technology in any of Dominion’s voting machines in

    the 2020 election. Dominion did not bribe or pay kickbacks to Georgia officials or their families

    in return for a no-bid contract to use Dominion systems in the 2020 election.




                                                   120
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4988
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    121 ofPage
                                                                           124 196 of 199




           184.     Powell had no applicable privilege or legal authorization to make these false and

    defamatory statements, or if she did, she abused it.

           185.     As set forth above in detail, in the course of her business as a media figure, author,

    and attorney, Powell published these statements with actual malice, knowing or recklessly

    disregarding that they are false, including by intentionally lying about having a recording that does

    not exist; manufacturing, misrepresenting, and cherry-picking evidence to support her false

    accusations; purposefully avoiding or intentionally disregarding abundant and publicly available

    evidence, facts, and reliable sources rebutting and disproving her false claims; espousing

    inherently improbable accusations; forming and sticking to a false preconceived narrative in spite

    of the facts; relying on and putting forward facially unreliable sources; and—when specifically put

    on notice of the truth and asked to retract—doubling down on and republishing her false

    accusations, all in furtherance of her plan to financially enrich herself, to raise her public profile,

    and to ingratiate herself to Donald Trump for benefits she expected to receive as a result of that

    association.

           186.     Dominion is entitled to punitive damages pursuant to O.G.C.A. Sec. 51-12-5.1

    because, as set forth in detail above, there is clear and convincing evidence that Powell’s

    defamatory statements at the Georgia “Stop the Steal” rally—and in any other statements described

    in this Complaint that Powell gave from within Georgia—showed willful misconduct, malice,

    wantonness, and an entire want of care which raises the presumption of conscious indifference to

    consequences.

           187.     Dominion is also entitled to punitive damages under D.C. law for Powell’s

    defamatory statements at the Washington, D.C. press conference and other statements described

    in this Complaint that Powell gave from within Washington, D.C., because, as set forth in detail




                                                     121
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4989
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    122 ofPage
                                                                           124 197 of 199




    above, Powell’s defamatory statements were accompanied with ill will, recklessness, wantonness,

    willful disregard of Dominion’s rights, and other circumstances tending to aggravate the injury,

    including but not limited to Powell repeating her defamatory falsehoods even though she knew

    Dominion employees were receiving death threats because of them.

            188.   Powell’s statements are defamatory and defamatory per se. Powell’s statements

    have exposed Dominion to the most extreme hatred and contempt, and Powell’s accusations about

    Dominion have been described by those who saw, heard, and read them as “the greatest crime in

    the history of this country.”167 Powell herself called it the “greatest crime of the century if not the

    life of the world.” She has directly accused Dominion of fraud, election rigging, bribery, and

    conspiracy, which are serious crimes. For Dominion—whose business is producing and providing

    voting systems for elections—there are no accusations that could do more to damage Dominion’s

    business or to impugn Dominion’s integrity, ethics, honesty, and financial integrity. Powell’s

    statements were calculated to—and did in fact—provoke outrage and cause Dominion enormous

    harm.

            189.   Acting in concert with allies and media outlets that were determined to promote a

    false preconceived narrative about the 2020 election, Powell launched a viral disinformation

    campaign about Dominion that reached millions of people and caused enormous harm to

    Dominion. As a direct, foreseeable, and intentional result of that viral disinformation campaign,

    Dominion has suffered the following single and indivisible injuries: Dominion employees have

    been stalked, have been harassed, and have received death threats; Dominion has been forced to

    make an expenditure of money to remedy the defamation and to protect the lives of its employees;



    167
       See, e.g., Tucker Carlson Tonight, Fox News (Nov. 21, 2020), available at,
    https://video.foxnews.com/v/6211375866001?playlist_id=5198073478001#sp=show-clips (last
    visited Jan. 4, 2021) (Ex. 104).


                                                     122
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4990
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    123 ofPage
                                                                           124 198 of 199




    Dominion has lost profits; and Dominion’s reputation has been irreparably damaged.

           190.     In view of the forgoing, Dominion is entitled to actual, presumed, punitive, and

    other damages in an amount to be specifically determined at trial.

                         COUNT TWO – DECEPTIVE TRADE PRACTICES
                                   (Against All Defendants)

           191.     Dominion repeats and re-alleges each of the foregoing paragraphs as if set forth

    fully herein.

           192.     Powell’s false and defamatory statements, as described in detail above, constitute

    deceptive trade practices in violation of Georgia law, O.C.G.A. Sec. 10-1-372(a)(8), as they

    disparage Dominion’s goods and services by false and misleading representations of fact.

           193.     As alleged in detail above, despite knowing that her defamatory falsehoods about

    Dominion were deceptive, Powell willfully made them in the course of her business as a media

    figure, author, and attorney because she could derive—and did in fact derive—both direct and

    indirect financial benefits from making those false statements. For example, she used her

    defamatory falsehoods about Dominion to solicit funds to her fundraising website. She also used

    the defamatory accusations to garner media attention and raise her public profile, which sold

    additional copies of her book and drummed up additional potential clients for Powell.

           194.     Powell’s statements have irreparably damaged Dominion and will, unless enjoined

    by this Court, further impair the value of Dominion’s name, reputation, and goodwill.

           195.     Dominion is entitled to permanent injunctive relief requiring the removal of all the

    Defendants’ statements that are determined to be false and defamatory and enjoining the

    Defendants from repeating such statements or engaging in any further deceptive trade practices

    relating to Dominion.




                                                    123
Case 2:20-cv-13134-LVP-RSW
          Case 1:21-cv-00040-CJN
                             ECF No.
                                 Document
                                     118-2, PageID.4991
                                            1 Filed 01/08/21
                                                          FiledPage
                                                                04/06/21
                                                                    124 ofPage
                                                                           124 199 of 199




           196.    Dominion is entitled to recover from Defendants its costs of litigation, including

    reasonable attorneys’ fees, pursuant to O.C.G.A. Sec. 10-1-373(b).

                                        PRAYER FOR RELIEF

           WHEREFORE, Dominion respectfully requests that the Court enter an award and

    judgment in its favor, and against all Defendants jointly and severally, as follows:

                  (a)   awarding Dominion compensatory damages of not less than $651,735,000;

                  (b)    awarding Dominion punitive damages of not less than $651,735,000;

                  (c)    awarding Dominion all expenses and costs, including attorneys’ fees;

                  (d)    granting a narrowly tailored permanent injunction requiring the removal of
                         all the Defendants’ statements that are determined to be false and defamatory
                         and enjoining the Defendants from repeating such statements or engaging in
                         any further deceptive trade practices relating to Dominion; and

                  (e)    such other and further relief as the Court deems appropriate.



                                            JURY DEMAND

           Plaintiffs demand a trial by jury on all claims and issues so triable.


    Date: January 8, 2021
                                                   /s/ Thomas A. Clare, P.C.
                                                  Thomas A. Clare, P.C. (D.C. Bar No. 461964)
                                                  Megan L. Meier (D.C. Bar No. 985553)
                                                  Dustin A. Pusch (D.C. Bar No. 1015069)
                                                  10 Prince Street
                                                  Alexandria, VA 22314
                                                  (202) 628-7400
                                                  tom@clarelocke.com
                                                  megan@clarelocke.com
                                                  dustin@clarelocke.com

                                                  Attorneys for Plaintiffs




                                                    124
